[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Exhibit 10.1
Execution Copy
CO-BRANDED CREDIT CARD PROGRAM AGREEMENT
This Agreement is made this 27th day of February, 2015 by and between CITIBANK,
N.A. (“Bank”), and COSTCO WHOLESALE CORPORATION, a corporation incorporated
under the laws of the State of Washington, with its principal offices at 999
Lake Drive Issaquah, Washington 98027, United States (“Costco”).
WHEREAS, Bank and its Affiliates, among other things, issue and service credit
cards and other account access devices (collectively referred to hereinafter as
“Bank Cards”) upon which persons named on currently effective Bank Cards (“Bank
Cardholders”) may charge purchases of goods and services;
WHEREAS, Costco owns and operates a chain of membership warehouse locations
within the United States;
WHEREAS, the Parties desire to establish a co-branded credit card program
pursuant to the terms of this Agreement pursuant to which Bank will issue
co-branded cards, each of which will act as both a Bank Card and a Costco
membership card; and
WHEREAS, Bank intends to enter into a purchase agreement with American Express
whereby Bank would acquire the accounts attributable to the existing Costco
co-branded card program from American Express.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Costco and Bank
hereby agree as follows:
ARTICLE 1
INTERPRETATION
1.01    Definitions.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning ascribed to such terms in the “Definitional Supplement” attached hereto
as Exhibit A.
1.02    Headings.
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and do not affect the
construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of and Schedules
to this Agreement.

- 1 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

1.03    Extended Meanings.
In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities. The
term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any person other than Bank and
Costco or their respective Affiliates.
1.04    Statutory References.
In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.
1.05    Currency & Territory.
All references to currency herein are to lawful money of the United States. This
Agreement governs the relationship of the Parties for the United States. Except
as otherwise expressly set out herein, the scope of this Agreement is
specifically limited to the United States.
1.06    No Partnership Intended.
Nothing in this Agreement is intended to create a partnership or joint venture
between the Parties for purposes of the partnership laws or acts of any state,
or for any other purposes.
1.07    Exhibits and Schedules.
The following are the Exhibits and Schedules to this Agreement:

- 2 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Exhibit A
 
Definitional Supplement
Exhibit B
 
Riders and Reports
Schedule 1.01(a)


[*]
Schedule 1.01(b)
—
Bank Marks
Schedule 1.01(c)
—
Costco Charge Transaction Data
Schedule 1.01(d)
—
Costco Marks
Schedule 1.01(f)
—
Fair Market Value
Schedule 1.01(g)
—
Program Privacy Policy
Schedule 2.06(a)
—
Competitors
Schedule 3.02(a)
—
[*]
Schedule 3.02(c)-1
—
Program Credit Policy
Schedule 3.02(c)-2
—
[*]
Schedule 3.02(e)
—
Credit Line Assignments
Schedule 4.04(d)
—
Costco Membership Program
Schedule 4.05(a)
—
Co-Branded Cardholder Account Terms
Schedule 4.05(a)(ii)
—
Small Business Co-Branded Card Terms
Schedule 4.06(a)
—
Loyalty Program Features
Schedule 4.06(a)-1
—
Additional Co-Branded Cardholder Benefits
Schedule 5.01(d)
—
Use of Costco Marks and Bank Marks
Schedule 5.04(a)
—
Costco Trademark Usage Policy
Schedule 6.01(c)
—
[*]

Schedule 7.01(a)
—
Data Security
Schedule 7.02
—
Operations Centers
Schedule 7.03
—
Service Level Agreements (SLAs)
Schedule 7.05(a)
—
Monthly Reports
Schedule 9.01
—
Program Economics
Schedule 9.07(a)(v)
—
[*]
Schedule 9.07(a)(vii)
—
[*]
Schedule 9.08
—
P&L Statement
Schedule 13.02(a)
—
Information Regarding the Program Assets
Schedule 13.02(c)
—
Appraisal Information
Schedule 13.03(b)
—
[*]



ARTICLE 2
ESTABLISHMENT OF THE PROGRAM
2.01     The Program.
(a)Pursuant to the terms and conditions of this Agreement, Bank and Costco
hereby establish a co-branded credit card program in the United States, pursuant
to which generally: (i) Bank shall offer and issue to approved Applicants
Co-Branded Cards and extend credit to Co-Branded Cardholders pursuant to the
terms of the Co-Branded Cardholder Agreement; and (ii) Bank will promptly open a
new Co-Branded Card Account and issue a new Co-Branded Card with respect to each
Co-Branded Card

- 3 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Application approved in accordance with the Program Credit Policy (collectively,
and as detailed in this Agreement, the “Program”).
(b)In connection with the establishment of the Program, the purpose of this
Agreement is to set out the terms and conditions according to which the Parties
will regulate: (i) the commercial collaboration between Bank and Costco in
connection with the promotion, offer and issuance of Co-Branded Cards, and
(ii) other services and support tasks that Bank and Costco, respectively, shall
provide in connection with the promotion, offer and issuance of Co-Branded
Cards, all toward the end of operating a Program that is Competitive in all
respects and delivers value to Costco Members.
2.02    Network.
(a)Costco has selected Visa as the initial Network for the Program.
(b)Costco shall have the right, in its sole discretion, to change the Network
for the Co-Branded Cards [*] by providing written notice to Bank at least [*]
that the Network for the Co-Branded Cards will be changed from the Network to a
Competitive Network or any other card network or card association under which
Bank is authorized to issue Bank Cards (“Other Network”) effective on [*].
Promptly following any such notice, and (subject to Section 2.03) with such
commercially reasonable adjustments as may mutually be agreed to in order to
account for any differing economics to the Program, Bank shall take all steps as
may be reasonably required to transfer the Program to the Other Network.
2.03    Payment and Funds from Network.
Any payments or funds of any kind received by Costco from the Network or Other
Network as a result of the agreement to use such card network or card
association for the Program at any time before, during, or after the Term shall
belong entirely to Costco, and shall not be considered related to, or part of,
payment obligations of Bank under this Agreement.
2.04    Costco Exclusivity to Bank and Co-Branded Cards.
(a)In the United States, during the Term, neither Costco nor its United States
Affiliates will (i) issue a Comparable Co-Branded Card; provided, however, that
Costco may participate in the Amex Program until the Program Effective Date; or
(ii) directly or in conjunction with any Person, issue, market, or co-brand any
Comparable Co-Branded Card for acceptance at Costco Outlets or any other
Acceptance Locations. This exclusivity obligation is subject to Section 2.04(b),
Section 2.04(f), Section 2.04(g), Section 2.05 and Section 12.08.
(b)For clarity, subject to Section 2.04(c), Costco shall have the right, on its
own or in collaboration with any Person, to issue, market and promote a [*], and
with any terms, brands or marks, or value proposition as Costco in its sole
discretion may elect (collectively, “Additional Payment Products”).
(c)Notwithstanding the foregoing, in no event will any Additional Payment
Product have an associated spend-based rewards program that is equal or superior
in value (e.g., a greater percentage cash rebate) to the Unique Value
Proposition offered by the Co-Branded Cards.
(d)[*]
(e)In the event that Costco proposes to issue an Additional Payment Product
during the Term and seeks to do so via a request for proposal, tender, bid, or
other, similar competitive process, Bank shall

- 4 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

be invited to participate in such process on the same terms, but without
preference, as all other participants (all such participants to be determined by
Costco in its sole discretion).
(f)For clarity and subject to Section 2.04(c), Costco shall have the right, on
its own or in collaboration with any third party, to issue, market and promote,
any product, program or service of any kind (other than Comparable Co-Branded
Cards to the extent prohibited by Section 2.04(a)) with any value proposition
(including discounts, rebates or other promotions), including those programs and
products listed on Schedule 2.04(f) hereto.
(g)[*]
2.05    Effect of Costco Acquisitions on Costco Exclusivity.
(a)If Costco or any of its Affiliates acquires (including by merger,
consolidation, asset purchase, share purchase or other business combination) a
business (an “Acquired Business”) that directly or through an Affiliate or
unaffiliated third party issues a co-branded card in the United States,
including Credit Cards similar to a Comparable Co-Branded Card (each, as
applicable, an “Acquired Card Program”), the exclusivity provisions of
Section 2.04(a) shall only apply to such Acquired Card Program as and to the
extent provided in this Section 2.05. As a matter of clarification, if Costco or
any of its Affiliates acquires an Acquired Business (including by merger,
consolidation, asset purchase, share purchase or other business combination)
that does not have a Comparable Co-Branded Card, including in a instance where
the Acquired Business has an Other Store Card program, the exclusivity
provisions of Section 2.04(a) shall not apply.
(b)If the cards that are issued as part of the Acquired Card Program (the
“Acquired Cards”) are directly or indirectly issued by a third party pursuant to
a program agreement or other contractual arrangement between such third party
and such Acquired Business, Costco shall not be required to terminate such
agreement or otherwise discontinue such arrangement. Rather, following
completion of such acquisition, Costco and its Affiliates shall be entitled to
continue to comply with and perform in all respects such agreements or
arrangements related to the Acquired Business, and the ongoing operation of the
Acquired Card Program (including pending election of the Conversion Option or
Costco Rebranding Option, and after the Parties’ failure to enter into a written
agreement regarding one or more such options) shall not violate the terms of
this Agreement; provided that Costco continues to comply with Section 2.04(d) as
it relates to Costco Warehouses other than the Acquired Warehouses and other
locations or outlets of the Acquired Business. Without limiting its rights and
obligations hereunder, Bank shall cooperate with Costco in an effort to ensure
that the operation of the Program and the Co-Branded Card, and the Acquired Card
Program, can both continue without disruption to the customer base of Costco and
its Affiliates. For greater certainty, the ownership and operation by Costco and
existence of the Acquired Card Program shall not constitute a breach of or
default under this Agreement.
(c)If the Acquired Cards are issued by Bank or any of its Affiliates, upon the
written request of Costco and subject to Applicable Laws, Bank shall integrate
the Acquired Cards into the Program by converting the Acquired Card accounts
into Co-Branded Card Accounts (with such commercially reasonable adjustments as
may mutually be agreed to account for the differing characteristics of the
Acquired Card Program and the cardholders for such Acquired Card Program),
subject to the same terms and conditions as the Co-Branded Card Accounts (and
subject to any adjustments made as contemplated above) and subject to this
Agreement, and the Acquired Cards shall participate in the Program as if they
were originated under this Agreement (the “Conversion Option”). In the event
that the Conversion Option is exercised by Costco and the Parties agree to
adjustments as contemplated by this Section 2.05(c), then Bank shall (or, if
applicable, shall cause its Affiliates to) terminate the program agreement of
the Acquired Business as of the conversion date to the Program. As a matter of
clarification, if the Parties are unable

- 5 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

to agree upon such commercially reasonable adjustments as are needed to account
for the differences in the Acquired Card Program, then the Acquired Card Program
and Acquired Warehouses and other locations or outlets of the Acquired Business
shall not be subject to the terms of this Agreement, including, without
limitation, Sections 2.04(a), 2.04(d) or 2.07.
(d)In the event that the capital stock of Costco, or all or substantially all of
the assets of Costco, are sold, conveyed, or otherwise transferred to another
Person that is not an Affiliate of Costco, the terms of this Agreement shall not
prevent such Person from carrying on its own credit card programs, including any
private label or co-branded card program, nor shall the operation of any such
programs constitute a breach of or default under this Agreement by Costco.
(e)Subject to the terms of Section 2.05(b), in the event the Acquired Business
includes Acquired Cards, that are, in Costco’s sole discretion rebranded by
Costco using the Costco Marks (the “Costco Rebranding Option”, with the
locations so rebranded, the “Acquired Warehouses”)), then the restrictions of
Sections 2.04(a), 2.04(d) and 2.07 shall apply to such Acquired Card Program or
the Acquired Warehouses, commencing as of the latest of following: (i) effective
date of such rebranding, (ii) the termination of the program agreement governing
the Acquired Card Program, or (iii) the effective date for any commercially
reasonable adjustment to account for the differing characteristic of the
Acquired Card Program and the cardholder for such Acquired Card Program, as set
forth in any written agreement between the Parties as contemplated by
Section 2.05(c). As a matter of clarification, if the Parties are unable to
agree upon such commercially reasonable adjustments as are needed to account for
the differences in the Acquired Card Program, then the Acquired Card Program and
Acquired Warehouses shall not be subject to the terms of this Agreement,
including, without limitation, Sections 2.04(a), 2.04(d) or 2.07.
(f)In the event of the Conversion Option or the Costco Rebranding Option,
thereafter whenever the Acquired Cards are accepted and used in any Costco
Outlet, whether a Costco Warehouse or other Costco Outlet, or any other Costco
Location wherever located, then [*].
(g)The election to exercise the Conversion Option or the Costco Rebranding
Option, or to otherwise integrate or convert any Acquired Cards to Co-Branded
Cards and cause such Acquired Cards to become subject to the terms of this
Agreement and the Program, shall be at the election of Costco in its sole
discretion as provided for herein. Accordingly, in no event shall Costco be
required to integrate or convert any Acquired Cards to Co-Branded Cards or this
Program.
2.06    Bank Exclusivity to Costco and Co-Branded Cards.
(a)In the United States, during the Term, neither Bank nor its Affiliates will
issue, on its own or with any Person, (i) [*] or, (ii) as to any Person listed
on Schedule 2.06(a) or any Affiliates of those Persons listed on
Schedule 2.06(a), as may be amended from time to time (parts (i) and (ii)
collectively, “Competitors”), a card product of the type shown thereon,
regardless of FTD form factor. Costco may modify the list of Competitors set
forth on Schedule 2.06(a) as follows:
(i)Not more [*] after the Program Effective Date, Costco may [*] to
Schedule 2.06(a) upon written notice to Bank so long as such Person [*]. During
each Renewal Term (or, if Costco elects to extend the Initial Term by providing
the Initial Term Extension Notice, during such three (3) year Initial Term
extension period), Costco may [*] to Schedule 2.06(a) upon written notice to
Bank so long as such Person is a seller of goods in a business category where
Costco has a presence. As of Bank’s receipt of any such notice, the additional
Person designated by Costco shall be considered a Competitor.
(ii)[*]

- 6 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

2.07    Acceptance.
(a)Notwithstanding anything in this Agreement or any other agreement to the
contrary, [*]. Without limiting the generality of the foregoing, nothing
contained in this Agreement shall limit or prohibit Costco from accepting
Additional Payment Products.
(b)For clarity, whenever the Co-Branded Card is accepted and used in any Costco
Outlet, whether a Costco Warehouse or other Costco Outlet, or any other Costco
Location, wherever located, then [*].
(c)Subject to the exclusivity obligation set forth in Section 2.04(a), the
parties acknowledge that Costco has a vested interest in the types of new
payment products, and in the security features attributable to such new payment
products, that may potentially be offered to Costco Members and accepted at
Costco Locations. Accordingly and notwithstanding anything to the contrary, Bank
shall not issue or offer any form factor of the Co-Branded Card or other
Financial Transaction Device with respect to the Co-Branded Card Accounts (other
than a traditional physical card) to Co-Branded Cardholders without the prior
written consent of Costco. Likewise, in no event shall Costco ever be required
by this Agreement to accept any Financial Transaction Device (other than a
traditional physical card for the Co-Branded Card) that has not been approved by
Costco.
2.08    Exclusivity of Program Enhancements.
[*]
2.09    Purchase of Existing Provider Cards Portfolio.
Bank intends to enter into a definitive sale and purchase agreement with
American Express (the “Amex Purchase Agreement”) whereby Bank would agree to
acquire the existing accounts of the cardholders who are participating in the
existing co-branded card program subject to the Amex Program Agreement (the
“Amex Program”); [*]
ARTICLE 3
OWNERSHIP OF ACCOUNTS; UNDERWRITING
3.01    Ownership of Accounts.
(a)Subject always to the Purchase Right detailed in Article 13, and except to
the extent of Costco’s ownership of the Costco Marks, Bank shall be the owner
and holder of all Account Indebtedness, Co-Branded Card Accounts, Co-Branded
Card Documentation, and the Co-Branded Card Application. All purchases of goods
and/or services or other extensions of credit in connection with the Co-Branded
Card Accounts and the Account Indebtedness shall create the relationship of
debtor and creditor between the Co-Branded Cardholder and Bank, respectively.
(b)Subject to the terms of Article 9, Bank shall be entitled to (i) receive all
payments made by Co-Branded Cardholders on Co-Branded Card Accounts; and
(ii) retain for its account all Account Indebtedness and such other fees and
Income authorized by the Co-Branded Cardholder Agreements and collected by or
for Bank with respect to the Co-Branded Card Accounts.
(c)Bank shall fund all use of credit under the Co-Branded Card Accounts by a
Co-Branded Cardholder.

- 7 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(d)Bank acknowledges and agrees that Costco has no liability to Bank or
otherwise with respect to any unpaid balances or other Account Indebtedness owed
by Co-Branded Cardholders (other than as may arise with respect to amounts
related to purchase returns, charge-backs or similar amounts owing or owed by
Costco to Bank in accordance with the Network Rules and relating to original
sales transactions made at Costco Outlets), and that all such risk of loss and
related credit risk rests solely with Bank.
3.02    Underwriting and Risk Management.
(a)Bank shall accept or reject any Co-Branded Card Application based solely upon
application of (i) the then-current Program Credit Policy and (ii) Bank’s
then-current anti-money laundering and customer identification program policies,
provided that Bank is also then applying such anti-money laundering and customer
identification program policies to all Other Bank Card Programs. [*] As a matter
of clarification, Bank makes no commitments as to the results of the application
of the Program Credit Policy and reserves the right to change the Program Credit
Policy from time to time so long as such Program Credit Policy remains in
compliance with this Section 3.02, Schedule 3.02(a) and the other terms of this
Agreement.
(b)Upon satisfaction of the applicable criteria set forth in the Program Credit
Policy, Bank shall promptly establish a Co-Branded Card Account. Bank shall have
the right to review periodically the creditworthiness of Co-Branded Cardholders
in accordance with the Program Credit Policy to determine the range of credit
limits to be made available to Co-Branded Cardholders and whether or not to
suspend or terminate credit privileges of such Co-Branded Cardholders; provided,
however, that Bank shall only decrease credit limits or suspend or terminate
credit privileges consistent with the then current Program Credit Policy.
(c)The initial Program Credit Policy to be in effect as of the Program Effective
Date is attached hereto as Schedule 3.02(c)-1, which Bank represents and
warrants complies as of such date with Section 3.02(a). Except in the case of
Legally Mandated Changes [*] or as the Parties may otherwise agree, Bank shall
provide Costco with at least [*] prior written notice of any proposed changes to
the Program Credit Policy. In the case of a Legally Mandated Change to the
Program Credit Policy, Bank shall provide Costco with as much advance notice as
reasonably possible prior to the implementation of such Legally Mandated Change
and in any event, such notice shall be provided no later than [*] after Bank
first receives notice of or otherwise becomes aware of the requirement for the
Legally Mandated Change. [*]
(d)Bank shall perform all necessary security functions to appropriately manage
fraud in the Program (i) due to lost, stolen or counterfeit cards, fraudulent
Co-Branded Card Applications or otherwise, and (ii) in compliance with
Applicable Law. Upon Bank's reasonable request, Costco agrees to use
commercially reasonable efforts to cooperate with Bank in such functions
(including with respect to any criminal investigations involving possible fraud
at any Costco Location or involving Co-Branded Cardholders) so long as such
efforts will not create an undue burden on Costco or require Costco to violate
any Costco policies or Applicable Laws. All fraud losses, other than fraud
resulting from Bank's failure to comply with Applicable Law, shall be [*].
(e)Subject to the Program Credit Policy, Bank agrees to comply, commencing on
the Program Effective Date, with the provisions set forth in Schedule 3.02(e)
relating to initial and average credit line assignments for Co-Branded Card
Applications.

- 8 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

3.03    Amex Accounts.
The Amex Accounts acquired by Bank pursuant to the Amex Purchase Agreement shall
become Co-Branded Card Accounts and subject to the terms of this Agreement and,
in particular, the acquired Amex Accounts shall be subject to the terms of the
Program Credit Policy.
ARTICLE 4
PROGRAM OPERATION
4.01    Management of the Program
(a)Each of the Parties shall perform its obligations under this Agreement (i) in
compliance with the terms and conditions of this Agreement (including any
policies, procedures and practices adopted pursuant to this Agreement), (ii) in
good faith, and (iii) in a manner consistent with any reasonable annual targets
and objectives set by Costco.
(b)The Program and this Agreement, and the collaboration of Bank and Costco in
implementing and administering the Program and this Agreement, shall be
administered by Program Managers and Program Executives, as detailed below.
(i)“Program Managers” means the individuals appointed by each of Bank and Costco
(one each), respectively, to administer the Program from a program management
perspective. Bank and Costco shall each appoint one Program Manager (the
appointee of Costco, the “Costco Manager”; and the appointee of Bank, the “Bank
Manager”). The Costco Manager and the Bank Manager shall be manager level or
above full-time employees of Bank or Costco, as applicable, and shall be the
leaders of their respective teams. The Program Managers and their teams shall
conduct their responsibilities in accordance with the terms of this Agreement.
Costco and Bank shall endeavour to provide stability and continuity in the
Program Manager positions and other Program personnel.
(ii)“Program Executives” means the individuals appointed by each of Bank and
Costco (one each), respectively, to administer the Program from an executive
officer perspective and to assist in discussing and resolving Disputes.
(iii)At any time during the Term, a Program Manager or Program Executive may be
removed and promptly replaced at the discretion of the relevant Party that
appointed such person, provided that any Program Manager or Program Executive
appointed hereunder shall meet the requirements for such position set forth in
this Section 4.01(b).
4.02    General Obligations of Bank.
(a)Subject to the terms hereof, Bank will be responsible for all activities
associated with servicing the Co-Branded Cards, including plastic card
production, mailings, fulfillments, renewals, funding of receivables, funding of
the Loyalty Program, administration of unclaimed property obligations, billing,
Co-Branded Card Account maintenance, transaction and payment posting,
authorizations, customer service, collections, handling billing disputes,
merchant inquiries and fraud; provided that Costco may, in its sole discretion,
require the use of different Co-Branded Credit Card plastics for certain types
or classifications of Costco Members, at no charge to Costco. All services and
activities shall be performed by Bank in compliance with Applicable Law. [*] In
no event shall Costco be responsible for any Co-Branded Cardholder customer
service unless and until Costco and Bank enter into an agreement regarding the
assumption of such obligations by Costco.

- 9 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(b)Bank shall establish a unique bank identification number (the “BIN
Identifier”) and dedicated Interbank Card Association number, in accordance with
the Network Rules, specifically and solely for Co-Branded Cards. The BIN
Identifier shall permit Costco’s Systems to distinguish a Co-Branded Card
automatically both at a POS terminal and through backend reporting. Bank shall
not use the BIN Identifier designated for Costco for any business or purpose
other than supporting the Program. In the event that Costco or a New Card Issuer
designated by Costco acquires the Portfolio upon the expiration or termination
of this Agreement, and subject to any covenants or obligations contained in the
Network Rules applicable to Bank, Costco or such New Card Issuer shall own the
BIN Identifier and all rights thereto, and Bank shall take all steps necessary
or convenient to transfer to Costco or the New Card Issuer such BIN Identifier.
(c)Bank will promptly refer to Costco any complaint regarding Costco or its
goods and services.
(d) Bank will timely submit to the Network the rider(s) or report(s) attached
hereto as Exhibit B, as the same may be amended from time to time by Costco in
its reasonable discretion. Upon the request of Costco from time to time, Bank
shall provide such other assistance and cooperation as Costco may reasonably
request in connection with that certain acceptance and co-branded incentive
agreement between Costco and the Network related to the Program.
4.03    Bank’s Program Team.
(a)Bank shall be responsible for sustaining adequate and appropriate staffing
levels and training as may be necessary for the Program. Without limiting the
generality of the foregoing, Bank shall provide dedicated staffing for the
Program (collectively, the “Bank Program Team”), which shall, within the time
periods specified herein, consist of at least [*] employees as set forth in
Section 4.03(b) [*] (excluding the Operation Center representatives), each of
whom shall be a manager level or above, and shall provide [*]. The Bank Program
Team shall have competitive expertise and experience, including experience in
retail co-brand credit card portfolio marketing and management and account
management, and Bank shall ensure that the all personnel supporting the Program,
including the Bank Program Team, have adequate training and experience
consistent with best industry practices.
(b)The Bank Program Team provided by Bank shall specifically include the
following individuals, each of whom shall be a direct employee of Bank or its
Affiliates:
(i)from and after the date hereof, the Bank Manager shall participate in
conference calls, reviews and reporting activities related to the Program as
appropriate and requested by Costco;
(ii)from and after the Program Effective Date, [*] to overseeing customer
service and training support activities related to the Program in such Region,
and (3) shall serve as the principal point of escalation for operational and
other issues relating to the Program in such Region;
(iii)from and after the Program Effective Date, [*] to overseeing finance,
reporting and analytics activities related to the Program;
(iv)from and after the date hereof, [*] to overseeing marketing activities
related to the Program;
(v)from and after the Program Effective Date, [*] to overseeing the operations
of the Program;
(vi)from and after the Program Effective Date, [*] to overseeing the risk
management of the Program; and

- 10 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(vii)as more particularly described in Article 7 (and as necessary to fulfill
Bank’s obligations thereunder) and subject to Section 9.07(d), a sufficient
number of full-time equivalent employees of the Operation Centers [*] to ensure
that, other than in circumstances beyond Bank’s control from time to time (e.g.,
a third-party security breach), at least [*] of all incoming calls from
Co-Branded Cardholders and Applicants are fielded by [*].
(c)In addition, upon Costco’s reasonable request and subject to Bank’s general
human resources guidelines, Bank shall [*].
(d)Bank will provide training and materials to Costco’s employees, including
training Costco Trainers, with respect to any aspect of the Program or the
Co-Branded Cards as Costco may reasonably request.
(e)Neither the Bank Manager nor any other member of Bank’s Program Team
(specifically excluding the individuals described in Section 4.03(b)(vii)) shall
be reassigned to any program operated by Bank or any of its Affiliates pursuant
to any agreement or arrangement with any Competitors any time up to [*] the date
that such person last worked on the Program (including any such period of time
that ends after this Agreement expires or is terminated other than in the event
of any termination pursuant to Section 12.03).
(f)Costco shall not adopt, assume or otherwise become responsible for, either
primarily or as a successor employer, co-employer or joint employer, any
employee benefit plans or any assets or liabilities of any employee benefit
plans, arrangements, commitments or policies currently or hereafter provided by
Bank, relating to the Bank Program Team or otherwise; and if, and to the extent
that, Costco is deemed by law or otherwise to be liable primarily or as a
successor employer or co-employer or joint employer, for such purposes or for
any other purposes, including any state or federal employment taxes, Bank shall
indemnify, defend and hold harmless Costco, its Affiliates, and their respective
officers, directors, and employees from and against and in respect of any and
all Losses that may result therefrom.
(i)In the event Bank personnel are injured or hurt while performing functions
under or in connection with this Agreement, whether the Bank Program Team or
otherwise and whether onsite at Costco or otherwise, Bank shall ensure that:
(1) Bank’s workers compensation coverage or other benefits provided by Bank to
its employees or agents shall be the exclusive remedy for the personnel or
agents utilized by Bank as it relates to the Program, and (2) such personnel,
agents and the relevant carrier shall not have any right to compensation from
Costco.
(ii)In addition to Bank’s workers compensation coverage being the exclusive
remedy for injury to Bank personnel, whether the Bank Program Team or otherwise,
while performing functions under or in connection with this Agreement as set
forth above, Bank hereby agrees to indemnify, defend and hold harmless Costco,
its Affiliates, and their respective officers, directors, and employees from and
against and in respect of any and all Losses whatsoever nature brought,
claimed or suffered by any of Bank’s employees, agents and/or personnel,
including the Bank Program Team, relating to any such injuries or harm.
4.04    General Obligations of Costco.
(a)For each Applicant (who must first be a Costco Member) that completes a
Co-Branded Card Application at a Costco Warehouse, Costco shall, [*], collect
the Co-Branded Card Application or the information needed to complete a
Co-Branded Card Application, and provide said Co-Branded Card Application or
information to Bank in accordance with mutually agreed-upon procedures and
subject to Applicable Laws. Costco shall comply with all applicable disclosure
and other regulatory requirements

- 11 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

specified by Bank when conducting the above activities. Costco shall work
together with Bank to improve the efficiency of the application process.
(b)Any Legally Mandated Changes shall be implemented by Costco as promptly as
reasonably possible after notice from Bank but in no event later than required
by Applicable Laws. In the event that Bank reasonably determines that any change
to the Program or Costco’s practices is required in order to comply with
Applicable Guidelines, Bank shall provide Costco with a written summary of such
requirements. [*]
(c)Costco shall send to Bank, [*], all Costco Member information necessary to be
included on the Co-Branded Card.
(d)Costco, [*], shall maintain and operate the Costco Membership Program while
this Agreement is in effect. Attached to this Agreement as Schedule 4.04(d) is
the Costco Membership Program description as of the date hereof. Costco agrees
to provide Bank with sufficient written notice of any material modifications to
the Costco Membership Program that directly affect the Program in order to
permit Bank to modify (inclusive of Bank’s Systems) any aspect of its support of
the Program, in order to comply with such modifications. Notwithstanding
anything to the contrary, Costco may change the terms of the Costco Membership
Program at any time.
(e)Costco will instruct its member services centers to promptly refer Co-Branded
Cardholders to Bank that have material customer complaints that are received by
Costco’s members’ services center regarding a Co-Branded Account or Co-Branded
Card.
4.05    Co-Branded Cardholder Account Terms.
(a)The pricing, terms and conditions of all Co-Branded Card Accounts shall be
the pricing, terms and conditions set forth on Schedule 4.05(a) and
Schedule 4.05(a)(ii), as the same may be amended from time to time pursuant to
this Agreement (the “Co-Branded Cardholder Account Terms”). [*]
(i)[Intentionally left blank.]
(ii)Commencing as of the Program Effective Date, Bank shall also offer a
Co-Branded Card to business applicants, which shall be based upon the credit of
the business, or the proprietor, or both, and subject to the applicable pricing,
terms and conditions and specifications set forth on Schedule 4.05(a)(ii).
(iii)Notwithstanding the foregoing, Bank may implement a change to the pricing,
terms and conditions of the Co-Branded Card Accounts [*], to the extent such
change is:
(A)a Legally Mandated Change and in accordance with Section 4.04(b). Further,
and in the case of a Legally Mandated Change to Co-Branded Cardholder Account
Terms, Bank shall provide Costco with as much advance notice as reasonably
possible prior to the implementation of such Legally Mandated Change and in any
event, such notice shall be provided no later than thirty (30) days after Bank
first receives notice of or otherwise becomes aware of the requirement for the
Legally Mandated Change; or
(B)a change that affects terms and conditions [*], to the extent applicable, and
provided that (I) the terms and conditions resulting from such change are, [*],
and (II) Bank has provided Costco no less than thirty (30) days’ prior notice.

- 12 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(b)Bank shall ensure that all Co-Branded Cards satisfy applicable EMV
requirements for embedded microchip and PIN technology with respect to both
contact card products and contactless card products and otherwise comply with
all Applicable Laws, including security standards promulgated by or on behalf of
the Major Card Networks or other Bank Card networks. Without limiting the
generality of the foregoing, the Costco Member number of each Co-Branded
Cardholder shall physically be printed on each Co-Branded Card and, further,
such Costco Member number shall be embedded on the embedded microchip, bar code
and magnetic stripe (or other applicable electronic component, and with respect
to the magnetic stripe, embedded on Track 1), as applicable, of such Co-Branded
Cardholder’s Co-Branded Card.
4.06    Loyalty Program.
(a)Unless otherwise provided for in this Agreement, during the Term, all
elements of the Program set forth on Schedule 4.06(a) shall remain in effect and
shall continue to be offered [*] in connection with the cash based rewards
program offered to Co-Branded Card Accounts; provided, however, that such
elements may be modified from time to time by Costco but only in accordance with
the terms set out in this Agreement (e.g., Section 4.07) or otherwise as
mutually agreed by Bank (such elements, together with such modifications,
collectively, the “Loyalty Program”). The Co-Branded Cards will also have the
standard Network benefits applicable to Credit Cards of the same card tier, as
set forth on Schedule 4.06(a)-1, as such benefits may change from time to time.
(b)As provided in Schedule 4.06(a), as of the date hereof, Costco Members are
eligible to receive rewards pursuant to the Loyalty Program (“Rewards”). The
Rewards will be issued by the Bank in the form of one annual Costco Rewards
coupon. From time to time, and subject to Applicable Laws, Costco may require a
change to the method of funding Rewards to a gift card, statement credit,
electronic credit or other electronic transfer, other FTD, or otherwise and
shall provide Bank with at least [*] notice prior to the effectiveness of such
change. Bank shall cooperate to implement the new Rewards payment method in such
a way that it is compatible with the Costco point of sale equipment and
consistent with Costco’s protocols and security requirements and that otherwise
achieves Systems interoperability between Bank’s Systems and Costco’s Systems,
and Bank shall otherwise cooperate with Costco in implementing such change,
subject to Applicable Laws. Regardless of the method or form of the Rewards,
Bank (and not Costco) shall be considered the issuer of such Rewards pursuant to
the Loyalty Program, and, except with respect to the Executive Membership
program, Bank shall be solely liable to Costco Members with respect to such
Rewards. Other than its duty to redeem the Rewards in accordance with the
Loyalty Program terms and conditions, Costco shall not have any obligation to
Costco Members regarding such Rewards.
(c)[*] Costco will deliver to Bank a report at a frequency as mutually agreed by
the Parties detailing all Rewards coupons (or such other method or form of
Rewards provided under the Loyalty Program at such time) redeemed by Costco
Members, together with a report setting out the aggregate value of such redeemed
Rewards coupons, according to procedures mutually agreed upon by the Parties.
Unless the amount set forth in the report regarding such redeemed Rewards
coupons is disputed by Bank, and except with respect to costs incurred by Costco
to provide benefits associated with Executive Membership, [*] as soon as
practicable after receipt of a report in respect thereof by Bank, and in no
event more than [*] after receipt thereof by Bank; provided that Bank shall have
no obligation to make a payment to Costco with respect to Rewards paid by way of
a statement credit. Except with respect to the Executive Membership program,
Bank shall be solely responsible for complying with all state unclaimed property
laws related to the Loyalty Program, including with respect to any unused or
unredeemed Rewards issued by Bank to Costco Members, and Bank shall be
responsible for reporting and remitting as unclaimed property to any state or
other Governmental Entity any payments that are due in connection with or
related to Rewards that are not redeemed, in accordance with such unclaimed
property laws

- 13 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(d)Costco may, after consultation with Bank and in accordance with Applicable
Laws, elect to offer promotions, discounts, rewards, special offers or any other
incentive, whether pursuant to the Loyalty Program or otherwise based on SKU
level data to Co-Branded Cardholders (provided appropriate consents are obtained
from Co-Branded Cardholders). Bank shall facilitate such offering by providing
any and all reasonable support (including information technology support,
software programming, changes to statements, customer service support, and other
collateral, system or procedural changes) necessary to achieve Systems
interoperability between Bank’s Systems and Costco’s Systems, excluding changes
to the hardware components of Costco Systems. [*]
4.07    Improvements to Program.
(a)At any time and from time to time, and subject to the terms of this
Section 4.07, Costco may request improvements, upgrades, or other value
enhancements to the [*], the Loyalty Program, or any other aspect or feature of
the overall Program (collectively, “Program Improvements”).
(b)[*]
(c)If the co-branded card program or private label card program for [*] includes
the requested Program Improvement, other than with respect to Co-Branded
Cardholder Account Terms (a “Warehouse Program Improvement”), then the cost to
develop and implement such requested Warehouse Program Improvement shall be [*].
If the co-branded card program or private label card program for [*] includes
the requested Program Improvement or if the requested Program Improvement
generally becomes available in the market, [*] (a “Market Program Improvement”),
then the cost to develop and implement such requested Market Program Improvement
shall [*]. On the other hand, if the Program Improvement is not a Warehouse
Program Improvement or a Market Program Improvement, or any change to the method
of funding Rewards required by Costco pursuant to Section 4.06(b) (in each case,
an “Innovative Program Improvement”), the costs for such Innovative Program
Improvement shall be [*].
[*]
4.08    Dual Functionality of Co-Branded Cards.
(a)Co-Branded Cards will function as both (i) a Credit Card for purposes of,
among other things, charging goods and services at Acceptance Locations, and
(ii) a Costco Membership Program card which identifies (including in written
form on the Co-Branded Card plastic and in electronic form, by way of
information stored in the embedded microchip, bar code, magnetic stripe or other
electronic component, as applicable, of the Co-Branded Card) the Co-Branded
Cardholder as one permitted to make purchases at Costco Outlets in accordance
with the Costco Member Program. The Co-Branded Cards shall otherwise satisfy the
requirements detailed elsewhere in this Agreement, including Section 4.05(b).
(b)Should a Co-Branded Cardholder’s Costco Membership terminate, subject to
Applicable Laws and Costco’s customer privacy policy, Costco shall notify Bank
of such termination. The Parties shall mutually agree on an orderly process for
terminating the Co-Branded Card Account. If a Co-Branded Cardholder’s Co-Branded
Card Account terminates, or a supplementary Co-Branded Card on a Co-Branded
Cardholder Account terminates, then, subject to the Program Privacy Policy, Bank
shall promptly notify Costco of such termination and, unless prohibited by
Applicable Laws, the reason for such termination. Costco, in its sole
discretion, may then elect to issue that individual a new Costco Membership
card.
(c)If any Co-Branded Cardholder’s Co-Branded Card Account is terminated due to
the termination of his or her Costco Member status, or the Co-Branded Cardholder
requests his or her Co-

- 14 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Branded Card Account be closed, as part of the account closing process Bank
shall offer such cardholder a proprietary Credit Card issued by Bank or its
Affiliates, which Credit Card shall be approved by Costco in advance (the
“Approved Transition Card”). If, within [*] of any such termination, such
cardholder accepts the Approved Transition Card or any substitute offered by
Bank or its Affiliates (a “Transitioned Card Account”), Bank shall ensure that,
regardless of FTD form factor for such Transitioned Card Account: [*]
(d)In addition to Bank’s other obligations with respect to the Loyalty Program,
Bank shall maintain records of the Rewards earned by terminated Co-Branded
Cardholders for the period prior to the termination of their Co-Branded Card
Account and, upon the request Costco, Bank shall cause such Rewards to be either
[*].
4.09    Program Updates - Refresh Cards.
(a)Costco may, in its sole discretion, [*], require that Bank provide a modified
Co-Branded Card which bears a new card design, value proposition and/or other
features (each such Co-Branded Card, a “Refresh Card”); provided that the
issuance of such Refresh Card and any changes regarding the value proposition or
other features would not [*], and provided that all features and characteristics
of the Refresh Card, and the issuance thereof, comply with Applicable Laws.
Subject to the foregoing, each time Costco makes such a request, Bank will
launch the Refresh Card within [*] after such request and such Refresh Card will
contain the modifications requested by Costco.
(b)Unless otherwise agreed to by Costco in writing, Bank will not force migrate
Co-Branded Card Accounts to Refresh Cards or to any other new credit card
product. Bank will develop an operational strategy for review by Costco to
accommodate any Co-Branded Cardholders who desire to migrate to the Refresh
Card.
4.10    Billing For Costco Membership Fee.
Subject to Applicable Laws, the Co-Branded Card Application shall expressly
disclose to the Applicant that, if such Co-Branded Card Application is approved,
the applicable Costco Membership Fee set out in the Costco Membership Program
conditions and regulations shall be automatically charged, including on a
recurring basis as the relevant membership comes up for renewal, to the
Co-Branded Card Account, unless the Applicant opts out of such by following the
opt-out procedures prominently set forth in the Co-Branded Card Application. No
Costco Membership Fee will be charged to a Co-Branded Account that has not yet
been activated by the Applicant. In the event of regulatory concerns (including
concerns expressed by any Governmental Authority) or material consumer concerns
or complaints, Bank or Costco shall have the right to modify this process to
instead require the Applicant, in the Co-Branded Card Application, to expressly
opt-in for the Costco Membership Fee to be automatically charged to the approved
Co-Branded Card Account. It is Costco’s responsibility to ensure that the amount
and frequency of the Costco Membership Fee is disclosed on the Costco Membership
Program marketing materials and agreements.











- 15 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 5
MARKETING
5.01    Active Support and Promotion of Program.
(a)In accordance with the Marketing Plan and the provisions of this Agreement,
Bank and Costco shall cooperate with each other as part of an effort to actively
support and promote the Program to both existing and potential Co-Branded
Cardholders. [*].
(b)Nothing in this Agreement shall be construed to preclude any Party from
engaging in marketing activities in support of the Program, at such Party’s
expense, in addition to those specifically contemplated by the then-current
Marketing Plan or this Agreement, provided that such additional marketing
activities shall be pursued only in compliance with the requirements and
restrictions set forth in this Article 5, and otherwise in compliance with
Applicable Law and this Agreement in all respects.
(c)Notwithstanding anything to the contrary in this Article 5, the Parties agree
that Bank Cardholders (including Co-Branded Cardholders) who have opted out of
receiving marketing materials from Bank with respect to product and services
offered by Bank or its designees shall not be subject to targeted marketing
pursuant to this Agreement, and Costco Members who have opted out of receiving
marketing materials from Costco with respect to product and services offered by
Costco shall not be subject to targeted marketing pursuant to this Agreement.
(d)In addition to the other terms and conditions of this Agreement, any use by
one Party of the other Party’s Marks shall be governed by the provisions and the
licenses detailed on Schedule 5.01(d). Bank shall not use the Costco Marks
without the prior written consent of Costco and any approved use of the Costco
Marks shall be in compliance with the terms set forth on Schedule 1.01(d) and
the Costco trademark usage policy set forth on Schedule 5.04(a). Costco shall
not use the Bank Marks without the prior written consent of Bank and approved
use of the Bank Marks shall be in compliance with the terms and the Bank
trademark usage policy set forth on Schedule 1.01(b)-1.
5.02    Annual Card Marketing Plan.
(a)Each draft marketing plan shall be prepared jointly by the Program Managers
and shall include the information contained in this Section 5.02. The proposed
marketing plan shall include specific goals and/or objectives for each Program
Year, including expected Co-Branded Card annual spend inside and outside Costco
Outlets, new Co-Branded Card Accounts by source (in-store, direct mail, online,
etc.), together with the other information detailed in Sections 5.02(b) and
5.02(c) below.
(b)On or before the date that is no later than four (4) months prior to the
expected Program Effective Date, Costco shall have the right to approve a
marketing plan upon the recommendation of the Program Managers for the period
beginning on the Program Effective Date and ending on the last day of the first
Program Year. On or before the date that is one hundred and twenty (120) days
prior to the end of the first Program Year, and each Program Year thereafter,
the Program Managers will deliver to the Parties a draft marketing plan for the
next Program Year, and the Parties will meet to review and discuss the draft
marketing plan. Following such discussion and any modifications, on or before
the date that is sixty (60) days prior to the end of the first Program Year or
any Program Year thereafter, as applicable, Costco upon the recommendation of
the Program Managers shall have the right to approve or reject a marketing plan
for the next Program Year (the approved marketing plan shall be referred to as
the “Marketing Plan”).

- 16 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(c)Each Marketing Plan shall outline all programs and other initiatives to be
pursued in support of the Program, and shall include at least the following
information for each program:
(i)description of offer(s), if any and as applicable;
(ii)description of target audience;
(iii)planned budget funding and projected return on investment with respect to
the program;
(iv)target implementation date (e.g., mailing dates, calling dates and delivery
dates);
(v)measurement criteria for program performance; and
(vi)such other annual targets and objectives as Costco may prioritize in
connection with the Program.
(d)Each Marketing Plan shall address development of Solicitation Materials and
Co-Branded Card Documentation; new account acquisition strategies, including
direct mailing and “take-one” acquisitions; preparation of unique collateral
materials for Costco employees; activation, retention and usage; statement
design and messaging; Onsert schedules; advertising of the Program; and such
other marketing matters as mutually agreed by the Parties.
(e)Any Marketing Plan may be modified or supplemented by the Parties from time
to time upon mutual agreement, provided such modifications or supplements, as
the case may be, are approved by Costco upon the recommendation of the Program
Managers.
5.03    Annual Membership Marketing Plan.
(a)Each draft membership plan shall be prepared jointly by the Program Managers
and shall include the information contained in this Section 5.03. The proposed
membership plan shall include specific goals and/or objectives to increase
Costco Membership for each Program Year, including expected new Costco
Membership by type (e.g. premium membership, business) per Region, together with
the other information detailed in Sections 5.03(b) and 5.03(c) below.
(b)On or before the date that is no later than four (4) months prior to the
expected Program Effective Date, Costco shall have the right to approve a Costco
Membership plan upon the recommendation of the Program Managers for the period
beginning on the Program Effective Date and ending on the last day of the first
Program Year. On or before the date that is one hundred and twenty (120) days
prior to the end of the first Program Year, and each Program Year thereafter,
the Program Managers will deliver to the Parties a draft membership plan for the
next Program Year, and the Parties will meet to review and discuss the draft
membership plan. Following such discussion and any modifications, on or before
the date that is sixty (60) days prior to the end of the first Program Year or
any Program Year thereafter, as applicable, Costco upon the recommendation of
the Program Managers shall have the right to approve or reject such a membership
plan for the next Program Year (the approved membership plan shall be referred
to as the “Membership Plan”).
(c)Each Membership Plan shall outline all programs and other initiatives to be
pursued in support of the recruitment and retention of Costco Members, and shall
include at least the following information for each program:

- 17 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(i)description of offer(s), if any and as applicable;
(ii)description of target audience;
(iii)planned budget funding and projected return on investment with respect to
the program;
(iv)target implementation date (e.g., mailing dates, calling dates and delivery
dates);
(v)measurement criteria for program performance and aggregate number of new
Costco Members expected to be obtained; and
(vi)such other annual targets and objectives as Costco may prioritize in
connection with the Program and Costco Membership Program.
(d)Any Membership Plan may be modified or supplemented by the Parties from time
to time upon mutual agreement, provided such modifications or supplements, as
the case may be, are approved by Costco upon the recommendation of the Program
Managers.
5.04    Co-Branded Card Documentation; Solicitation Materials.
(a)The Co-Branded Card Documentation and the Solicitation Materials shall be in
the design and format approved by Costco subject to the Costco trademark usage
policy attached as Schedule 5.04(a); provided that Bank shall be responsible for
ensuring that the Co-Branded Card Documentation and the Solicitation Materials
comply with Applicable Laws, and for ensuring that the Co-Branded Cards and the
Solicitation Materials comply with the Co-Branded Card Documentation.
(b)[*]
(c)Bank, working directly with Costco, shall design and prepare Co-Branded Card
designs and Welcome Kits for the Program prior to the Program Effective Date.
The Co-Branded Card designs and all components of the Welcome Kits design will
be [*]. For clarity, the production and mailing expenses related to the Welcome
Kits will be [*]. The Co-Branded Card designs and the content, form and design
of the Welcome Kits will require the prior written approval of Costco.
(d)Subject to Section 5.06, it is intended that Bank’s on-going, routine
Co-Branded Card communications shall not contain Costco Marks but may use
Costco’s name to identify the Program, and shall not require Costco’s prior
approval, as follows: customer service communications (e.g., credit dunning,
acquisition decisions, inquiry and dispute servicing, Security Breach notices,
legal notifications, policy notices, generic service updates and generic Bank
Card communications not unique to the Co-Branded Card).
(e)Ownership of Card Designs. The Parties agree that Section 7.09(b) does not
apply to Co-Branded Card designs. [*]
5.05    Communication with Co-Branded Cardholders.
(a)Subject to Sections 5.04(d), and except for any message required by
Applicable Laws or for the servicing of or collecting on any Co-Branded Card
Account, Costco and its Affiliates shall have [*] to communicate with Co-Branded
Cardholders through use of onserts (“Onserts”), in any and all billing
statements (including electronic billing statements) that include marketing
materials and are provided by Bank to Co-Branded Cardholders, subject to
Applicable Laws, and provided that: (i) Bank shall ensure

- 18 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

that the content and distribution of any such Onserts shall comply with
Applicable Laws relating to consumer financial products of Bank or its
Affiliates [*]; (ii) any communication required by Applicable Laws (including
billing statements provided by Bank to Co-Branded Cardholders) and past due
Co-Branded Cardholder communications shall take precedence over any of Costco’s
messages; and (iii) Costco shall provide to Bank any Onserts proposed to be
circulated or used by Costco prior to such Onserts being circulated, but solely
for the purpose of the Bank ensuring compliance with such Applicable Laws,
non-infringement of Bank’s or its Affiliates’ Intellectual Property, and the
exclusion of (A) materials promoting goods and services not sold by Costco, its
Affiliates or Designees, and (B) [*]. Subject to the terms of this Agreement,
Bank may include communications to promote the Program. Costco will provide all
Onserts to Bank in a timely manner and within mutually agreed Bank System
specifications.
(b)Subject to Section 5.04(d), Costco shall have [*] to use billing statement
(including electronic billing statement) messages in each billing cycle to
communicate with Co-Branded Cardholders, subject to Applicable Laws; provided
that: (i) Bank shall ensure that the content and distribution of any such
message or other form of correspondence or marketing material shall comply with
Applicable Laws relating to consumer financial products of Bank or its
Affiliates [*]; (ii) any message required by Applicable Laws and past due
Co-Branded Cardholder communications shall take precedence over any of Costco’s
messages; (iii) Costco shall provide to Bank any message proposed to be
circulated or used by Costco prior to such message being circulated, but solely
for the purpose of the Bank ensuring compliance with such Applicable Laws,
non-infringement of Bank’s or its Affiliates’ Intellectual Property, and the
exclusion of (A) materials promoting goods and services not sold by Costco, its
Affiliates or Designees, and (B) [*]. Subject to the terms of the Marketing Plan
and this Agreement, Bank may include communications to promote the Program.
Notwithstanding the foregoing (including item (ii) of the proviso, but subject
to items (i) and (iii) of the proviso), each billing statement shall include at
least one page dedicated to Costco marketing messages (to be determined by
Costco in its sole discretion), unless limited by an applicable statement’s
size, layout, or required non-marketing notifications. Billing statement and
envelope messages referred to in this Section 5.05(b) shall be included on the
billing statements and envelopes at no cost to Costco as long as the costs do
not exceed standard mailing rates. Costco shall retain all revenues it receives
from all such messages.
5.06    Costco Marketing Obligations.
(a)Costco shall determine, in good faith and in its sole discretion, the
promotional and marketing activities in support of the Program and the
Co-Branded Card that it shall undertake, including in and with respect to Costco
Warehouses; provided, however, in all events Costco shall comply with [*] the
Marketing Plan. Further, Costco shall have exclusive responsibility for and
control of marketing the Program in all Costco Outlets and shall market the
Program benefits to Costco Members within Costco Warehouses and other Costco
Outlets, and with such marketing materials, as it determines appropriate
(subject in all events to the [*] and the Marketing Plan).
(b)Promotional and marketing activities undertaken by Costco may include, at
Costco’s sole discretion and subject to Bank’s production and delivery
obligations contained in Section 5.07(b), as appropriate:
(i) Costco placing and maintaining from time to time the following in each
Costco Warehouse promoting Co-Branded Cards: (i) large hanging banners in high
traffic locations designated by Costco, acting reasonably; (ii) signage over the
Costco Membership desk, and (iii) lane dividers on cash registers;
(ii)Providing from time to time, with respect to certain inbound telephone calls
designated by Costco, a hold message at the Costco central call center promoting
the Co-Branded Cards;

- 19 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(iii)Marketing the Co-Branded Cards in the Costco Member magazine, which is
currently called “The Costco Connection”.
(c)Costco staff may promote Co-Branded Cards at the Costco Membership desk and
through Costco’s digital channels and will distribute Co-Branded Card
Applications to customers at the Costco Membership desk and other Co-Branded
Card promotional materials to customers at the Costco Membership desk and on
Costco’s digital channels, and answer general questions about the application
process and the promotional materials available at the Costco Membership desk
and on Costco’s digital channels. At Costco’s request (prior to the Program
Effective Date and on an ongoing basis), Bank shall train Costco employees,
including Costco Trainers (who in turn will train Costco employees), on how to
perform the above activities, [*].
(d)Costco shall market the Co-Branded Cards on Costco’s Website, and will create
an electronic link to the Bank website with the option to return to the Costco
Website, which link and Costco website content using and surrounding the Marks,
along with any changes to same, and the proposed URL for same, must be approved
in writing by Bank under Schedule 5.01(d). Bank and Costco will work together in
good faith to design and implement, according to a mutually agreed upon
timeline, an integrated apply and buy experience on the Costco Website’s
purchase and checkout path.
5.07    Bank Marketing Obligations.
(a)Bank shall create, produce and deliver to Costco Warehouses all Co-Branded
Card Documentation, including the take-one Co-Branded Card Applications, tear
sheet application and other applications mutually agreed upon by the Parties.
Except as provided in Section 5.01(a) with respect to certain items that will be
[*], the cost of such items will be [*]. Placement of all Co-Branded Card
Applications at Costco Warehouses shall be [*]. The content and appearance of
the Costco Marks in such Co-Branded Card Applications shall require the prior
written approval of Costco.
(b)Bank shall create, produce and deliver to Costco Warehouses the signage and
other items described in Section 5.06, including as requested by Costco. The
cost of such items will be [*] of the Program. The content and appearance of all
such signage and other items will require the prior written approval of Costco.
(c)Bank shall (i) include Co-Branded Cards [*] on the Bank’s United States
website, with a prominence at least equivalent to that of other credit cards
issued by Bank on those webpages that feature (A) all such credit cards and/or
(B) the same classification of card as the Co-Branded Cards (e.g., cashback),
and (ii) provide additional website placements on Bank’s United States website
from time to time consistent with Bank’s general practice regarding its co-brand
Other Bank Card Programs. Bank shall maintain a link to the Costco Website with
the option to return to the Bank website on the Bank/Costco web page which link
and Bank website content using and surrounding the Marks, along with any changes
to same, and the proposed URL for same, must be approved in writing by Costco
under Schedule 5.01(d). The capability for an Applicant to complete and submit a
Co-Branded Card Application shall be available on the Bank website and shall
comply with Applicable Laws.
(d)Bank shall promote, in accordance with Applicable Laws, and the Program
Privacy Policy, Costco and Costco offers in its outgoing emails to Co-Branded
Cardholders, including all monthly e-mails upon mutual agreement as to promotion
offers, content and timing, excluding outgoing electronic mailing to Co-Branded
Cardholders and Costco Members who have opted out of marketing messages. Bank
will be deemed the sender, as that term is defined in the CAN-SPAM Act, when
sending commercial email communications, as defined in CAN-SPAM, to Co-Branded
Cardholders.

- 20 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(e)Bank shall promote, in accordance with the Program Privacy Policy and
Applicable Laws, Co-Branded Cards and Costco Membership in its posts on social
media platforms. To the extent requested by Costco, Bank will allocate a
percentage of its marketing commitment to social media advertising, marketing
and promotion campaigns for the Program that is [*]. For the sake of clarity,
Costco may elect the percentage of marketing commitment spent for social media
up to the maximum percentage set forth above.
(f)As provided in the Marketing Plan, and subject to the Program Privacy Policy
and Applicable Laws, Bank shall promote the Costco Membership Program, Costco
products, Costco services and Costco programs via statement onserts and
statement messaging to [*], the content, targeting, and method of distribution
of which shall be mutually agreed.
(i) Subject to portfolio restrictions regarding the number of mailings that can
be sent to such portfolios, such promotion shall occur [*] during the Term, with
timing to be mutually agreed by the Parties.
(ii)It is Bank’s responsibility to comply with its own marketing opt-out list.
Bank will cooperate with Costco as provided herein and as permitted under
Applicable Laws and the terms of Bank’s agreements with Bank Cardholders to
enable the Parties to target holders of [*].
(iii)Bank shall cooperate with Costco to leverage its file of target customers
participating in [*] for marketing the Program and Costco products and services,
subject in all events to Applicable Law and Bank’s Contractual Obligations.
(iv)Further, at Costco’s request, Bank shall allow reasonable promotion through
[*], for purposes of promoting the Costco Membership Program and encouraging
Bank customers to become Costco Members, subject in all events to Applicable Law
and Bank’s Contractual Obligations.
(g)Bank shall, subject to Applicable Laws and the Program Privacy Policy, market
exclusive offers to Co-Branded Cardholders to encourage an increase in Purchase
Charges made with the Co-Branded Card at Acceptance Locations outside Costco
Warehouses. [*] The content, which shall include Costco Marks, selection
criteria and quantity of the direct mail or other form of direct communication
will require the prior written approval of Costco.
(h)Except as expressly set out in this Agreement (e.g., Section 5.04(d)), Bank
shall not use the Cardholder List or its knowledge of who is a Co-Branded
Cardholder to direct any advertising, marketing or promotional activities to
Co-branded Cardholders that do not include advertising, marketing or promotion
of or reference to Costco or Costco Outlets unless Bank obtains the prior
written consent of Costco.
(i)Beginning [*] prior to the opening of any new Costco Warehouse during the
Term (each such Costco Warehouse, a “New Costco Warehouse”), Bank shall, with
respect to each New Costco Warehouse and [*]:
(i)[*]
(ii)[*]
(iii)conduct such promotional activities at mutually agreed to Acceptance
Locations and potential Acceptance Locations doing business within the Costco
designated primary and secondary market areas associated with such New Costco
Warehouse.

- 21 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(j)Notwithstanding anything to the contrary to this Agreement, Bank has no
obligation to market any product or service [*] offered or branded by another
financial services provider.
5.08    Other Bank Products.
(a)During the Term [*], except as permitted by or in accordance with
Section 6.03 or Section 14.01(e), without Costco’s prior approval:
(i)[*]
(ii)[*]. In no event may any Bank branded proprietary card or any offer or
promotion related thereto designate Costco or warehouse clubs as a category for
any adverse treatment for value proposition or rewards purposes offered in
respect of any Bank branded proprietary cards at any time during the Term.
(b)Subject to Applicable Laws and Bank’s Contractual Obligations, Bank shall
also promote the Costco Membership Program to cardholders under [*].
(c)[*], Costco will provide to such [*] (i) an updated Costco Member list,
containing a "membership since" field, so that newly added Costco Members and
the dates on which they became Costco Members [*], and (ii) a "membership
closed" list so that Bank can identify individuals who are no longer Costco
Members. Notwithstanding anything herein to the contrary, the Costco Member list
or identity of any Person as a Costco Member may not be used by Bank for any
purpose other than as provided in this Section 5.08(c) and Schedule 9.01,
paragraphs 1 and 5.
(d)For the purposes of this Article 5, “targets” or “on a targeted basis” shall
mean advertising, marketing or promotional activities, as applicable, addressed
or directed to a Person by means of name, address, e-mail address or telephone
number or the use of the Cardholder List to conduct such activities.
ARTICLE 6
CARDHOLDER INFORMATION
6.01    Customer Information.
(a)All collection, use, disclosure, retention and destruction of Personal
Information under this Agreement shall be subject to the provisions of this
Article 6. The Parties acknowledge that the same or similar information may be
contained in the Co-Branded Card Account Data, Cardholder Data, the Costco
Shopper Data, and other data that each Party independently collects outside of
this Program and each such pool of data shall therefore be considered separate
information subject to the specific provisions applicable to that data
hereunder.
(b)Bank shall provide all privacy notices to Applicants and Co-Branded
Cardholders that are required under Applicable Privacy Laws. Any changes to such
privacy notices or to the Program Privacy Policy described therein shall be made
by Bank only with the approval of Costco (other than a Legally Mandated Change
or a change that Bank is making to all Other Bank Card Programs), which approval
will not be unreasonably withheld. If any change to the Program Privacy Policy
is made as a result of a Legally Mandated Change or as part of a change that
Bank is making to all Other Bank Card Programs, Bank shall provide Costco with
written notice sixty (60) days in advance of the effective date of such change
(unless a shorter period is required by Applicable Law).

- 22 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(c)Each Party shall develop, implement and maintain a comprehensive written
information security program that, at a minimum, is designed to: (i) ensure the
security and confidentiality of the Co-Branded Card Account Data, the Cardholder
Data and the Costco Shopper Data; (ii) protect against any reasonably
anticipated threats or hazards to the security or integrity of the Co-Branded
Card Account Data, the Cardholder Data and the Costco Shopper Data;
(iii) protect against unauthorized access to or modification, destruction,
disclosure or use of the Co-Branded Card Account Data, the Cardholder Data and
the Costco Shopper Data; and (iv) ensure the proper and secure disposal of
Co-Branded Card Account Data, Cardholder Data and Costco Shopper Data
(collectively, the “Security Guidelines”). Additionally, such Security
Guidelines shall meet or exceed current industry standards and shall be at least
as protective as those used by each Party to protect its own Personal
Information. Each Party shall use the same degree of care in protecting the
Co‑Branded Card Account Data, the Cardholder Data and the Costco Shopper Data
against unauthorized access, use, disclosure or modification as it accords to
its own Personal Information, but in no event less than a reasonable standard of
care. In the event an officer of a Party becomes aware of a Security Breach
involving Co-Branded Card Account Data, Cardholder Data or Costco Shopper Data,
such Party shall immediately notify the other Party and shall cooperate with the
other Party (y) to assess the nature and scope of such incident, to contain and
control such incident to prevent further unauthorized access to or use,
modification, destruction or disclosure of Co-Branded Card Account Data,
Cardholder Data or Costco Shopper Data, and to the extent reasonably required by
the other Party, to provide prompt notice to affected Co-Branded Cardholders or
affected Costco Shoppers, or (z) to take such other action as required by
Applicable Laws. The cost and expenses of any such notice shall be borne solely
by the Party that experienced the unauthorized use, modification, destruction or
disclosure of, or access to, Co-Branded Card Account Data, Cardholder Data or
Costco Shopper Data. Schedule 6.01(c) sets forth additional security
requirements applicable to Costco to the extent Costco, or any of its Affiliates
or Subcontractors, stores, or has in its possession or control, any Cardholder
Data or Costco Charge Transaction Data and any additional security requirements
applicable to Bank.
(d)Except as may be required by Applicable Laws or as otherwise specifically
provided by this Agreement, Bank shall not send any notice or other targeted
communication to Costco Members without Costco’s prior written approval. In
particular, Bank shall not send any communication to Co-Branded Cardholders
about any Security Breach without first providing Costco with an opportunity to
review the proposed communication and, if Costco has any comments or proposed
changes to the proposed communication, Bank shall work in good faith to
incorporate such comments or proposed changes into such communication to
Co-Branded Cardholders.
(e)Each Party shall designate and identify to the other Party an individual to
handle all aspects of this Agreement that relate to the collection, use or
disclosure of Personal Information. Each Party recognizes that the other has a
legitimate need and that the Parties have a mutual need to ensure the compliance
by the other Party with its obligations in respect of Personal Information.
(f)Subject to Applicable Law, the Parties shall establish procedures to respond
to requests from individuals seeking access to or correction of or with any
inquiries or complaints about his or her Personal Information in connection with
the Program and to ensure that such requests are referred and responded to by
the appropriate Party.
6.02    Ownership of Data Elements.
(a)The Parties acknowledge and agree that as between the Parties hereto and
during the Term:
(i)All Co-Branded Card Account Data and Cardholder Data shall be the property of
and, subject to Sections 6.02(d) and 6.02(e) below, exclusively owned by Bank
(the “Bank Owned Data”).

- 23 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(ii)The Costco Shopper Data and Other Costco Data shall be the property of and,
subject to Sections 6.02(d) and 6.02(e) below, exclusively owned by Costco (the
“Costco Owned Data”).
(b)Except as otherwise provided by Section 6.02(d) and 6.02(e), Bank
acknowledges and agrees that it has no proprietary interest in the Costco Owned
Data.
(c)Except as otherwise provided by Sections 6.02(d) and 6.02(e) below, Costco
acknowledges and agrees that it has no proprietary interest in the Bank Owned
Data.
(d)Bank acknowledges that Costco gathers information about purchasers of goods
and services in and through Costco Outlets and that Costco and its Affiliates
have rights to use and disclose such information independent of whether such
information also constitutes Cardholder Data or Bank Owned Data.
(e)The definitions of Co-Branded Card Account Data, Cardholder Data, Costco
Shopper Data and Other Costco Data are not intended to be mutually exclusive.
Unless otherwise specified, to the extent that any data may fall within the
definitions of more than one category, the use of such data by a Party shall be
in accordance with the rights and restrictions applicable to such Party under
the definition pursuant to which the data is used. For example, if any
Co-Branded Card Account Data also constitutes Costco Shopper Data, such data may
be used as Costco Shopper Data by Costco consistent with Costco’s rights under
this Agreement.
6.03    Use of Cardholder Data and Co-Branded Card Account Data.
(a)Subject to this Section 6.03 and Sections 6.04 and 6.05, Bank shall collect,
use and disclose the Co-Branded Card Account Data and Cardholder Data
(collectively, the “Program Data”) solely in compliance with Applicable Laws,
the Program Privacy Policy and this Agreement; provided, however, that except as
otherwise set forth in this Agreement, any use by Bank of Cardholder Data or the
Cardholder List must be approved in advance and in writing by Costco (including
such approvals as may specifically be granted as part of the Marketing Plan). In
particular, and except as otherwise set forth in this Section 6.03(a), Bank may
not use or disclose the Costco Owned Data or other data regarding Co-Branded
Cardholder spend or transactions at Costco Locations for [*] without Costco’s
prior written consent.
(b)Bank may disclose the Program Data in compliance with Applicable Laws and the
Program Privacy Policy to its existing subcontractors (including any
subcontractors thereof) (“Existing Subcontractors”) as of the Program Effective
Date and to authorized subcontractors that enter into agreements with Bank after
the Program Effective Date (including any subcontractors thereof) (“Future Bank
Subcontractors”) in connection with a permitted use of such Program Data as
specified in Section 6.03(c), provided that each such authorized Existing
Subcontractor or Future Bank Subcontractor agrees in writing to maintain all
such Program Data as confidential and not to maintain, use or disclose such
information to any Person other than Bank, except as permitted by Applicable
Laws or any Governmental Authority (after giving Bank as much prior notice and
an opportunity to defend against such disclosure as may be permitted by
Applicable Law) and then only as part of satisfying Program-related obligations
under this Agreement. The rights of each such Existing Subcontractor and Future
Bank Subcontractor is further conditioned upon such Existing Subcontractor or
Future Bank Subcontractor, as applicable, agreeing in writing to develop,
implement and maintain a written information security program that is designed
to meet the objectives of the Security Guidelines, including, at a minimum,
maintenance of an information security program that is designed to: (w) protect
the security and confidentiality of the Program Data; (x) protect against any
anticipated threats or hazards to the security or integrity of the Program Data;
(y) protect against unauthorized access to or modification, destruction,
disclosure or use of the Program Data; and (z) ensure the proper and secure
disposal of Program Data. [*]

- 24 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(c)Bank may use the Program Data solely in compliance with Applicable Laws and
the Program Privacy Policy and:
(i)to exercise its rights and carry out its obligations hereunder and with
respect to Co-Branded Cardholder Documentation (e.g. Sections 5.02, 5.04(d), and
5.05(a)) or to otherwise operate, maintain and service the Co-Branded Card
Accounts and the Program pursuant to and in compliance with the terms of this
Agreement;
(ii)for purposes of promoting the Program or promoting goods and/or services
available for purchase on a Co-Branded Account at or through any Costco Outlet
or Costco Warehouse;
(iii)for purposes of performing risk-management and other analysis, including
segmentation, and modeling; [*]; and
(iv)as required by Applicable Laws.
(d)Bank shall not use or disclose, or permit to be used or disclosed, the
Program Data, except as provided in this Section 6.03 and in accordance with
Applicable Laws. Bank shall not, directly or indirectly, sell or otherwise
transfer any right in or to the Program Data other than to Affiliates of Bank,
in connection with a permitted Financing Transaction pursuant to the terms of
Section 10.04(h), or pursuant to Article 13. Bank may also disclose the Program
Data in compliance with this Agreement, Applicable Laws and the Program Privacy
Policy as follows:
(i)to any Governmental Authority with authority over Bank (A) in connection with
an examination of Bank; or (B) pursuant to a specific request to provide such
Program Data by such Governmental Authority or pursuant to Applicable Laws or
any compulsory legal process; provided that Bank requests confidential treatment
for any disclosed Program Data to the extent available under Applicable Laws
governing such disclosure;
(ii)to its Affiliates, its and such Affiliates’ employees, lawyers and
accountants and other consultants with a need to know such Program Data and in
accordance with the Program Privacy Policy; provided that (A) any such Person is
bound by terms substantially similar to Section 6.03(a) as a condition of
employment or of access to Program Data or by professional obligations imposing
comparable terms and (B) Bank shall be responsible for the compliance by each
such Person with the terms of this Section 6.03;
(iii)with the consent of the Co-Branded Cardholder or Applicant (as the case may
be); or
(iv)with respect to the conduct of the Co-Branded Card Account to any consumer
reporting agency.
(e)Subject to Applicable Laws and the Program Privacy Policy, Bank shall deliver
to Costco each day (or at such times as are otherwise agreed) by a secure
(encrypted) data feed in mutually-agreed interfaces and formats, as further
detailed on Schedule 7.01(a):
(i)For any Costco Member who has been approved for a Co-Branded Card, regardless
of the marketing channel of application, such Costco Member’s account number and
whether the Costco Member has activated the Co-Branded Card; and, for Instant
Approval, the Co-Branded Card issued (or to be issued) to such Costco Member
(i.e., specify the type of Co-Branded Card and the Costco Marks to be used on
such Co-Branded Card) and the temporary account number;

- 25 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(ii)for each Co-Branded Cardholder or joint Co-Branded Cardholder any reported
change to any of the foregoing information; and
(iii)the Co-Branded Cardholder’s name and Costco Member account number for any
Co-Branded Card Account that has been closed.
(f)Subject to Applicable Laws and the Program Privacy Policy, Bank shall deliver
to Costco on a quarterly basis, in formats agreed to by Costco in advance from
time to time, [*]. Subject to Applicable Laws and the Program Privacy Policy,
Bank shall deliver to Costco in time frames and in formats agreed to by Costco
from time to time, such additional aggregate data in respect of the Program
available to Bank as may be reasonably requested by Costco from time to time.
(g)Within one hundred and twenty (120) days following the date hereof and from
time to time during the Term, the Parties shall cooperate to determine the
Program Data that Costco desires for Bank to provide to Costco for purposes of
promoting the Program or promoting goods and services sold in Costco Outlets.
Bank, with Costco’s cooperation, shall determine the appropriate form of consent
for the purposes of this Section to ensure compliance with requirements of
Applicable Laws and shall use commercially reasonable efforts to obtain any such
necessary consent. Costco and its Affiliates may use Program Data disclosed to
it by Bank pursuant to this Section only for the purposes described herein. As a
matter of clarification, such restriction on the use of Program Data shall not
apply to information that Costco independently develops or obtains.
(h)Costco and its Affiliates may use the Program Data in compliance with
Applicable Laws and the Program Privacy Policy; provided, that Costco and its
Affiliates will not sell or otherwise transfer any right to the Program Data to
a third party in a manner that materially diminishes the economic value of the
Program to Bank. Costco may disclose the Program Data in compliance with
Applicable Laws and the Program Privacy Policy to its Existing Subcontractors as
of the Program Effective Date and to authorized subcontractors that enter into
agreements with Costco after the Program Effective Date (including any
subcontractors thereof) (“Future Costco Subcontractors”) in connection with a
permitted use of such Program Data under this Section 6.03(h), provided that
each such Existing Subcontractor and Future Costco Subcontractor agrees in
writing to maintain all such Program Data as confidential and not to maintain,
use or disclose such information to any Person other than Costco or Bank, except
as permitted by Applicable Laws or any Governmental Authority (after giving
Costco prior notice and an opportunity to defend against such disclosure) and
then only as part of satisfying Program-related obligations under this
Agreement. The rights of each such Future Costco Subcontractor or Existing
Subcontractor, as applicable, is further condition upon such subcontractor
agreeing in writing to develop, implement and maintain a written information
security program that is designed to meet the objectives of the Security
Guidelines, including, at a minimum, maintenance of an information security
program that is designed to: (i) protect the security and confidentiality of the
Program Data; (ii) protect against any anticipated threats or hazards to the
security or integrity of the Program Data; (iii) protect against unauthorized
access to or modification, destruction, disclosure or use of the Program Data;
and (iv) ensure the proper and secure disposal of Program Data; [*]
(i)Costco may disclose the Program Data in compliance with Applicable Laws and
the Program Privacy Policy to any Governmental Authority with authority over
Costco (A) in connection with an examination of Costco; or (B) pursuant to a
specific requirement to provide such Program Data by such Governmental Authority
or pursuant to compulsory legal process; provided that Costco requests
confidential treatment for any disclosed Program Data to the extent available
under Applicable Laws governing such disclosure.



- 26 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

6.04    No Unlawful Collection, Use or Disclosure.
Nothing in this Agreement shall be construed to require or permit the
collection, use or disclosure of Personal Information contrary to Applicable
Laws, Network Rules or the Program Privacy Policy.
6.05    Unauthorized Use or Disclosure of Information.
Each Party agrees that any unauthorized use or disclosure of Personal
Information and/or Program Data will cause immediate and irreparable harm for
which monetary damages will not constitute an adequate remedy. In that event,
the Parties agree that injunctive relief shall be warranted in addition to any
other remedies the Parties may have.
6.06    Return or Destruction of Costco Owned Data and Bank Owned Data.
(a)Upon the termination or expiration of this Agreement, Bank shall comply with
Costco’s reasonable instructions regarding the disposition of Costco Owned Data
which may include destruction or return of any and all of the Costco Owned Data
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, that Bank may retain copies of any Costco Owned
Data, including summaries, compilations or analyses thereof to the extent:
(a) required by Applicable Laws; (b) required by Bank’s internal document
retention and governance policies; or (c) it would be unreasonably burdensome to
destroy (such as archived computer records). Any Costco Owned Data retained
pursuant to subsections (a), (b) or (c) shall continue to be treated as Costco
Owned Data subject to the restrictions set forth in this Agreement,
notwithstanding any termination or expiration hereof.
(b)Upon the termination or expiration of this Agreement, except to the extent
that a Designated Purchaser has purchased the Portfolio pursuant to Article 13,
and the purchase agreement permits Costco to remain in possession of Bank Owned
Data that is included in the Portfolio and transferred to the Designated
Purchaser, Costco shall comply with Bank’s reasonable instructions regarding the
disposition of Bank Owned Data, which may include destruction or return of any
and all of the Bank Owned Data (including any electronic or paper copies,
reproductions, extracts or summaries thereof); provided, however, that Costco
may retain copies of any Bank Owned Data, including summaries, compilations or
analyses thereof to the extent: (a) required by Applicable Laws; (b) required by
Costco’s internal document retention and governance policies; or (c) it would be
unreasonably burdensome to destroy (such as archived computer records). Any Bank
Owned Data retained pursuant to subsections (a), (b) or (c) shall continue to be
treated as Bank Owned Data subject to the restrictions set forth in this
Agreement, notwithstanding any termination or expiration hereof.
ARTICLE 7
SYSTEMS AND OPERATIONS; OPERATING STANDARDS
7.01    Systems.
(a)Prior to the Program Effective Date and during the Term, Costco and Bank
shall work together to develop, implement and maintain Systems for transmitting
data and reports to each other in accordance with the requirements of this
Agreement and in support of the Program, including the requirements set out in
Schedule 7.01(a). Each Party shall pay its own out-of-pocket costs and expenses
associated with such Systems, both initially and ongoing throughout the Term in
order to comply with this Section 7.01(a).
(b)Without limiting the generality of Section 7.01(a), Bank will have in place
on the Program Effective Date all Systems required to provide an Applicant with
Instant Approval. [*]. In any event, at the

- 27 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

time of Instant Approval, Bank shall issue a Co-Branded Card Account number to
each approved Applicant and either (i) an [*], or a (ii) a temporary shopping
pass or other means instantly enabling the approved Applicant to shop at Costco
Outlets ([*]). Any developments, implementations or advancements to Bank’s
Systems in order to comply with this Section 7.01(b), including as it relates to
the development and implementation of the [*], and all costs and expenses
related thereto shall be [*].
(c)In addition to the requirements set out in Section 7.01(a), Bank shall not
make any material modifications to its Systems [*].
(d)[*]
(e)At all times during the Term, each Party shall ensure that its System
complies with all Applicable Laws and the Program Privacy Policy.
(f)The Parties shall use secure protocols for the transmission of data between
them as set out in Schedule 7.01(a).
7.02    Operations Centers.
(a)Bank shall designate the operations centers that shall be the primary
locations for providing all call center activities, including customer service,
collections, fraud and credit (“Operations Centers”).
(b)Initially, the Operations Centers for the Program shall be established in the
locations set forth in Schedule 7.02, and subject to the agreements of the
Parties set out in Schedule 7.01(a), staffed by Bank employees or Existing
Subcontractors or Future Bank Subcontractors who are working at Bank locations
and who are managed by Bank employees and overseen and directed by the Bank
Program Team. Prior to any change, Bank shall notify Costco of any intended
changes to the primary locations or staffing for the Operations Centers which
support the Program.
(c)Operations Centers will be staffed and available during the period commencing
as of one hour before Costco Warehouses are open for business and ending one
hour after Costco Warehouses are closed for business. [*].
(d)[*]
7.03    Servicing.
Bank shall service all Co-Branded Card Accounts under the Program in accordance
with the terms and conditions of this Agreement, including the SLAs set forth in
Schedule 7.03, as the same may be amended from time to time. Without limiting
the generality of the foregoing, Bank shall be solely responsible for Co-Branded
Card Application processing, customer service, statementing, payment processing,
transaction authorization and processing, administration, collections and risk
management. To the extent not otherwise provided in this Agreement, Bank shall
service the Accounts under the Program on a Competitive basis.
7.04    Customer Service Functions
(a)During the Term, and pursuant to the SLAs, Bank shall handle all inquiries
from Co-Branded Cardholders, Applicants and other prospective Co-Branded
Cardholders relating to the Program and provide all other customer service
functions pertaining to the Program, including (i) answering and responding to
customer inquiries via (1) live telephone personnel and voice recognition unit
available 24 hours a day and 7 days a week, and processing such inquiries within
mutually agreed-upon turn-around

- 28 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

times; (2) mail, facsimile or other written communications, and (3) [*];
(ii) resolving customer disputes and complaints, including resolving disputed
transactions, billing discrepancies and payment discrepancies within mutually
agreed-upon turn-around times; and (iii) handling such other customer service
functions as Bank generally makes available in the ordinary course of business
(or causes any third party to provide) in connection with [*]. Bank shall
provide both English and Spanish language support to Costco commencing one hour
before the opening of any Costco Warehouse and ending one hour after the last
closing of any Costco Warehouse.
(b)[*]. The Operation Centers shall provide Co-Branded Cardholder customer
support for English and Spanish, and Bank will also provide Co-Branded
Cardholder customer service in all languages and to the same extent used by Bank
for its Other Bank Card Programs, in each case consistent with Bank’s complaints
handling policy and processes generally and as required by Applicable Law and
subject to Applicable Guidelines.
(c)Bank and Costco shall establish acceptable call quality, Co-Branded
Cardholder customer service measurement strategies and processes, and shall
establish an annual third party review system to measure adherence to those
standards. These standards shall be reflected in, and consistent with, the SLAs
and other terms of this Agreement.
(d)The call scoring model and approach used by Bank shall be agreed by the
Parties within [*] of the date hereof and, during the Term, Bank may not
materially alter or change the call score model or other provisions so agreed
without the prior written consent of Costco. Information relating to call
scoring and the call scoring model shall be reported pursuant to
Schedule 7.05(a).
7.05    Reporting Obligations.
(a)During the Term, Bank shall provide all standardized reports detailed in
Schedule 7.05(a) to Costco in the timeframe specified by Schedule 7.05(a).
Except as otherwise prohibited by Applicable Law, Bank shall also provide Costco
and its designees with real time access to robust on-line Program-specific data
feeds, reports, and other information accessible by Bank or its Affiliates that
is related to the Program or Co-Branded Card Cardholder transactions. Subject to
Applicable Law, Bank also shall use commercially reasonable efforts to respond
to Costco requests for ad-hoc reports at no additional cost to Costco within the
reasonable capacity of Bank dedicated or allocated staff. [*].
(b)Subject to Applicable Laws, Bank shall provide such other reports as Costco
may reasonably request from time to time.
(c)If Bank repeatedly fails to timely deliver reports or such reports have
material inaccuracies, then Costco shall be entitled to service credits and
other remedies pursuant to the terms set forth in the SLA.
(d)Beginning on the Program Effective Date and during the remainder of the Term,
Costco shall provide to Bank:
(i)as necessary, a report in a form, containing such information and delivered
at such frequency as the Parties shall mutually agree, documenting all Purchase
Charges and returns at Costco Outlets, organized by location, Affiliate
location, and online sales and returns, which shall permit Bank to perform and
adhere to its obligations under this Agreement;
(ii)in accordance with Section 4.06(c), a detailed report summarizing all
redemptions of Rewards coupons, or other form or method of redeemable Rewards
items issued by Bank, including the total value of all such redemptions; and

- 29 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(iii)if Costco is not required to publicly file its financial results or if
Costco’s financial statements are not timely filed, (i) within ninety (90) days
after Costco’s fourth fiscal quarter, Costco’s annual audited financial
statements, (ii) within forty-five (45) days after Costco’s first, second, and
third fiscal quarters, Costco’s unaudited financial statements, and (iii) such
other financial information reasonably requested by Bank to enable Bank to
accurately assess Costco’s financial condition.
7.06    Service Level Standards.
(a)The Parties agree to the terms and conditions set forth in Schedule 7.03 with
respect to SLAs.
(b)[*] If the implementation of any SLA Development requires an amendment to
this Agreement, then Bank and Costco shall work in good faith to promptly amend
this Agreement to reflect such terms.
7.07    Technology Review.
(a)The Parties recognize and acknowledge that the technological functionality of
the Program is an essential component required to make the Program Competitive,
and that maintaining a Competitive Program is a principal objective of the
Parties. Accordingly, Bank shall, [*], undertake a review of features and
technology available in the payment card industry as a whole, including
functionality that Bank makes or plans to make generally available to any of its
other clients, customers, or alliance participants and the products, services
and functionality that other co-branded and private label card issuers provide
to other large retailers. Bank shall seek to complete this industry review [*]
during the Term and shall then promptly provide Costco with a written summary of
such industry review. Either Party may propose a change to the other which it
feels will cause the Program to be Competitive. The Parties will then mutually
agree on if and how to implement the change proposed.
(b)In addition to Bank’s industry review as set forth above, Costco has an
independent right to conduct its own technology functionality review and make
reasonable requests to Bank for new functionality that either may provide more
efficiency, competitive advantage, or be comparable to other
programs/functionality in the United States market. Upon Costco’s request, Bank
shall consider in good faith whether Costco’s proposed changes are required to
cause the Program to remain Competitive in the United States market. [*]
7.08    Disaster Recovery
Each Party shall maintain in effect during the Term a disaster recovery and
business continuity plan, which plan may comprise a number of related sub-plans
that are designed to minimize outage of services or permanent loss of
information or data. Each Party shall make such changes to its disaster recovery
plan related to or affecting the Program as may be requested by the other Party,
acting reasonably. Each Party shall be prepared to and have the ability to
implement such plan fully and properly if necessary. Each Party will provide the
other Party access to review a high-level plan and overview with respect to its
disaster recovery and business continuity plan related to or affecting the
Program, together with summary documentation, upon request. Each Party will test
such plan annually, and upon reasonable request by the other Party shall provide
the other Party with the results of such test, and will promptly implement such
plan upon the occurrence of a disaster or business interruption, giving the
Program high priority in its recovery efforts





- 30 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

7.09    Ownership of Intellectual Property.
(a)Each Party shall continue to own and/or control all of its Intellectual
Property that is used in connection with the Program, existed as of the date
hereof and exists on the Program Effective Date. Each Party also shall own all
right, title and interest in the Intellectual Property it develops or creates
independently of the other Party during the Term. To the extent a Party (the
“Acquiring IP Party”) acquires any rights in or to such Intellectual Property of
the other Party (the “IP Owner”), the Acquiring IP Party hereby assigns all such
right, title and interest in and to such Intellectual Property back to IP Owner.
(b)The Parties agree that:
(i)any Intellectual Property developed through the combined efforts of the
Parties during the Term shall be developed pursuant to a development agreement,
which shall be negotiated in good faith, and entered into, by the Parties prior
to commencement of work for the development of such Intellectual Property (each
such agreement a “Development Agreement”). The terms of any such Development
Agreement shall govern the Parties’ rights in and any restrictions or
obligations with respect to the Intellectual Property that is the subject of
such Development Agreement;
(ii)unless and until such time as a Development Agreement has been entered into
by the Parties with regard to any jointly developed Intellectual Property, such
Intellectual Property shall be owned jointly by the Parties and each Party shall
maintain a royalty-free, perpetual worldwide, irrevocable license to use such
jointly developed Intellectual Property.
(c)The Parties acknowledge and agree that notwithstanding any other provision
contained herein, all right, title and interest in and to any proprietary credit
underwriting standards and credit scoring models (collectively, the “Bank-owned
Intellectual Property”), including any Bank Program Model, shall be owned solely
by Bank; provided, however, that any third party models used by the parties for
the Program that do not include any Bank-owned Intellectual Property or other
proprietary data shall not be deemed Bank-owned Intellectual Property.
(d)Neither Party shall use any Intellectual Property of the other Party in
connection with the Program except as expressly provided in this Agreement and
in a manner authorized by the other Party.
(e)Each Party shall promptly inform the other Party in writing of third party
activities that it becomes aware of that infringe or may infringe upon either
Party’s Intellectual Property used in connection with the Program. [*] Each
Party will consider requests to make itself and its employees and other
personnel under its or its Affiliates’ control available to testify in any
litigation or other proceedings, execute and verify such lawful papers and make
such lawful oaths and otherwise co-operate to the extent reasonably requested by
the other Party.













- 31 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 8
MERCHANT SERVICES
8.01    Settlement Procedures.
(a)If the Parties agree to establish [*], Costco shall and shall cause its
United States Affiliates to transmit Costco Charge Transaction Data to Bank on
each Business Day. If Costco Charge Transaction Data is received by Bank’s
processing center before [*] (Seattle, Washington time) on any Business Day on
which Bank is open for settlement business, Bank shall process the Costco Charge
Transaction Data and initiate a wire transfer to Costco of the payment in
respect thereof before [*] (Seattle, Washington time) on the next Business Day.
Bank will provide Costco with the amount expected to be in the wire transfer by
[*] (Seattle, Washington time) on the day of the payment.
(b)After the Program Effective Date, to the extent that Bank requests that
Costco make changes to any POS terminal (including hardware and software) or any
other Systems during the Term in order to process and transmit any Costco Charge
Transaction Data specifically set forth on Schedule 1.01(c) under this
Agreement, [*]. Further, notwithstanding the preceding sentence, Costco shall
not be required to make any such changes that would reasonably be expected to
have an adverse effect on Costco’s Systems or the operation of its business
unless, in the case of a change related to processing Co-Branded Card
Applications, such change is required in order for Costco, the Bank, or the
Program to comply with Applicable Laws.
8.02    POS Terminals.
(a)Costco and its United States Affiliates shall maintain POS terminals capable
of processing Co-Branded Card Account transactions as handled as of the Program
Effective Date. To the extent that Costco is required to make changes to any POS
terminal (including hardware and software) or any other Systems during the Term
in order to process Costco Charge Transactions and transmit Costco Charge
Transaction Data under this Agreement, [*]. For greater clarity, this
Section 8.02(a) shall apply only to POS terminals that process electronic
payments as of the Program Effective Date.
(b)Bank shall make available to Costco any new forms, technologies or methods of
payment for point of sale payments (“New POS Methods”) being used by Bank or its
Affiliates in the United States and on Bank’s Systems, provided that Bank shall
not be obligated to make available to Costco New POS Methods if Bank is
prevented from doing so pursuant to a covenant or obligation contained in a
contractual arrangement to which Bank or an Affiliate of Bank is a party. Bank
shall provide Costco with a minimum of one hundred and eighty (180) days’ notice
of its proposed use or implementation of any such New POS Methods and shall
provide such New POS Method to Costco on the same date as it provides such New
POS Method to Other Bank Card Programs (excluding availability pursuant to pilot
programs or made on a test basis) or at such later date as mutually agreed.
Costco shall not be required to implement any New POS Methods unless required by
Applicable Law or the Network Rules.
8.03    [*]
8.04    [*]





- 32 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 9
PROGRAM ECONOMICS
9.01    Program Economics.
(a)Bank agrees to comply with the applicable financial terms and the applicable
funding obligations for the Program, including [*], all as set forth on
Schedule 9.01 (the “Program Economics Schedule”). Except as otherwise
specifically provided by the Program Economics Schedule, the terms set forth on
the Program Economics Schedule shall commence as of the Program Effective Date.
[*]
9.02    Net Revenue (EBT) Payments to Costco.
(a)In consideration of the rights, benefits and privileges granted to Bank by
Costco under this Agreement, a fundamental feature of the benefit of the bargain
of this Agreement and the relationship hereby established is that Bank shall pay
to Costco [*]
[*]
9.03    [*]
9.04    Use of Funds.
All payments made to Costco hereunder are for Costco’s account and Costco’s sole
and exclusive benefit, and Costco has no obligation of any type to apply any
payments it receives from Bank or in connection with the Program for any
particular purpose. Rather, Costco may use the funds it receives pursuant to
this Agreement in any way determined by Costco in its sole and absolute
discretion.
9.05    Manner and Timing of Payments.
(a)All payments of the Program Payments and any other sources of refund or
payment due by Bank to Costco hereunder (collectively, “Bank Payments”), and all
sources of payment due by Costco to Bank hereunder, shall be made by the
applicable Party via wire transfer to an account designated by the other Party
in writing, except with respect to amounts related to purchase returns,
charge-backs or similar amounts owing by Costco to Bank in accordance with
Applicable Laws, which shall be made in accordance with Applicable Laws or as
the Parties may otherwise mutually agree. In addition, all such payments shall
be accompanied by documentation in a form and manner reasonably satisfactory to
the Parties in their business judgment supporting the amount of the payment.
Upon a Party’s request, the other Party shall promptly provide such additional
information or documentation as may be reasonably required in connection with
its review and analysis of such payments.
(b)Except as otherwise expressly set out in this Agreement, all Bank Payments
shall be paid within the following timeframes:
(i)Each Program Payment payable to Costco pursuant to Section 9.02(a) shall be
made by Bank to Costco no later than [*];
(ii)Reimbursement of Rewards redeemed at Costco pursuant to Section 4.06(c)
shall be made [*] of submission thereof by Costco to Bank; and

- 33 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(iii)All other payments shall be made pursuant to the terms set forth on the
Program Economics Schedule.
(c)All undisputed amounts due hereunder from one Party to the other Party shall
be paid in accordance with the terms of this Agreement. One Party shall pay
interest to the other Party on any overdue payment owing under this Agreement at
a [*]; such interest to accrue and be calculated daily; provided, however, if
the undisputed amount overdue is greater than [*] or if any undisputed amount is
overdue by more than thirty (30) days or remains unpaid after a Termination
Event, then such interest rate shall be increased by an additional [*] on all
outstanding amounts due to the payee.
9.06    Sales Taxes.
(a)All payments made hereunder are exclusive of any applicable Sales Taxes. The
Party liable to make a payment under this Agreement shall be liable for and
shall pay all applicable Sales Taxes. If the Party receiving payment is
obligated to collect and remit any Sales Taxes it shall add the appropriate
amount of Sales Taxes to the invoice, or its equivalent, sent to the Party
making payment, disclosing the amount of all applicable Sales Taxes. The Party
making payment is responsible for providing evidence of any Sales Tax exemption.
The Party making payment shall reimburse the other Party for Sales Taxes and any
fee, penalty, or interest that may be assessed against the other Party as a
result of such initial Party’s failure to pay Sales Taxes in accordance with
this Section. The Party receiving payment shall reimburse the other Party for
Sales Taxes and any fee, penalty, or interest that may be assessed against the
other Party as a result of such initial Party’s failure to remit collected Sales
Taxes to the appropriate jurisdictions. Furthermore, the Party receiving payment
shall be responsible for any interest, penalty or other charges assessed to the
Party making payment due to the first Party's failure to invoice and remit Sales
Taxes.
(b)Bank and Costco shall each bear sole responsibility for all Taxes on each
Party’s respectively owned property, except where provided otherwise in this
Agreement.
(c)Bank and Costco shall cooperate to segregate the amounts payable pursuant to
this Agreement into the following separate payment streams for each taxing
jurisdiction: (i) those for taxable goods and services; and (ii) those for
nontaxable goods and services. Each of Bank and Costco shall provide and make
available to the other any resale certificates, information regarding
out-of-state sales or use of equipment, materials or services, and any other
exemption certificates or information requested by a Party.
9.07    Expense Plan.
(a)Subject to Section 9.03(b), the following expenses shall be charged to the
Program P&L Statement and paid by Bank (collectively, the “Eligible Expenses”):
[*]
(b)[*]. In no event shall income Taxes, regulatory penalties, or SLA credits
assessed and paid pursuant to Section 7.03 ever be included as an Eligible
Expense. Further, in no event shall costs or expenses attributable to Bank’s
violation of Applicable Law, the Network Rules, this Agreement or any fraud or
negligence on the part of Bank, its employees or agents ever be included as
Eligible Expenses.
(c)Except for the Eligible Expenses, no other charges, fees or expenses of any
kind may be allocated to the Program P&L Statement. [*]. Except for costs
otherwise explicitly payable by Costco pursuant to a specific provision of this
Agreement, Bank shall be responsible for any and all costs and expenses related
to or in connection with the Program and its operations.

- 34 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(d)Bank and Costco will use commercially reasonable efforts to reduce the costs
referred to in Section 9.07(c) over the Term and to reduce correspondingly the
[*]. As such, at least once per Program Year, the Bank will present to the
Program Managers and Costco a report in written form regarding [*]. The report
will include details regarding [*]. The possible alternatives or initiatives
described in the report delivered to the Program Managers and Costco may
include: (i) an increase in paperless billing statements, and (ii) an increase
in auto-bill pay.
9.08    Program P&L Statement.
During the Term, Bank shall prepare and provide to Costco the Program P&L
Statement in a format that is substantially similar to the format set forth in
Schedule 9.08 and the contents and methodology of the Program P&L Statement
shall be consistent with Schedule 9.08. Unless otherwise provided in this
Agreement, the Program P&L Statement shall be prepared in accordance with GAAP,
as interpreted by Bank’s standard accounting policies and practices. [*] Bank
shall prepare and provide to Costco not less frequently than once per calendar
month, no later than [*] following the end of the month, the previous month
Program P&L Statement [*]. Further, Costco may reasonably request and Bank shall
provide such ad hoc reports regarding Program performance within a specific time
frame, taking into consideration the availability of the information, as may be
mutually agreed, and Costco may recommend changes or modifications to the
various components of the Program P&L Statement.
9.09    Accounting for Expenses and Revenues.
(a)All calculations and reporting required under this Agreement shall be done on
a pre-income tax basis. [*].
(b)Costco shall have an ongoing right to reasonably request and receive
supporting documentation relating solely to the Program P&L Statement including
copies of such books and records: (a) pertaining solely to the Program P&L
Statement; (b) on which the Program P&L Statement is based; and (c) otherwise
pertaining to Bank’s operations and performance solely in connection with the
Program P&L Statement.
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
10.01    Representations and Warranties of Costco.
Costco hereby represents and warrants to Bank as follows:
(a)Costco is a corporation duly organized, validly existing and in good standing
under the laws of the State of Washington and is in good standing under the laws
of each jurisdiction in which any Costco Outlet or office is located. Costco has
obtained all material licenses, authorizations, registrations and approvals to
carry on and conduct its business as now conducted and as contemplated by this
Agreement, and all of such licenses, authorizations, registrations and approvals
are in full force and effect in all material respects.
(b)Costco has all necessary power and authority to enter into this Agreement and
to perform all of the obligations to be performed by it under this Agreement.
This Agreement has been duly and validly authorized, executed and delivered by
Costco and constitutes its valid and binding obligation, enforceable in
accordance with its terms (except as such enforceability may be limited by any
applicable bankruptcy, insolvency, winding-up, reorganization, arrangement,
moratorium or other laws affecting creditors’ rights generally and equitable
limitations on the availability of equitable remedies).

- 35 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(c)The execution and delivery of this Agreement by Costco and the performance of
its obligations hereunder will not (i) conflict with, result in the breach of,
or constitute an event which would, or with the lapse of time or action by a
third party or both could, result in a default under, or accelerate the
performance required by, the terms of any contract, instrument or commitment to
which Costco is a Party or by which it is bound, including the Amex Program
Agreement, (ii) violate its articles of incorporation or bylaws, as now or
hereafter amended, or any other equivalent organizational document,
(iii) conflict with or require any consent or approval under any judgment,
order, writ, decree, permit or license to which Costco is a Party or by which it
is bound or (iv) require the consent or approval of any other Party to any
contract, instrument or commitment to which Costco is a Party or by which it is
bound.
(d)There are no actions, suits or proceedings existing, pending against or
affecting Costco before any court, arbitrator or governmental or administrative
body or agency that affect the validity or enforceability of this Agreement or
that would have a material adverse effect on Costco’s ability to perform its
obligations hereunder.
10.02    Representations and Warranties of Bank.
Bank hereby represents and warrants to Costco as follows:
(a)Bank is duly organized and validly existing as a bank under the laws of the
United States of America. Bank has obtained all material licenses,
authorizations, registrations and approvals to carry on and conduct its business
as now conducted and as contemplated by this Agreement, and all of such
licenses, authorizations, registrations and approvals are in full force and
effect in all material respects.
(b)Bank has all necessary power and authority to enter into this Agreement and
to perform all of the obligations to be performed by it under this Agreement.
This Agreement has been duly and validly authorized, executed and delivered by
Bank and constitutes its valid and binding obligation, enforceable in accordance
with its terms (except as such enforceability may be limited by any applicable
bankruptcy, insolvency, winding-up, reorganization, arrangement, moratorium or
other laws affecting creditors’ rights generally and equitable limitations on
the availability of equitable remedies).
(c)The execution and delivery of this Agreement by Bank will not (i) conflict
with, result in the breach of, constitute a default under, or accelerate the
performance required by, the terms of any contract, instrument or commitment to
which Bank is a Party or by which it is bound, (ii) violate the articles of
incorporation or bylaws, as now or hereafter amended, or any other equivalent
organizational document of Bank or the Network Rules, (iii) conflict with or
require any consent or approval under any judgment, order, writ, decree, permit
or license to which Bank is a Party or by which it is bound or (iv) require the
consent or approval of any other Party to any contract, instrument or commitment
to which Bank is a Party or by which it is bound.
(d)There are no actions, suits or proceedings existing, pending against or
affecting Bank before any court, arbitrator or governmental or administrative
body or agency that affect the validity or enforceability of this Agreement or
that would have a material adverse effect on Bank’s ability to perform its
obligations hereunder.
10.03    General Covenants of Costco.
(a)The representations and warranties of Costco set out in Section 10.01 (other
than Section 10.01(d), which Costco represents and warrants only as of the date
hereof) shall at all times remain true, and Costco shall do all things necessary
to ensure that such representations and warranties remain true, during the Term
as if given on each day during the Term.

- 36 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(b)Costco promptly shall notify Bank in writing if it receives written notice of
any litigation or governmental proceeding that, if adversely determined, would
have a material adverse effect on the Program, the Co-Branded Card Accounts in
the aggregate or Costco’s ability to perform its obligations hereunder.
(c)Costco will provide Bank with a written notice specifying the nature of any
Costco Termination Event, or any event which, with the giving of notice or
passage of time or both, would constitute a Costco Termination Event. Notices
pursuant to this Section 10.03(c) relating to Costco Termination Events shall be
provided within five (5) Business Days after Costco becomes aware of the
existence of such Costco Termination Event. Receipt of any notice provided under
this Section 10.03(c) shall be confirmed by Bank in writing to Costco within
five (5) Business Days after receipt. Awareness for purposes of this
Section 10.03(c) shall be deemed to be awareness by a Costco employee
responsible for the Program at the Vice-President level or any more senior
Costco employee responsible for the Program.
(d)Costco shall at all times during the Term comply in all material respects
with Applicable Laws and Network Rules applicable to Costco and affecting its
obligations under this Agreement, including with respect to the use of
subcontractors. [*]
(e)Upon the request of Bank, Costco shall cooperate with Bank in a timely manner
(but in no event less promptly than required by Applicable Laws) to resolve all
disputes with Co-Branded Cardholders, former Co-Branded Cardholders and
Applicants.
(f)Costco shall keep adequate records and books of account supporting Costco
Charge Transaction Data and reflecting all of the other Costco financial
transactions relating to the Program. All such Costco records, files and books
of account shall be in all material respects complete and correct and shall be
maintained in accordance with good business practice and Applicable Laws.
(g)No later than three (3) months prior to the Program Effective Date, Costco
shall send and make accessible to a third party mutually agreed upon by Bank and
Costco such information relating to Costco Members as mutually agreed to in
order for Bank to comply with the terms of this Agreement (e.g., to make offers
to potential Applicants of the Co-Branded Card.
(h)Costco will identify those of its employees who solicit Costco Shoppers to
apply for Co-Branded Credit Cards, respond to inquiries regarding the terms of
the Program, or have senior management responsibilities respecting the Program
(as well as any similarly situated employees of its Affiliates or
Subcontractors). Costco will train such persons so as to be able to properly
fulfill Costco's responsibilities under the Program with regard to compliance
with Applicable Law and Applicable Guidelines. Costco will conduct additional
training if Bank reasonably determines that employees of Costco or its
Affiliates or Subcontractors are not complying with Applicable Law or Applicable
Guidelines.
10.04    General Covenants of Bank.
(a)The representations and warranties of Bank set out in Section 10.02 (other
than Section 10.02(d), which Bank represents and warrants only as of the date
hereof) shall at all times remain true, and Bank shall do all things necessary
to ensure that such representations and warranties remain true, during the Term
as if given on each day during the Term.
(b)[*] Bank shall undertake such actions as may be necessary or appropriate to
provide continuity of service for Amex cardholders to become Co-Branded
Cardholders as part of the conversion of the Amex Program to the Program. [*]

- 37 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(c)Bank promptly shall notify Costco in writing if it receives written notice of
any litigation or governmental proceeding that, if adversely determined, would
have a material adverse effect on the Program, the Co-Branded Card Accounts in
the aggregate or Bank’s ability to perform its obligations hereunder.
(d)Bank will provide Costco with a written notice specifying the nature of any
Bank Termination Event, or any event which, with the giving of notice or passage
of time or both, would constitute a Bank Termination Event, or any development
or other information related to Bank or the Program which is likely to have a
material adverse effect on the Program, the Co-Branded Card Accounts in the
aggregate or Bank’s ability to perform its obligations pursuant to this
Agreement. Notice pursuant to this Section 10.04(d) relating to Bank Termination
Events shall be provided within five (5) Business Days after Bank becomes aware
of the existence of such Bank Termination Event. Notices relating to all other
events or developments described in this Section 10.04(d) shall be provided
(i) within two (2) Business Days after Bank becomes aware of the existence of
such event or development if such event or development has already occurred, and
(ii) with respect to events or developments that have yet to occur, as early as
reasonably practicable under the circumstances Receipt of any notice provided
under this Section 10.04(d) shall be confirmed by Costco in writing to Bank
within five (5) Business Days after receipt. Awareness for purposes of this
Section 10.04(d) shall be deemed to be awareness by a Bank employee responsible
for the Program at the Managing Director level or any more senior Bank employee
responsible for the Program.
(e)Bank shall at all times during the Term comply in all material respects with
Applicable Laws and Network Rules applicable to Bank and affecting its
obligations under this Agreement, including with respect to the use of
subcontractors, [*].
(f)Upon the request of Costco, Bank shall cooperate with Costco in a timely
manner (but in no event less promptly than required by Applicable Laws) to
resolve all disputes with Co-Branded Cardholders, former Co-Branded Cardholders
and Applicants.
(g)Bank shall keep adequate records and books of account with respect to the
Co-Branded Card Accounts and Account Indebtedness in which proper entries,
reflecting all of the financial transactions relating to the Program, are made
in accordance with GAAP. Bank shall keep adequate records and books of account
with respect to its transactions relating to the Program, in which proper
entries reflecting all of Bank’s financial transactions relating to the Program
are made in accordance with generally accepted accounting principles. All such
Bank records, files and books of account transactions relating to the Program
shall be in all material respects complete and correct and shall be maintained
in accordance with good business practice and Applicable Laws.
(h)[*]

- 38 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

10.05    Insurance.
(a)Throughout the Term and for [*] thereafter, Bank shall maintain, at its own
cost and expense, (i) statutory workers’ compensation covering all federal,
state, or local requirements; (ii) commercial general liability, including
coverage for completed operations, products liability, contractual and personal
injury with a minimum limit of [*], (iii) automobile liability insurance
coverage with a minimum limit of [*], and (iv) excess liability insurance
coverage of [*]. The policies of insurance described in this Section 10.05(a)
shall be written on an occurrence basis and may be effected through blanket
coverage carried by Bank’s Affiliates. The carrying by Bank of the insurance
required herein shall in no way be interpreted as relieving Bank of any other
obligations it may have under this Agreement.
(b)Bank shall, at all times during the Term, provide a certificate or memorandum
of insurance naming Costco as an additional insured. The limits in this
Agreement shall be those stipulated.
(c)With respect to any other insurance available to Costco, Bank’s insurance
shall be primary only in circumstances where the claims or losses arise from
Bank’s negligence with respect to or in connection with the Program and, for the
avoidance of doubt, in the event of such claims, Costco shall not be required to
make any claim against its own insurance policies before making a claim against
Bank’s policy as an additional insured. To such extent, any insurance policies
maintained by Costco are excess and noncontributory to those policies maintained
by Bank.
10.06    Change in Law.
(a)If a Change in Law occurs, the Party affected by such Change in Law (the
“Impacted Party”) shall provide notice to the other Party (the “Non-Impacted
Party”), which notice shall describe in detail the applicable Change in Law and
the provision or provisions of this Agreement affected by such Change in Law.
Upon the receipt of such notice by the Non-Impacted Party, the Parties shall
enter into good faith negotiations for a period of not less than ninety
(90) days as part of an effort to amend this Agreement to reduce or negate the
impact of such Change in Law (a “Change in Law Amendment”). During such period,
each Party shall work in good faith to enter into such Change in Law Amendment
on terms that alter this Agreement in the minimum way required to accommodate
the Change in Law.
(b)If the Parties do not enter into a Change in Law Amendment during such ninety
(90) day period, the Non-Impacted Party may request an additional ten (10) day
period for the senior executives of Costco and Bank to seek to resolve the
dispute and enter into a Change in Law Amendment.
(c)In the event the Parties are unable to enter into a Change in Law Amendment,
then at any time during the thirty (30) day period after the discontinuation of
the good faith negotiations regarding such Change in Law Amendment, the
Non-Impacted Party shall have the right, at its election, to waive the Impacted
Party’s performance of those provisions of this Agreement which the Impacted
Party is unable to perform as a result of the Change in Law (a “Change in Law
Waiver”). If the Non-Impacted Party elects to exercise the Change in Law Waiver,
the Non-Impacted Party shall provide written notice to the Impacted Party and,
as of the date of receipt of the Change in Law Waiver, those provisions of this
Agreement that cannot be performed by the Impacted Party shall be waived by the
Non-Impacted Party for as long as Applicable Law continues to prevent the
performance by the Impacted Party.

- 39 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 11
CONFIDENTIALITY
11.01    General Confidentiality.
(a)For purposes of this Agreement, “Confidential Information” means any of the
following: (i) information that is provided by or on behalf of either Costco or
Bank to the other Party or its agents in connection with the Program or in
connection with the transactions contemplated by this Agreement (including
information provided prior to the date hereof or the Program Effective Date);
(ii) information about Costco or Bank or their Affiliates, or their respective
businesses, customers, members and employees, that is otherwise obtained by the
other Party in connection with the Program, in each case including:
(A) information concerning marketing plans, objectives and financial results;
(B) information regarding business systems, methods, processes, financing data,
programs and products and the terms and features and tests thereof;
(C) information unrelated to the Program obtained by Costco or Bank in
connection with this Agreement, including by accessing or being present at a
non-public business location of the other Party; and (D) proprietary technical
information, including source codes; (iii) the terms and conditions of this
Agreement; and (iv) the Marketing Plan. The provisions of this Article 11
governing Confidential Information shall not govern Personal Information,
Cardholder Data, Co-Branded Card Account Data, Other Costco Data, or Costco
Shopper Data, which shall be governed by the provisions of Article 6.
(b)The restrictions on disclosure of Confidential Information under this
Article 11 shall not apply to, with respect to Costco or Bank, information that:
(i) is already rightfully known to such Party at the time it obtains
Confidential Information from the other Party; (ii) is or becomes generally
available to the public or others in the industry other than as a result of
disclosure in breach of this Agreement or any other confidentiality obligations;
(iii) is lawfully received on a non-confidential basis from a third party
authorized to disclose such information without restriction and without breach
of this Agreement; (iv) is contained in publicly available records or products;
(v) is required to be disclosed by Applicable Laws (provided that the Party
subject to such Applicable Laws shall use reasonable efforts to avoid such
disclosure and notify the other Party of any such use or requirement prior to
disclosure of any Confidential Information obtained from the other Party in
order to afford such other Party an opportunity to seek a protective order to
prevent or limit disclosure of the Confidential Information to third Parties;
provided, further, that such information shall be disclosed only to the extent
required by such Applicable Laws); or (vi) is developed independently by Costco
or Bank without the use of any proprietary, non-public information provided by
the other Party under this Agreement.
(c)The terms and conditions of this Agreement and the Marketing Plan shall be
included in the Confidential Information of both Costco and Bank.
(d)Subject always to Costco’s rights to use and share information pursuant to
Article 13, if Costco or Bank receives Confidential Information of the other
Party (including its Affiliates or their respective businesses or employees)
(the “Receiving Party”), the Receiving Party shall do the following with respect
to the Confidential information of the other Party (the “Disclosing Party”):
(i) keep the Confidential Information of the Disclosing Party secure and
confidential; (ii) treat all Confidential Information of the Disclosing Party
with the same degree of care as it accords its own Confidential Information, but
in no event less than a reasonable degree of care; and (iii) implement and
maintain commercially reasonable physical, electronic, administrative and
procedural security measures, including commercially reasonable authentication,
access controls, virus protection and intrusion detection practices and
procedures.

- 40 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

11.02    Use and Disclosure of Confidential Information.
(a)Each Receiving Party shall use the Confidential Information of the Disclosing
Party only for the purpose of performing its obligations or enforcing its rights
with respect to the Program or as otherwise expressly permitted by this
Agreement, and shall not make use of such Confidential Information for any other
purpose.
(b)Subject always to Costco’s rights to use and share information pursuant to
Article 13, each Receiving Party shall: (i) limit access to the Disclosing
Party’s Confidential Information to those employees, authorized agents, vendors,
consultants, service providers, accountants, advisors and subcontractors and
Governmental Authorities who have a reasonable need to access such Confidential
Information in connection with the Program, the sale of Program Assets or other
assets of a Party and its Affiliates or the establishment of a new Co-Branded
Card or other program or arrangement, in each case, in accordance with the terms
of this Agreement; and (ii) ensure that any Person with access to the Disclosing
Party’s Confidential Information agrees to be bound by the provisions of this
Article 11.
11.03    Unauthorized Use or Disclosure of Confidential Information.
(a)Each Receiving Party agrees that any unauthorized use or disclosure of
Confidential Information of the Disclosing Party will cause immediate and
irreparable harm to the Disclosing Party for which money damages will not
constitute an adequate remedy. In that event, the Receiving Party agrees that,
in addition to any other remedies the Disclosing Party may have, the Disclosing
Party shall have the right to apply to any court of competent jurisdiction for
and be granted an injunction compelling specific performance by the Receiving
Party of its obligations under this Agreement without the necessity of notice
posting any bond or other security, and the Receiving Party agrees not to
request such bond or other security.
(b)The Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing via electronic mail and facsimile of any security
breach that may have compromised any Confidential Information or of any
unauthorized breach, misappropriation, disclosure or use by any Person of the
Confidential Information of the Disclosing Party which may come to its
attention, and to take all steps at its own expense reasonably requested by the
Disclosing Party to limit, stop or otherwise remedy such breach,
misappropriation, disclosure or use.
11.04    Return or Destruction of Confidential Information.
Upon the termination or expiration of this Agreement, the Receiving Party shall
comply with the Disclosing Party’s reasonable instructions regarding the
disposition of the Disclosing Party’s Confidential Information, which may
include destruction or return of any and all of the Disclosing Party’s
Confidential Information (including any electronic or paper copies,
reproductions, extracts or summaries thereof); provided, however, that the
Receiving Party may retain copies of any Confidential Information, including
summaries, compilations or analyses thereof to the extent: (a) required by
Applicable Laws; (b) required by Receiving Party’s internal document retention
and governance policies; or (c) it would be unreasonably burdensome to destroy
(such as archived computer records). Any Confidential Information retained
pursuant to subsections (a), (b) or (c) shall continue to be treated as
Confidential Information subject to the restrictions set forth in this
Agreement, notwithstanding any termination or expiration hereof. The return or
destruction of Confidential Information shall not relieve the Receiving Party of
its obligations set forth in this Agreement.

- 41 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 12
TERM AND TERMINATION
12.01    TERM AND TERMINATION
(a)This Agreement shall be effective on the date hereof, and the Program shall
commence on April 1, 2016, or such other date as may be agreed by the Parties
(the “Program Effective Date”). The term of this Agreement shall commence on the
date hereof, and shall continue until the date that is ten (10) years after the
Program Effective Date (the “Initial Term”); provided, however, in Costco’s sole
discretion the Initial Term may be extended by three (3) years (such that the
Initial Term shall be a total of thirteen (13) years in duration, as measured
from the Program Effective Date) upon written notice given to Bank and electing
such extension at any time during the Term on not less than [*] prior to the
expiration of the then-current Initial Term (an “Initial Term Extension
Notice”). For clarity, and regardless of the relative timing of an Initial Term
Extension Notice and a Non-Renewal Notice given pursuant to Section 12.01(b), in
the event of a conflict, including a circumstance where a Non-Renewal Notice is
given in advance of any Initial Term Extension Notice, the Initial Term
Extension Notice shall always govern and control and be binding upon the
Parties, and any previously, contemporaneously, or subsequently given
Non-Renewal Notice by Bank shall be of no force or effect.
(b)This Agreement shall be automatically renewed after the Initial Term for
successive two (2) year terms (each a “Renewal Term”) unless a Party provides a
written notice of non-renewal to the other Party (a “Non-Renewal Notice”) not
less than [*] prior to the date that is the last day of the Initial Term or any
Renewal Term, as the case may be (the “Natural Termination Date”). If this
Agreement terminates as a result of a Party providing a written notice of
non-renewal to the other Party, such termination shall constitute “Natural
Termination”. The twelve (12) month period prior to the Natural Termination Date
shall be known as the “Natural Termination Period”. Additionally, this Agreement
may be terminated in accordance with Section 12.02, 12.03 or 12.07 (in each
case, such termination shall constitute “Early Termination”).
12.02    Early Termination by Costco.
If a Bank Termination Event occurs, then, within sixty (60) days after the
expiration of any applicable cure period with respect to such Bank Termination
Event, Costco may terminate this Agreement by delivering a written notice to
Bank (a “Notice of Termination”), which termination shall take effect on the
date specified in the Notice of Termination delivered by Costco but in any event
no later than twelve (12) months after the date of delivery of the notice.. The
period of time between the date on which Costco provides written Notice of
Termination to Bank of its intention to terminate and the date on which this
Agreement is terminated shall be the “Costco Termination Period”.
Notwithstanding the foregoing, if Notice of Termination is provided by pursuant
to terms of Section 12.04(d) or 12.05(d), termination shall take effect five
(5) days after Costco’s delivery of such Notice of Termination to Bank.
12.03    Early Termination by Bank.
If a Costco Termination Event occurs, then, within sixty (60) days after the
expiration of any applicable cure period with respect to such Costco Termination
Event, Bank may terminate this Agreement by delivering a written notice to
Costco, which termination shall take effect on the date that is twelve
(12) months after the date of delivery of the notice. The period of time between
the date on which Bank provides written notice to Costco of its intention to
terminate and the date on which this Agreement is terminated shall be the “Bank
Termination Period”. Notwithstanding the foregoing, if Notice of Termination

- 42 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

is provided by pursuant to terms of Section 12.04(d), termination shall take
effect five (5) days after Bank’s delivery of such Notice of Termination to
Costco.
12.04    Mutual Termination Events.
The occurrence of any one or more of the following events shall, subject to
Section 12.07, constitute a “Termination Event” by a Party hereunder and, in
turn, may be considered a “Bank Termination Event” (pursuant to
Section 12.05(h), or a “Costco Termination Event” pursuant to Section 12.06(b),
as applicable:
(a)Such Party fails to make a payment of:
(i)any material amount due and payable pursuant to this Agreement and such
failure remains unremedied for a period of ten (10) Business Days after the
non-defaulting Party gives written notice thereof; or
(ii)the settlement of material amounts due in respect of Costco Charge
Transaction Data (with respect to which such failure remains unremedied for a
period of (5) five Business Day(s)) after the non-defaulting Party gives written
notice thereof; other than due to a failure by Bank to process Costco Charge
Transaction Data.
(b)Such Party fails to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement, and:
(i)such failure has a material adverse effect on the Program or the Marks of the
non-defaulting Party, materially diminishes the economic value of the Program to
the non-defaulting Party, or constitutes a material violation of Applicable
Laws; and
(ii)such failure remains unremedied for a period of thirty (30) days after the
other Party gives written notice thereof specifying the nature of such failure
in reasonable detail; provided, however, that such failure shall not constitute
a Termination Event if:
(A)the Party responsible for such failure initiates and diligently pursues a
cure within such thirty (30) day period, and such cure is completed within
forty-five (45) days from the date of written notice regarding such failure, or
(B)the failure is acknowledged by the Party responsible for such failure, such
Party has submitted to the other Party a resolution plan for resolving such
failure that is approved by the non-defaulting Party, and the defaulting Party
is adhering to the terms of such resolution plan as approved by the
non-defaulting Party.
(c)Any representation or warranty by such Party contained in this Agreement
fails to be true and correct in any material respect as of the date when made or
at any time during the Term, and:
(i)such failure has a material adverse effect on the Program or the Marks of the
non-defaulting Party, materially diminishes the economic value of the Program to
the non-defaulting Party, or constitutes a material violation of Applicable
Laws; and
(ii)the Party making such representation or warranty fails to cure the event
giving rise to such failure within thirty (30) days after the other Party gives
written notice thereof specifying the nature of such failure in reasonable
detail; provided, however, that such failure shall not constitute a Termination
Event if:

- 43 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(A)the Party responsible for such failure initiates and diligently pursues a
cure within such thirty (30) day period, and such cure is completed within
forty-five (45) days from the date of written notice regarding such failure, or
(B)the failure is acknowledged by the Party responsible for such failure, such
Party has submitted a resolution plan for resolving such failure that is
approved by the non-defaulting Party, and the defaulting Party is adhering to
the terms of such resolution plan as approved by the non-defaulting Party
(d)[*]
12.05    Bank Termination Events.
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall, subject to Section 12.07, constitute a “Bank Termination
Event”:
(a)A Bankruptcy Event or Change of Control with respect to Bank occurs;
(b)Bank experiences a reduction of its unsecured debt rating to [*] by Moody’s
Investor Service, or [*] by Standard & Poor’s, or if Moody’s Investor Service or
Standard & Poor’s [*];
(c)[*]
(d)the occurrence [*] in any consecutive [*] month period of Co-Branded
Cardholders being unable to make Purchase Charges at Costco Outlets using their
Co-Branded Cards as a result of a networking or Systems failure caused by Bank
and/or Bank’s Systems that persists for a consecutive [*] period ([*]);
(e)[*]
(f)if (i) Costco becomes subject to a Change in Law, (ii) the Parties are unable
to enter into a Change in Law Amendment pursuant to the terms of
Sections 10.06(a) and 10.06(b), and (iii) Bank does not provide a Change in Law
Waiver pursuant to the terms of Section 10.06(c); or
(g)the occurrence of any Termination Event by or with respect to Bank as set
forth in Section 12.04.
12.06    Costco Termination Events.
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall, subject to Section 12.07, constitute a “Costco
Termination Event”:
(a)A Bankruptcy Event or Change of Control with respect to Costco occurs;
(b)the occurrence of any Termination Event by or with respect to Costco set
forth in Section 12.04;
(c)Costco experiences a reduction of its unsecured debt rating to [*] by Moody’s
Investor Service, or [*] by Standard & Poor’s, or if Moody’s Investor Service or
Standard & Poor’s [*];
(d)Costco’s aggregate sales volume during any twelve month period during the
Term is less [*] Costco’s aggregate sales volume during the twelve month period
ending on the Program Effective Date; or

- 44 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(e)If (i) Bank becomes subject to a Change in Law, (ii) the Parties are unable
to enter into a Change in Law Amendment pursuant to the terms of
Sections 10.06(a) and 10.06(b), and (iii) Costco does not provide a Change in
Law Waiver pursuant to the terms of Section 10.06(c).
12..07    Force Majeure.
(a)If a Party is unable to perform or is delayed in performing, in whole or in
part, its obligations under this Agreement, other than the obligation to pay
funds when due or the obligations described in Section 12.05(d), as a direct
result of a Force Majeure Event affecting such Party, then that Party shall
promptly notify the other Party of the Force Majeure Event with reasonably full
particulars and timing of such event. Such Party also shall promptly notify the
other Party when the Force Majeure Event terminates or no longer adversely
affects its ability to perform under this Agreement. The obligations of the
Party giving notice, so far as they are affected by the Force Majeure Event,
shall be suspended during, but not longer than, the continuance of the Force
Majeure Event, and any failure to perform or adhere to any obligation or
covenant hereunder shall not constitute a Termination Event, Bank Termination
Event, or Costco Termination Event, as applicable.
(b)If a Force Majeure Event materially affects either Party's performance under
this Agreement and exists for thirty (30) consecutive days, then the Party that
is not subject to such Force Majeure Event shall have the right to terminate
this Agreement on not less than twelve (12) months’ prior written notice to the
other Party without further liability, cost or obligation to other Party (other
than as provided herein) and such termination shall constitute a Natural
Termination for the purposes of this Agreement.
12.08    Termination of Exclusivity.
If Costco delivers a notice of Early Termination pursuant to Section 12.02 or a
notice of termination pursuant to the occurrence of a persisting Force Majeure
Event pursuant to Section 12.07(b), then, in addition to any other rights
available to Costco, Costco shall thereafter have the right, exercisable
immediately upon prior written notice to Bank, to elect that the provisions of
Section 2.04 shall cease to apply to Costco and, accordingly, Costco and its
Affiliates shall be entitled to (i) issue a Comparable Co-Branded Card for
acceptance at Costco Outlets; and/or (ii) in conjunction with any other card
issuer, association or network issue, market, or co-brand any Comparable
Co-Branded Card for acceptance at Costco Outlets. In the event that Costco
elects to exercise such right to terminate exclusivity pursuant to this
Section 12.08, then Bank may elect to discontinue originating new Co-Branded
Card Accounts upon written notice to Costco. If Bank delivers a notice of Early
Termination pursuant to Section 12.03 or a notice of termination pursuant to the
occurrence of a persisting Force Majeure Event pursuant to Section 12.07(b),
then, in addition to any other rights available to Bank, Bank shall thereafter
have the right, exercisable immediately upon prior written notice to Costco, to
elect that the provisions of Section 2.06 cease to apply to Bank and its
Affiliates. For clarity, if either Party sends a termination notice but
thereafter elects not to terminate, the applicable exclusivity provisions will
be reinstated as of the date of such election
12.09    Pre-Launch Termination.
If [*], this Agreement is terminated pursuant to the terms of [*], the Purchase
Rights and other applicable terms of Article 13 and Article 14 as it relates to
the wind down of an active Program shall not apply.

- 45 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

ARTICLE 13
REPLACEMENT PROGRAM AND PORTFOLIO PURCHASE RIGHTS
13.01    Costco’s Right to Meet Regarding Replacement Programs.
(a)Bank acknowledges and agrees that, [*].
(b)In the event that Costco launches or intends to launch a Replacement Program,
Costco may take any steps to notify Costco Members, prospective Costco Members,
former and current Co-Branded Cardholders and Applicants (including by way of
direct mail, online, by electronic mail and in Costco Outlets) beginning [*]
prior to the termination or expiration of the Program (or immediately upon any
Notice of Termination pursuant to Section 12.02). Bank covenants and agrees that
it shall cooperate in all such efforts by Costco, as reasonably requested and
instructed by Costco.
(c)Notwithstanding the foregoing, the Parties will cooperate to reconcile
returns, address customer service issues and any other transitional matters
relating to planning and implementing any Replacement Program.
13.02    Costco’s Right to Request Information Regarding the Program Assets.
(a)Costco may request in writing that Bank deliver to Costco such information
regarding the Program, the Co-Branded Accounts and Co-Branded Cardholders as is
set out on Schedule 13.02(a). For clarity, this request may be made [*].
(b)If Costco requests in writing that Bank delivers to Costco such information
regarding the Program, the Co-Branded Accounts, and Co-Branded Cardholders as is
set out on Schedule 13.02(a), then Bank will deliver to Costco the requested
information within [*] following receipt by Bank of Costco’s written request for
such information. Costco may share any such information with prospective New
Card Issuers provided that any such prospective New Card Issuer must execute a
customary confidentiality agreement satisfactory to Costco prior to receiving
any such information and such customary confidentiality agreement must name Bank
as a third party beneficiary.
(c)Bank will also provide the information on Schedule 13.02(c) to any appraiser
designated pursuant to Schedule 1.01(f) and will deliver such information (and
such other information as reasonably requested by the appraisers) to such
appraiser no later than [*] following written receipt by Bank of such request
from Costco, provided that any such appraiser must first execute Bank’s
customary confidentiality agreement with Bank.
13.03    Costco’s Right to Purchase the Program Assets; Purchase Price
Calculation.
(a)On and after the date upon which a termination notice is provided in
accordance with this Agreement, for any reason, Costco or the New Card Issuer
designated by Costco shall have the right (the “Purchase Right”), but not the
obligation, to purchase in accordance with and pursuant to Section 13.04, all of
the Program Assets (other than Solicitation Materials) (the “Portfolio”), on
such terms and conditions as are reasonably acceptable to Costco (or such New
Card Issuer) and to Bank and as are customary for transactions of similar size
and complexity, and for a purchase price equal to the sum of:
[*]

- 46 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

13.04    Mechanics of Exercising Purchase Right.
(a)Either the New Card Issuer, if one has been selected by Costco, or Costco
(the “Designated Purchaser”) must notify Bank in writing if it intends to
purchase the Portfolio, which notification (a “Notification of Intent to
Purchase the Portfolio”) must be sent to Bank no later than [*] prior to the end
of the Term or the Termination Period, as applicable. Upon receipt from Costco
of a Notification of Intent to Purchase the Portfolio and from the Designated
Purchaser of an executed confidentiality agreement in a form reasonably
determined by Bank, Bank shall [*], provide to the Designated Purchaser (i) an
update to the information on Schedule 13.02(a) and the information on
Schedule 13.02(c), and (ii) a master file (with accompanying data dictionary) of
the Portfolio accounts which shall include data [*] period preceding the month
in which the file is delivered. In addition, Bank shall provide such other
information customary for a transaction of this size and nature as may be
reasonably and customarily requested to facilitate the due diligence review by
the Designated Purchaser, including customary information pertaining to
litigation matters relating to the Portfolio or the Program.
(b)Within [*] following the delivery of the Notification of Intent to Purchase
the Portfolio, Bank and the Designated Purchaser shall establish a deconversion
plan containing customary provisions for a transaction of such nature. In
connection with such deconversion plan, Bank and Costco shall cooperate
reasonably in respect of deconversion issues. Each Party shall pay its own
deconversion expenses, except where a deconversion occurs following the delivery
by Party of a notice of Early Termination, in which case [*].
(c)The sale of the Portfolio will be completed pursuant to a purchase agreement
between Bank and the Designated Purchaser containing customary and commercially
reasonable representations and warranties, terms, covenants, conditions, [*]
costs, and indemnities for a sale of such nature. Such purchase agreement will
be executed within [*] of the delivery of the Notification of Intent to Purchase
the Portfolio.
(d)The purchase shall be completed within [*] after delivery of the Notice of
Intent to Purchase the Portfolio; provided, however, that consummation of the
purchase shall occur no earlier than the end of the Term or the Termination
Period, as applicable. The date of such completion shall be the “Program
Purchase Date”. The Parties shall, subject to receipt of any necessary
regulatory approvals, take actions as may be reasonably required in order to
consummate the purchase of the Portfolio as contemplated by this Section 13.04.
13.05    Obligations of the Parties if Purchase Option Exercised.
(a)In connection with effecting the Purchase Right and with respect to the
Co-Branded Card Accounts, Bank shall cooperate in such process and shall
transfer any and all right to Program interchange fees and any dedicated Program
bank identification numbers and dedicated Interbank Card Association numbers to
the Designated Purchaser as of the Program Purchase Date.
(b)If a Designated Purchaser elects to purchase the Portfolio as provided in
Section 13.03, Bank shall comply with the reasonable instructions of Costco
regarding the disposition of information that was obtained by Bank in connection
with the Program (including any electronic or paper copies, reproductions,
extracts or summaries thereof); provided, however, that Bank may use and
disclose such information only in conjunction with the wind-down of the Program,
and thereafter may retain such information as may be required by Applicable Laws
and Bank’s policies to be retained, including one archived copy of such material
as well as any electronic copy that is automatically retained by Bank’s backup
recovery system, which may be used solely for legal and regulatory purposes, and
shall so certify to Costco in writing. Bank will certify to Costco within [*] of
the sale of the Portfolio that it has destroyed

- 47 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

all information obtained by Bank in connection with the Program other than the
information explicitly excluded in this Section 13.05(b).
(c)If a Designated Purchaser has entered into a purchase agreement with Bank to
purchase the Portfolio pursuant to Section 13.04, then, as of the Program
Purchase Date:
(i)the Designated Purchaser may directly or indirectly provide credit card
products and related services to the Co-Branded Cardholders, former Co-Branded
Cardholders and others; and
(ii)Bank acknowledges that the Program Assets that are the subject of the
purchase shall become the property of Designated Purchaser and that as such,
subject to the terms of this Agreement, Bank’s rights powers and privileges with
respect to such Program Assets shall cease.
(d)After the Program Purchase Date, Bank shall have no further rights in or to
any Program-related data, except as provided in Article 11 and Article 6, and
excluding any Bank-owned Intellectual Property that is licensed to Costco.
13.06    Rights of the Parties if Purchase Option not Exercised.
(a)In the event that: a notice regarding Natural Termination or Early
Termination of this Agreement is delivered pursuant to Section 12.01, 12.02,
12.03, or 12.07 as applicable, and Costco gives written notice that it shall not
exercise the Purchase Right, or Costco does not provide a Notification of Intent
to Purchase the Portfolio pursuant to Section 13.04(a) within the time period
set forth in Section 13.04(a), Costco’s Purchase Right shall have expired and
Costco shall have no further rights whatsoever in the Program Assets except any
Other Costco Data and the Costco Marks.
(b)If Costco’s Purchase Right expires pursuant to Section 13.06(a), then,
notwithstanding anything in Section 5.08(a) to the contrary and subject to the
terms of the Co-Branded Cardholder Agreement and Applicable Laws, Bank shall
have each of the following rights:
(i)the right to issue to Co-Branded Cardholders a replacement or substitute
credit card (which card must not bear any Costco Mark or other design, logo,
trademark, trade dress or service mark confusingly similar thereto) with such
characteristics as Bank considers appropriate (the cost of card re-design and
re-issue being borne solely by Bank); provided, however, that (i) Bank shall not
issue such a replacement or substitute card in cooperation with, branded by or
with any name associated with, any Competitor, and (ii) Bank shall provide each
Co-Branded Cardholder with the option to opt-out of receiving any replacement or
substitute credit card or any solicitation from Bank or its Affiliates. Costco
shall be permitted to add an enclosure to the last two (2) billing statements
sent prior to the date on which this Agreement is terminated to the effect that
the Program will be or has been terminated;
(ii)the right to sell the Co-Branded Accounts and associated Program Assets to a
third party purchaser selected by Bank at a price agreed between Bank and such
purchaser; provided, however, that Bank shall not sell the Co-Branded Accounts
and associated receivables to or for the benefit of a Competitor or any
financial institution that issues or co-brands credit cards together with or on
behalf of a Competitor; and
(iii)the right to exercise any combination of the rights set forth in
subsection (i) or subsection (ii) above.
(c)Any exercise by the Bank of its rights pursuant to Section 13.06(b) shall
occur [*]. Beginning no earlier than Bank’s completion of its exercise of its
rights pursuant to Section 13.06(b), Bank shall no

- 48 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

longer use any of the Costco Marks (or any other trademarks, service marks,
trade names, logos or proprietary designations confusingly similar thereto).
(d)If Costco’s Purchase Right expires pursuant to Section 13.06(a), then in no
event may Bank, in exercising its rights pursuant to Section 13.06(b), re-brand
the Co-Branded Cards retained by Bank with the brand of any Competitor of Costco
or otherwise, on a targeted basis, solicit or facilitate the solicitation of
Co-Branded Cardholders by any Competitor of Costco. Specifically, Bank may not
enter into any agreement with any Competitor of Costco that is (i) designed to
convert Co-Branded Cardholders to a Competitor’s co-branded or private label
program, or (ii) otherwise encourage any Co-Branded Cardholder to form a
business relationship with a Competitor of Costco, either as part of a program
with Bank or otherwise.
(e)If Costco’s Purchase Right expires pursuant to Section 13.06(a), then upon
termination of this Agreement, Costco shall promptly comply with the reasonable
instructions of Bank regarding the disposition of all Co-Branded Card Account
Data, Cardholder Data or other Bank-owned information obtained by Costco in
connection with the Program (including any electronic or paper copies,
reproductions, extracts or summaries thereof); provided, however, that, [*],
Costco may use and disclose Co-Branded Card Account Data and Cardholder Data
only in the ordinary course to wind down the Program, and thereafter may retain
one archived copy of such material as well as any electronic copy that is
automatically retained by Costco’s backup recovery system, which may be used
solely for regulatory purposes, and shall so certify to Bank in writing.
[*]
13.07    [*]
ARTICLE 14
EFFECTS OF TERMINATION
14.01    General Effects.
(a)Subject to the terms of this Agreement, and except as the Parties may
mutually agree, all obligations of the Parties shall continue upon the delivery
of a notice of Early Termination or non-renewal of this Agreement by either
Party, until the later of the end of the Termination Period and, if a
Notification of an Intention to Purchase the Portfolio has been given pursuant
to Article 13, the Program Purchase Date, including:
(i)Costco’s obligation to accept the Co-Branded Cards at each Costco Outlet and
Costco Warehouse; provided, however, Costco, at its option, may elect to
discontinue accepting Co-Branded Cards if Bank exercises its rights under
Section 13.06(b);
(ii)the operation of the Program and servicing of the Co-Branded Card Accounts
in good faith and in the ordinary course of their respective businesses
including the adherence to the SLAs;
(iii)the review and processing of Co-Branded Card Applications, the issuing of
new Co-Branded Cards and the opening and servicing of Co-Branded Card Accounts
consistent with past practices immediately prior to the notice of Early
Termination or non-renewal of this Agreement;
(iv)the payment of compensation as set forth in Article 9; and

- 49 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(v)the extension of credit on Co-Branded Card Accounts and funding of Eligible
Receivables.
(b)If either Party delivers a notice of Early Termination or non-renewal of this
Agreement to the other, the Parties will cooperate in good faith to ensure the
orderly wind-down or transfer of the Program, including providing all transition
support reasonably requested by the other Party at such rates as were applied
for such services during the Term, and otherwise complying with this Article 14
and with Article 13.
(c)[*]
(d)The Parties will use good-faith efforts to agree on a communication plan to
advise Co-Branded Cardholders and the general public of the impending
termination of this Agreement no later than [*] following receipt of any notice
of an Early Termination, a Bank Termination Event or a Costco Termination Event,
as applicable, and in any other case no later than [*] prior to the date on
which this Agreement terminates. Other than as contemplated and allowed by
Section 14.01(e) any communication with respect to the Co-Branded Card Accounts
given by either Party after notice of termination or non-renewal will be subject
to the terms and conditions of such joint communication plan. If the Parties are
unable to agree on a communication plan prior to the date on which this
Agreement terminates despite such good-faith efforts, the Parties shall jointly
communicate only a statement as to the fact that this Agreement and the Program
have been terminated and the alternative arrangements being made by the Parties
with respect to the Co-Branded Card Accounts; provided, the statement shall not
assert any blame with respect to the termination or offering any opinions or
reasons as to the cause of such termination.
(e)Upon termination or expiration of this Agreement for any reason, Bank shall
cooperate with Costco, and Costco shall cooperate with Bank, to develop a
communication to all Co-Branded Cardholders (other than those Co-Branded
Cardholders whose accounts have been charged-off in accordance with Bank’s
policies and procedures relating to charged-off accounts), and, subject to
Applicable Laws, such communication shall:
(i)be promptly communicated to such Co-Branded Cardholders at least [*] prior to
the end of the Termination Period;
(ii)disclose the date of the discontinuation of the Program and that,
notwithstanding any such discontinuation, the Co-Branded Cards may continue to
be used as Costco membership cards and the Loyalty Program in effect as of the
date of such communication shall remain in effect for such period time as the
Co-Branded Cards may continue to be used for Charges;
(iii)provide that the method of redemption of the Loyalty Program shall remain
unchanged unless otherwise agreed by the Parties;
(iv)disclose that Costco will offer a new card program on such date as Costco is
eligible to start a new program; and
(v)if Portfolio is not purchased by Costco or its Designated Purchaser, disclose
that Bank will offer a new card on such date as Bank is eligible to contact
Co-Branded Cardholders.
14.02    Payment of Fees Upon Termination.
(a)In addition to any other rights or remedies available to the Parties at law
or in equity, upon the occurrence of a Termination Event pursuant to
Section 12.04, 12.05 or 12.06, the Party terminating the Agreement shall be
entitled to collect from the other Party any undisputed amount payable plus
interest from the date on which such amount was due at a rate per annum equal to
the [*].

- 50 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(b)Notwithstanding anything to the contrary set forth in this Agreement, if this
Agreement is terminated for any reason, within thirty (30) days following end of
(x) the Termination Period, or (y) if a Notification of an Intention to Purchase
the Portfolio has been given, the Program Purchase Date, the Parties will have
determined an amount (the “Settlement Amount”) equal to:
(i)all payments due and payable by Costco to Bank pursuant to this Agreement for
all periods through the end of (x) the Termination Period, or (y) if a
Notification of an Intention to Purchase the Portfolio has been given, the
Program Purchase Date, including a pro-rata share of any payments for the month,
quarter and/or Program Year in which the termination occurs; minus
(ii)all payments due and payable by Bank to Costco pursuant to this Agreement
for all periods through the end of (x) the Termination Period, or (y) if a
Notification of an Intention to Purchase the Portfolio has been given, the
Program Purchase Date, including a pro-rata share of any payments for the month,
quarter and/or Program Year in which the termination occurs.
(c)If the Settlement Amount is negative, the absolute value of the Settlement
Amount shall be paid by Bank to Costco within five (5) Business Days of the date
of determination of the Settlement Amount. If the Settlement Amount is positive,
the value of the Settlement Amount shall be paid by Costco to Bank within five
(5) Business Days of the date of determination of the Settlement Amount.
ARTICLE 15
INDEMNIFICATION
15.01    By Bank.
Bank shall indemnify, defend and hold harmless Costco, its Affiliates and each
of their officers, directors, employees and agents from and against any and all
losses, liabilities, damages, costs and expenses of whatever nature, including
reasonable legal and consultant fees and expenses (collectively, “Losses”) which
are caused or incurred by, result from, arise out of or relate to:
(a)the gross negligence, recklessness or wilful misconduct (in each case
including acts or omissions) of Bank or of its Affiliates or any of their
officers, directors, employees, agents, or Subcontractors in the performance of
the duties and obligations of Bank under this Agreement;
(b)any inaccuracy or misrepresentation in any representation or warranty of Bank
in this Agreement;
(c)any breach by Bank (including acts or omissions of its Subcontractors) of any
of the terms, covenants or other provisions contained in this Agreement;
(d)[*] the failure by Bank to comply with Applicable Laws or Network Rules in
the performance of its obligations [*];
(e)any claim, suit or proceeding by any third party arising out of the failure
of Bank to comply with Applicable Laws [*];
(f)Bank’s Onserts, Co-Branded Cardholder billing statement messages or
Solicitation Materials distributed by Bank or its Affiliates;
(g)any allegation by a third party that the Bank-owned Intellectual Property, or
use thereof by Costco or its Affiliates in accordance with this Agreement,
constitutes: (i) infringement, misappropriation,

- 51 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

misrepresentation, dilution or other violation of any Intellectual Property
right of any third party; (ii) unfair competition or misappropriation of
another’s ideas or trade secrets; (iii) invasion of rights of privacy or
publicity; or (iv) breach of contract or tortious interference;
(h)the failure of any Bank-created or Bank-approved Program-related disclosures
to comply with Applicable Law;
(i)the use by Bank of any advertising materials relating to Costco goods and
services that have not been approved by Costco; or
(j)any unclaimed property claim, liability or amount due to a state or other
Governmental Entity, including interest and penalties, related to or in
connection with the Loyalty Program or the failure of a Co-Branded Cardholder to
redeem Rewards (other than rewards attributable to the Executive Program).
15.02    By Costco.
Costco shall indemnify, defend and hold harmless Bank, its Affiliates and each
of their officers, directors, employees and agents from and against any Losses
which are caused or incurred by, result from, arise out of or relate to:
(a)the gross negligence, recklessness or wilful misconduct (including in each
case acts or omissions) of Costco or of its Affiliates or any of their officers,
directors, employees, agents, or Subcontractors in the performance of the duties
and obligations of Costco under this Agreement;
(b)any inaccuracy or misrepresentation in any representation or warranty of
Costco in this Agreement;
(c)any breach by Costco (including acts or omissions of its Subcontractors) of
any of the terms, covenants or other provisions contained in this Agreement;
(d)The failure by Costco to comply with Applicable Laws [*];
(e)Costco’s Onserts or billing statement messages (other than (i) Losses caused
or incurred by, resulting from, arising out of or relating to the failure of
such Onserts or billing statement messages to comply with Applicable Laws
relating to consumer financial products of Bank or its Affiliates), or (ii) to
the extent incurred by, resulting from, arising out of or related to any changes
to such Onserts or billing statement messages made by Costco at the request of
Bank to comply with such Applicable Laws in accordance with Sections 5.05(a) and
5.05(b));
(f)any allegation by a third party that any Intellectual Property belonging to,
or controlled or supplied by, Costco [*], or the use thereof by Bank or its
Affiliates in the United States in accordance with this Agreement constitutes:
(i) infringement, misappropriation, misrepresentation, dilution or other
violation of any Intellectual Property right of any third party; (ii) unfair
competition or misappropriation of another’s ideas or trade secrets;
(iii) invasion of rights of privacy or publicity; or (iv) breach of contract or
tortious interference;
(g)the failure of Costco’s advertising materials relating to Costco’s products
or services (other than any Program-related disclosures included therein or
otherwise approved by Bank) to comply with Applicable Law; or

- 52 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(h)the use by Costco of any advertising materials relating to Costco’s products
or services that contain any Program-related disclosures that have not been
approved by Bank.
15.03    Notification of Claims.
(a)The Parties will adhere to the indemnification procedures set out in this
Section 15.03 and in Section 15.04 with respect to the indemnification provided
under this Agreement.
(b)If a Third Party Claim is instituted or asserted against an Indemnified
Person, the Indemnified Person shall as soon as reasonably possible notify the
Indemnitor in writing of the Third Party Claim. The notice must specify in
reasonable detail, the identity of the Person making the Third Party Claim and,
to the extent known, the nature of the Claim and the estimated amount needed to
investigate, defend, remedy or address the Third Party Claim (which estimate
shall not be conclusive of the final amount of such Third Party Claim).
(c)If an Indemnified Person becomes aware of a Direct Claim, the Indemnified
Person shall promptly notify the Indemnitor in writing of the Direct Claim.
(d)Notice to an Indemnitor under this Section 15.03 of a Direct Claim or a Third
Party Claim is an assertion of a claim for indemnification against the
Indemnitor under this Agreement. Upon receipt of such notice, the provisions of
Section 15.04 will apply to any Third Party Claim.
(e)The omission to timely notify the Indemnitor shall not relieve the Indemnitor
from any obligation to indemnify the Indemnified Person, unless (and only to
that extent that) the omission to timely notify has a material prejudicial
effect on the defenses or other rights available to the Indemnitor with respect
to such Third-Party Claim.
15.04    Procedures for Third Party Claims.
(a)Subject to the terms of this Section 15.04, upon receiving notice of a Third
Party Claim, the Indemnitor may investigate and defend (to the extent described
in Section 15.04(h)) the Third Party Claim. An election to assume the
investigation and defense of a Third Party Claim is acknowledgement by the
Indemnitor of its obligations to indemnify the Indemnified Person under
Article 15 of this Agreement in respect of the claim for which the investigation
and/or defense has been assumed. If the Indemnifier contests that it is obliged
to indemnify the Indemnified Person in respect of the particular claim any such
dispute will be subject to the dispute resolution process and may be dealt with
contemporaneously or put on hold without prejudice and tabling any limitation
period for resolution later.
(b)The Indemnitor may not assume from the Indemnified Person the investigation
and defense of a Third Party Claim if the Indemnitor is also a Party to the
Third Party Claim and joint representation would be inappropriate. In addition
to the foregoing, in the event that joint representation with respect to a Third
Party Claim would be inappropriate because the Indemnitor is also a Party to the
Third Party Claim, the Indemnitor may not be entitled to share information that
is obtained by the Indemnified Person in its investigation of the Third Party
Claim.
(c)Notwithstanding any other provision of this Agreement, neither Party shall be
required to obtain the other Party’s consent to make any payment with respect to
a Third Party Claim which the first Party is compelled by Applicable Laws to
make to any Person, provided that if the paying Party intends to seek
reimbursement of such payment from the other Party, it shall advise such other
Party with respect thereto prior to making such payment.

- 53 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(d)In order to assume the investigation and defense of a Third Party Claim, the
Indemnitor must give the Indemnified Person written notice of its election
within fifteen (15) days of the Indemnitor’ s receipt of notice of the Third
Party Claim. The Indemnitor may select counsel for the defense of such Third
Party Claim. After notice from the Indemnitor to such Indemnified Person of its
election to so assume the investigation and defense thereof, except as set forth
in Section 15.04(b) and (i), the Indemnitor shall not be liable to such
Indemnified Person under this Section for any attorneys’ fees or other expenses
subsequently incurred by such Indemnified Person in connection with the
investigation and defense thereof.
(e)If the Indemnitor assumes the investigation and defense of a Third Party
Claim, then (i) the Indemnified Person shall not contact or communicate with the
Person making the Third Party Claim without the prior written consent of the
Indemnitor, unless required by Applicable Laws, and (ii) upon written notice to
the Indemnified Person, the Indemnitor shall have the right to compromise and
settle any Third Party Claim on behalf of the Indemnified Person absent the
written consent of the Indemnified Person if the Indemnitor:
(A)obtains a full release of all Third Party Claims against the Indemnified
Person;
(B)includes within the settlement agreement or release a statement to the effect
that the Indemnified Person admits no liability; and
(C)does not agree to a settlement which provides for any nonmonetary relief.
(f)If the Indemnitor elects not to assume the investigation and defense of a
Third Party Claim, whether by not giving the Indemnified Person notice required
by this Agreement of its desire to so assume the investigation and defense or
otherwise, the Indemnified Person has the right (but not the obligation) to
undertake the defense of the Third Party Claim.
(g)If, under Section 15.04(f), the Indemnified Person undertakes the
investigation and defense of a Third Party Claim, the Indemnified Person may
compromise and settle the Third Party Claim but the Indemnitor shall not be
bound by any compromise or settlement of the Third Party Claim effected without
its consent.
(h)If the Indemnitor assumes the investigation and defense of a Third Party
Claim, the Indemnified Person shall, at the request and expense of the
Indemnitor, use its reasonable efforts to make available to the Indemnitor, on a
timely basis, those employees whose assistance, testimony or presence is
necessary to assist the Indemnitor in investigating and defending the Third
Party Claim. The Indemnified Person shall, at the request and expense of the
Indemnitor, make available to the Indemnitor, or its representatives, on a
timely basis all documents, records and other materials in the possession,
control or power of the Indemnified Person, reasonably required by the
Indemnitor for its use solely in defending any Third Party Claim which it has
elected to assume the investigation and defense of. The Indemnified Person shall
cooperate on a timely basis with the Indemnitor in the defense of any Third
Party Claim.
(i)Where the Indemnitor assumes the investigation and defense of a Third Party
Claim, the Indemnified Person may (at its expense, in the event it elects to
participate and at the Indemnitor’ s expense, in the event the Indemnitor
requests its participation), to the extent requested by the Indemnitor,
participate in the defense of any Third Party Claim and any negotiations for its
settlement. Each Party participating in the defense shall do so by actively
participating with the other’s counsel. If the Indemnified Person is requested
by the Indemnitor to participate in or conduct the defense of any such Third
Party Claim, the Indemnitor shall, at the request of the Indemnified Person, use
its reasonable efforts to make available to the Indemnified Person, on a timely
basis, those employees whose assistance, testimony or presence is

- 54 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

necessary to assist the Indemnified Person in investigating and defending the
Third Party Claim. The Indemnitor shall, at the request of the Indemnified
Person, make available to the Indemnified Person, or its representatives, on a
timely basis all documents, records and other materials in the possession,
control or power of the Indemnitor, reasonably required by the Indemnified
Person for its use solely in defending any Third Party Claim for which it has
assumed the investigation and defense. The Indemnitor shall cooperate to the
fullest extent possible on a timely basis with the Indemnified Person in the
defense of any Third Party Claim and any related settlement negotiations.
(j)[*]
15.05    Third Party Data Breach Recovery.
If Bank, as the card issuer, obtains a recovery or compensation related to a
third party Security Breach involving or related to Co-Branded Cardholders or
the Program, whether such recovery is pursuant to the Network Rules or
otherwise, the portion of such recovery relating to the Program will be
allocated to the Program P&L Statement.
ARTICLE 16
MISCELLANEOUS
16.01    Audit/Access Rights.
(a)Upon written request from one Party (the “Claimant”) to the other Party, the
Claimant, or any third party auditor appointed by such Party, [*] and upon at
least ten (10) Business Days prior notice to the other Party or such other
period as any Governmental Authority may require, may conduct an audit of those
of the financial and operational records relating to the Program (other than any
Personal Information contained therein, unless required by a Governmental
Authority) of the other Party (including any Affiliates or Subcontractors of the
other Party) that are under the control and/or direction of the other Party (or
its Affiliates or Subcontractors) and relate to the Program; provided that such
requests may not be made more frequently than once in any twelve month period
with respect to a particular aspect of the other Party’s compliance with this
Agreement, unless required by a Governmental Authority. Such audit shall be
conducted by a mutually-agreed third-party auditor, be conducted during normal
business hours in accordance with generally accepted auditing standards or the
standards of the applicable Governmental Authority and Claimant shall cause the
third party auditor appointed by it to employ, such reasonable procedures and
methods as necessary and appropriate in the circumstances, minimizing
interference with the other Party’s (or its Affiliates’ or Subcontractors’)
normal business operations. The other Party shall use reasonable commercial
efforts to facilitate the review of the third party auditor appointed by
Claimant, including making reasonably available such personnel of the other
Party and its Affiliates and Subcontractors to the third party auditor as
reasonably requested. The other Party shall deliver or cause to be delivered any
document or instrument necessary for the third party auditor appointed by
Claimant to obtain such records from any Person maintaining records for the
other Party and shall maintain records pursuant to its regular record retention
policies. Each Party shall, and shall use reasonable commercial efforts to cause
its Affiliates and Subcontractors to: (i) promptly cooperate with any
Governmental Authority having jurisdiction over any Party or its Affiliates and
Subcontractors in connection with any examination, audit, or inquiry required by
such Governmental Authority, and (ii) comply (in a manner and over a time period
reasonably acceptable to the Parties) with any guidance, recommendations or
requirements of a Governmental Authority arising from any such examination,
audit or inquiry, all at the expense of the Party regulated by such Governmental
Authority. Notwithstanding the generality of the foregoing, the other Party (and
its Affiliates or Subcontractors) shall not be required to provide audit rights
or access to records to the extent that (a) such audit rights or access is
prohibited by Applicable Laws or inconsistent with such

- 55 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

other Party’s third party agreements (provided that, except in the case of third
party agreements with credit card alliance participants or other related
parties, such other Party shall use commercially reasonable efforts to have such
contractual access limitations waived), (b) such records are legally privileged
or (c) such records relate to other customers of, or credit programs operated
by, the other Party or to personnel records not normally disclosed in connection
with audits. Notwithstanding the foregoing, the provisions of this Section 16.01
related to Subcontractors shall only apply to those Subcontractors that have
access to Cardholder Data or perform services on behalf of a Party in connection
with the Program.
(b)In addition to the audit rights set out in Section 16.01(a):
(i)Costco may at any time and from time to time request such documentation from
Bank as it may reasonably determine is necessary to support the information
regarding expenses and revenues outlined in the reports described in
Section 7.05. Subject to Applicable Privacy Laws, Bank will provide such
documentation to Costco within ten (10) Business Days of any such request made
by Costco.
(ii)Subject to the last sentence of 16.01(a) and upon reasonable request, each
Party shall have the right to review the other Party’s information security
standards (including those of its Affiliates and Subcontractors, if any, that
have access to Co-Branded Card Account Data, Cardholder Data, or Costco Shopper
Data), including through use of security questionnaires, to assess the other
Party’s compliance with the requirements of Section 6.01(c) and each Party will
permit the other Party to visit its facilities related to the Program during
normal business hours with reasonable advance notice to audit the Party’s
compliance with its obligations in respect of the handling of Personal
Information under this Agreement, provided that with respect to Bank access to
Costco Warehouses, entry will be at such times as may be approved by Costco in
its sole discretion.
16.02    Dispute Resolution
(a)Any dispute between the Parties arising out of or relating to this Agreement,
including with respect to the interpretation of any provision of this Agreement
and with respect to the performance by either Party (a “Dispute”), shall be
resolved as provided in this Section 16.02 but specifically excluding any
dispute to the extent principally related to either party’s trademarks. The
Parties agree that the existence of a Dispute and any informal efforts or
proceedings to resolve a Dispute shall be held in confidence, shall be treated
as compromise and settlement negotiations under applicable evidence rules, and
shall be governed by the terms and conditions of this Section 16.02; provided,
that the Parties may disclose such matters to the extent necessary to obtain
temporary or preliminary injunctive relief, or to litigate claims in third party
cases pursuant to Section 16.02(a)(iii), or obtain judgment and enforce
arbitration awards obtained under this Section 16.02.
(i)The Program Managers and other appropriate personnel of each Party shall, in
good faith, first attempt to resolve the Dispute. If such efforts are
unsuccessful, either Program Manager may, at any time and upon notice to the
Parties, refer the Dispute to the Program Executives.
(ii)The Program Executives shall promptly meet by telephone to review and
discuss the Dispute and shall use commercially reasonable efforts to resolve
Disputes within twenty (20) days after receiving notice thereof.
(iii)In the event the Program Executives are unable to resolve the Dispute
within the time frame set forth above, and should either Party desire to
continue to pursue the Dispute toward formal resolution, then the Dispute shall
be finally resolved by arbitration, in English, by a sole arbitrator in Seattle,
Washington, in accordance with the Rules of the Center for Public Research (“CPR
Rules”) for Non-Administered Arbitration, and judgment upon the award rendered
by the arbitrator may be entered by any

- 56 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

court having jurisdiction thereof. The arbitrator may permit such depositions or
other discovery deemed necessary for a fair hearing. The hearing may not exceed
two days. The award shall be rendered within one-hundred and twenty (120) days
of the demand. The arbitrator may award interim and final injunctive relief and
other remedies, including reasonable attorneys’ fees and expenses, but may not
award punitive damages. No time limit herein is jurisdictional. Notwithstanding
the above, Costco or Bank may bring court proceedings or claims against each
other (A) solely as part of separate litigation commenced by an unrelated third
party, or (B) if not first sought from the arbitrator, solely to obtain in the
state or federal courts in King County, Washington, temporary or preliminary
injunctive relief or other interim remedies pending conclusion of the
arbitration. In the case of contradiction between the provisions of this Section
and the CPR Rules, this Section 16.03(a)(iii) shall prevail.
16.03    Survival.
Upon the later of the end of the Post Termination Transition Period or, if a
Notification of an Intention to Purchase the Portfolio has been given pursuant
to Article 13, the Program Purchase Date, all obligations of the Parties under
this Agreement shall cease, except that the obligations of the Parties pursuant
to Section 2.08 (for up to eighteen months); Sections 3.01(a), (b), and (d),
Section 4.02(d) (for up to one year, to the extent required by Costco’s
agreement with the Network with respect to the last Program Year or portion
thereof), Section 5.01(d), Section 5.04(e), Section 6.02, Sections 6.03(c) and
(d) (in each case except as appropriate for Bank to exercise its rights under
Section 13.06), Section 6.06, Sections 7.09(a)-(d), Section 9.05, Section 9.06
(for the longer of 10 years, or if there is any tax audit or controversy
regarding the Program, the date of resolution of such audit or controversy),
Section 10.03(e), Section 10.04(f), Section 10.04(h), Section 11.04, Article 13
(Replacement Program And Portfolio Purchase Rights), Article 14 (Effects of
Termination), Article 15 (Indemnification), Article 16 (Miscellaneous)(except
16.01), Section 16.01 (for one year), and such other provisions and definitions
as are necessary for the interpretation thereof will survive expiration or
termination of this Agreement subject to any time limitations determined by
Applicable Laws.
16.04    Non-Assignability; Non-Transferability.
(a)This Agreement shall not be assignable by either Party hereto without the
prior written consent of the other Party, except that either Party may assign
this Agreement to any of their respective Affiliates without the prior written
consent of the other Party, provided, however, that Bank or Costco, as the case
may be, shall continue to be liable hereunder for the obligations of their
respective assignees after such assignment unless released by the other Party in
writing. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns, provided that the
terms of the preceding sentence have been met.
(b)During the Term, and other than as may occur pursuant to a permissible
Financing Transaction as set out in Section 10.04(h), Bank may not directly or
indirectly sell, assign, or otherwise transfer any of the Program Assets, or its
rights in the Program Assets, to any Person that is not an Affiliate of Bank
without the prior written consent of Costco, provided that Bank shall be
permitted to sell to a third party without the consent of Costco any and all
Co-Branded Accounts that have been charged-off by Bank in accordance with Bank’s
charged-off accounts policies.
16.05    Limitation of Liability.
Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall either Party be liable to the other Party for any indirect,
consequential, incidental, special, punitive or exemplary damages, whether in
contract, tort (including negligence and strict liability) or any other legal or
equitable principles, or for any loss of profits or revenue, regardless of
whether such Party knew or should have

- 57 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

known of the possibility of such damages. The foregoing limitations shall not
apply to claims for breach of the obligations of confidentiality (which includes
misuse of Cardholder Data), claims for damages resulting from gross negligence,
wilful misconduct or fraud by a Party, indemnification for Third Party Claims,
or infringement of Marks licensed by one Party to the other.
16.06    Press Releases.
Neither Costco nor Bank nor any of their respective Affiliates shall issue a
press release relating to the Program, except with the prior consent of the
other Party, which consent shall not unreasonably be withheld.
16.07    Cooperation; Further Assurances.
Each Party shall cooperate with and provide such assistance to the other and
will from time to time execute and deliver all such documents and things as such
other Party may reasonably request with respect to the establishment and
operation of the Program including during any Termination Period or Transition
Period, and the resolution of disputes, claims and other matters relating to
transactions by Co-Branded Cardholders.
16.08    Entire Agreement.
This Agreement, including all schedules, exhibits and attachments to this
Agreement, contain the entire agreement of the Parties with respect to the
Co-Branded Card Program in the United States.
16.09    Conflicts.
To the extent this Agreement and any other agreement, arrangement or
understanding between or among the Parties or their Affiliates are in conflict,
the terms of this Agreement shall govern and control with respect to the
Program.
16.10    Modification or Waiver.
No modification, amendment, supplement to or waiver of this Agreement or any of
its provisions shall be binding upon any Party unless made in writing and signed
and delivered by all Parties. A failure or delay of either Party to this
Agreement to enforce at any time any of the provisions of this Agreement, or to
exercise any option which is hereby provided, or to require at any time
performance of the provisions hereof, shall in no way be construed a waiver of,
nor preclude the exercise of, any of the provisions of this Agreement.

- 58 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

16.11    Notice.
All notices required or permitted to be given hereunder must be in writing and
shall be deemed given when hand-delivered or sent, by certified mail, postage
prepaid, return receipt requested, as follows:
To Bank:
 
Citicorp Credit Services
1000 N. West Street
Wilmington, Delaware 19801
Attention: Managing Director, Co-Brand Partnerships
 
 
 
With a mandatory
copy to:
 
Citibank, N.A.
One Court Square
Long Island City, New York 11120
Attention: General Counsel of Citi Cards
 
 
 
To Costco:
 
Costco Wholesale Corporation
999 Lake Drive
Issaquah, Washington 98027
Attention: Paul Latham
 
 
 
With a mandatory
copy to:
 
Costco Wholesale Corporation
999 Lake Drive
Issaquah, Washington 98027
Attention: General Counsel



provided, however, that if any of the above Parties shall have designated a
different address by notice to the other, then to the last address so
designated.
16.12    Governing Law.
This Agreement and all rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the [*].
16.13    Severability.
If any provision of this Agreement is held to be invalid, void, or
unenforceable, all other provisions shall remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.
16.14    Counterparts.
This Agreement may be executed in any number of counterparts, which counterparts
may be delivered by way of electronic transmission (in .PDF, .PIF, .JPG, or
other similar format) from one Party or its representatives to the other, all of
which together shall constitute one and the same instrument, but in making proof
of this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

- 59 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
hereunto set their hands as of the date first above written.
COSTCO WHOLESALE CORPORATION
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Richard Galanti
 
By:
 
 
 
Ralph Andretta
 
 
 
 
 
 
 
 
 
 
 
Signature:
/s/ Richard Galanti
 
Signature:
/s/ Ralph Andretta
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
EVP, CFO
 
Title:
 
 
MD - Head of U.S. Cards
 
 
 
 
 
 
 
 
 
 
 
Date:    
 
2/27/15
 
Date:
 
2/27/15



COSTCO WHOLESALE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Paul Latham
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
/s/ Paul Latham
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
VP - Membership, Marketing, Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:    
 
2/27/15
 
 
 
 




- 60 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Exhibit A
Definitional Supplement
The following terms shall have the following meanings as and when used in this
Agreement:
“Acceptance Location” means a merchant or other provider of goods, services or
things of value that accepts Network Cards in payment for goods, services or
other things of value.
“Account Indebtedness” means (i) all amounts charged and owing by Co-Branded
Cardholders with respect to Co-Branded Card Accounts (including principal
balances, finance charges (whether or not billed), billed NSF fees, billed
foreign exchange fees and other billed fees and charges), less (ii) the amount
of any credit balances owing to Co-Branded Cardholders, including any credits
associated with returns of goods and/or services, payments and other credits,
whether or not billed.
“Account Terms Annual Maximum” has the meaning set forth in Section 9.03(a)(i).
“Acquired Business” has the meaning set forth in Section 2.05(a).
“Acquired Cards” has the meaning set forth in Section 2.05(b).
“Acquired Card Program” has the meaning set forth in Section 2.05(a).
“Acquired Warehouses” has the meaning set forth in Section 2.05(e).
“Acquiring IP Party” has the meaning set forth in Section 7.09(a).
“Additional Payment Products” has the meaning set forth in Section 2.04(b).
“Affiliate” means, with respect to and Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” means possession, direct or
indirect, of the power to vote 50% or more of the securities or other ownership
interests that have ordinary voting power for the election of directors or other
persons performing similar functions of any entity, or to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or by contract or otherwise.
“Amex Account” means the existing cardholders’ accounts for the Amex Program and
subject to the Amex Purchase Agreement.
“Amex Program Agreement” means that certain American Express/Costco Co-Branded
Card Program Agreement, dated as of April 2004, by and among Costco, American
Express Travel Related Services Company, Inc., and American Express Bank FSB
regarding the Amex Program, as amended.
“Amex Program” has the meaning set forth in Section 2.09.
“Amex Purchase Agreement” has the meaning set forth in Section 2.09.
“ANR” means, for the applicable period, the amount obtained by dividing (i) the
sum of the daily Eligible Receivables for the period by (ii) the number of days
for the applicable period.
“Applicable Laws” means all applicable laws, statutes, regulations, codes,
ordinances, treaties, orders, judgments, decrees, directives, and [*] of any
Governmental Authority having jurisdiction, including, without limitation, usury
laws, the Truth-In-Lending Act, the Fair Debt Collection Practices Act, the
Equal

- 61 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Credit Opportunity Act, the Fair Credit Reporting Act, the Bank Secrecy Act, and
Applicable Privacy Laws. For clarity, where a provision states that it is
subject to Applicable Laws or the like, the provision also does not require a
Party to take any action that would cause such Party to be a consumer reporting
agency under the Fair Credit Reporting Act.
“Applicable Guidelines” means [*].
“Applicable Privacy Laws” means (i) all federal, state and local laws, rules,
regulations, directives and governmental requirements currently in effect and as
they become effective relating in any way to the privacy, confidentiality or
security of Personal Information, including Controlling the Assault of
Non-Solicited Pornography and Marketing Act (“CAN-SPAM Act”); the Federal
“Privacy of Consumer Financial Information” Regulation (12 CFR Part 30), as
amended from time to time, issued pursuant to Section 504 of the
Gramm-Leach-Bliley Act of 1999 (15 U.S.C. §6801, et seq.) (“GLB”), as well as
any other federal or state regulations issued pursuant to GLB; the FTC Disposal
of Consumer Report Information and Records Rule, 16 C.F.R. § 682 (2005); and all
other similar federal, state and local requirements, (ii) all industry standards
concerning privacy, data protection, confidentiality or information security
currently in effect and as they become effective, and (iii) the Program Privacy
Policy, in each case applicable to either Costco or Bank, as applicable, or to
the Program.
“Applicant” means any Person who is a Costco Member (or prospective Costco
Member) and applies for a Co-Branded Card.
“Approved Transition Card” has the meaning set forth in Section 4.08(c).
[*]
“Bank Cards” has the meaning set forth in the first recital of this Agreement.
“Bank Cardholders” has the meaning set forth in the first recital of this
Agreement.
[*]
“Bank Manager” has the meaning set forth in Section 4.01(b)(i).
“Bank Marks” means business names, trade names, logos, trademarks, service marks
or other proprietary designations claimed, owned, licensed to or used by Bank
and set forth in Schedule 1.01(b) attached hereto.
“Bank Owned Data” has the meaning set forth in Section 6.02(a)(i).
“Bank-owned Intellectual Property” has the meaning set forth in Section 7.09(c).
“Bank Payments” has the meaning set forth in Section 9.05(a).
[*]
[*]
[*]
“Bank Program Model” means any proprietary model or analysis developed by Bank
for use in connection with the Program, including any additions, modifications
or enhancements to such models during the Term.

- 62 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Bank Program Team” has the meaning set forth in Section 4.03.
“Bank Secrecy Act” means the Currency and Foreign Transactions Reporting Act of
1970, as amended.
“Bank Termination Event” has the meaning set forth in Section 12.04.
“Bank Termination Period” has the meaning set forth in Section 12.03.
“Bankruptcy Event”, in respect of a Person means:
(i)that the Person or any subsidiary of such Person shall (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts, or any other similar conservatorship or receivership proceeding
instituted or administered by any regulatory agency or body, (iii) consent to or
fail to contest, in a timely and appropriate manner, any petition filed against
it in an involuntary case under such bankruptcy laws or other Applicable Law or
consent to an Involuntary Bankruptcy Proceeding, (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a trustee, receiver, custodian, liquidator or
similar entity of such person or of all or any substantial part of its assets,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors,
(vii) make a conveyance fraudulent as to creditors under any Applicable Law, or
(viii) take any corporate action for the purpose of effecting any of the
foregoing; or
(ii)that a case or other proceeding shall be commenced against the Person or any
subsidiary of such Person in any court of competent jurisdiction, or through any
regulatory agency or body, seeking (i) relief under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such person, or of all or any substantial part of the assets, domestic
or foreign, of such person, or any other similar conservatorship or receivership
proceeding instituted or administered by any regulatory agency or body.
“Base Discount Rate” means the total fees and charges, expressed as a percentage
of the amount of a Net Purchase Charge, that Costco pays Bank for the acceptance
of Co-Branded Cards at Costco Outlets and Costco Locations, as set forth and
determined pursuant to the Program Economics Schedule.
“BIN Identifier” has the meaning set forth in Section 4.02(b).
“Business Day” means any day other than Saturday, Sunday, a federal holiday in
the United States, or any other day in which financial institutions in the state
of Washington are authorized to be closed.
“Cardholder Data” means all Personal Information about a Co-Branded Cardholder
received by Bank in connection with the Co-Branded Card Accounts or the Program
and includes the Cardholder List.
“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) that identifies or provides a means of differentiating Co-Branded
Cardholders and contains Personal Information regarding any Co-Branded
Cardholders.
“Change in Law” means a change in Applicable Laws or Network Rules that will
[*].

- 63 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Change in Law Amendment” has the meaning set forth in Section 10.06(a).
“Change in Law Waiver” has the meaning set forth in Section 10.06(c).
“Change of Control” means, with respect to any Party (the “Subject Party”):
(i) a Person or group that is not an Affiliate becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the total voting
rights attached to all the then outstanding voting securities of the Subject
Party; (ii) a merger, consolidation, or other form of business combination of
the Subject Party with another company that is not an Affiliate which results in
the holders of voting securities of that other non-Affiliate company holding, in
the aggregate, voting securities carrying more than 50% of the voting rights
attached to all then outstanding voting securities of the company resulting from
the business combination; (iii) the sale, lease or exchange of all or
substantially all of the property of the Subject Party, other than in the
ordinary course of business of the Subject Party or to a Person that is not an
Affiliate of the Subject Party. For clarity, a purely internal corporate
reorganization or restructuring involving a Party and one or more of its
Affiliates, and only Affiliates of it, shall not be deemed to be a Change of
Control so long as the resulting organization or structure has sufficient
financial, managerial and operational capacity to perform a Party’s obligations
hereunder.
“Charges” means transactions completed with Co-Branded Cards and billed to
Co-Branded Card Accounts, including Purchase Charges, cash advances, balance
transfers, foreign exchange fees or service fees and other transactions
completed with a Co-Branded Card. For avoidance of doubt, Charges are inclusive
of Purchase Charges at Costco Outlets as well as outside of Costco Outlets.
“Claimant” has the meaning set forth in Section 16.01(a).
“Co-Branded Card” means any version of a revolving general purpose credit card
established under the Program which (i) is marketed to Costco Members or
prospective Costco Members; (ii) is issued by Bank in the United States;
(iii) acts as a Costco membership card; (iv) contains certain of the Bank Marks
and certain of the Costco Marks referencing that the Co-Branded Cardholder is a
Costco Member; (v) contains Network Marks; and (vi) is linked to a Co-Branded
Card Account.
“Co-Branded Card Account” means a revolving credit account established by Bank
under the Program pursuant to which one or more Co-Branded Cardholders may
obtain credit from Bank for purchases of goods and services at Acceptance
Locations and obtain cash advances subject to the terms of the Co-Branded
Cardholder Agreement, and obtain associated benefits.
“Co-Branded Card Account Data” means all information relating to specific
Co-Branded Card Accounts that is obtained, generated or created in connection
with Co-Branded Card Account processing and maintenance activities, including
Co-Branded Card Application processing, Co-Branded Card Account statementing,
customer service and collections. Co-Branded Card Account Data shall
specifically include transaction data, customer service and collections data,
telephone logs and records and other documents and information necessary for the
processing and maintenance of Co-Branded Card Accounts, but shall specifically
exclude any Bank-owned Intellectual Property, including any proprietary credit
underwriting standards, credit scoring models or any other Intellectual Property
developed by or on behalf of Bank.
“Co-Branded Card Application” means the credit application that must be fully
completed and submitted (regardless of the form thereof or the means of delivery
thereof) in order for Bank to determine whether to establish a Co-Branded Card
Account (i.e., an approved application) or not ([*]).

- 64 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Co-Branded Card Documentation” includes, with respect to Co-Branded Card
Accounts, Co-Branded Cardholder Agreements, Co-Branded Cards, Welcome Kits, PIN
mailers and billing statements relating to such Co-Branded Card Accounts.
“Co-Branded Cardholder” means a Person who has been issued a Co-Branded Card.
“Co-Branded Cardholder Account Terms” has the meaning set forth in
Section 4.05(a).
“Co-Branded Cardholder Account Terms Payment” has the meaning set forth in
Section 4.05(e)(i).
“Co-Branded Cardholder Agreement” means the agreement between Bank and a
Co-Branded Cardholder governing the use of a Co-Branded Card and Co-Branded Card
Account.
“Comparable Co-Branded Card” means [*].
“Competitive” means [*].
“Competitive Network” means [*].
“Competitive Network Mark” means the proprietary business names, trade names,
trademarks, service marks, logos or other proprietary designations claimed,
owned, licensed to or used by any Competitive Network
“Competitors” has the meaning set forth in Section 2.06(a).
“Confidential Information” has the meaning set forth in Section 11.01(a).
“Contractual Obligations” means any binding contractual obligation that Bank
owes to any counterparty with respect to any Other Bank Card Program; provided,
however, in no event shall any agreement entered into for the purpose of
circumventing any obligation under this Agreement be deemed to be a Contractual
Obligation.
“Conversion Option” has the meaning set forth in Section 2.05(c).
[*]
“Costco Charge Transaction Data” means the transaction information with regard
to each purchase of goods and/or services from Costco Outlets or a United States
Affiliate thereof by a Co-Branded Cardholder on credit under a Co-Branded Card
Account, each return of goods and/or services for credit and/or each other
adjustment under a Co-Branded Card Account, including the information set forth
Schedule 1.01(c).
“Costco Gasoline Outlet” means any fuel or diesel dispensing station available
for Costco Members at Costco Warehouse locations in the United States or Puerto
Rico.
“Costco Location” means any and all of the following as and to the extent
branded with the Costco Marks: (i) all retail establishments owned or operated
by Costco or its Affiliates, including Costco Warehouses and Costco Gasoline
Outlets (and similar outlets located outside the United States and Puerto Rico),
(ii) mail order, catalogue, electronic outlets and other direct media owned or
operated by Costco or its Affiliates, (iii) online stores owned or operated by
Costco or its Affiliates, (iv) third parties designated in writing by Costco who
offer goods or services for sale in or immediately adjacent to Costco
warehouses, including the pharmacies located in Costco warehouses, optical
centers located in Costco warehouses,

- 65 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

and such others as Costco may reasonably designate in writing from time to time,
(v) call centers owned or operated by Costco or its Affiliates, and (vi) other
Costco programs, including travel programs offered by Costco or its Affiliates.
“Costco Manager” has the meaning set forth in Section 4.01(b)(i).
“Costco Marks” means business names, trade names, trademarks, service marks,
logos or other proprietary designations claimed, owned, licensed to or used by
Costco and set forth on Schedule 1.01(d) attached hereto.
“Costco Member” means any Person entitled to make purchases at Costco Warehouses
in accordance with the Costco Membership Program.
“Costco Membership Fee” means the fee charged to Costco Members for membership
in the Costco Membership Program.
“Costco Membership Program” means the plan described in Schedule 4.04(c), as
such plan is amended from time to time by Costco.
“Costco Outlets” means any and all of the following, in each instance as and to
the extent (1) located in the United States or Puerto Rico, and (2) branded with
Costco Marks: (i) Costco Warehouses and all retail establishments owned or
operated by Costco or its United States Affiliates, including Costco Gasoline
Outlets, (ii) mail order, catalogue, electronic outlets and other direct media
owned or operated by Costco or its United States Affiliates, (iii) online stores
owned or operated by Costco or its United States Affiliates, (iv) third parties
designated in writing by Costco who offer goods or services for sale in or
immediately adjacent to Costco Warehouses, including the pharmacies located in
Costco Warehouses, optical centers located in Costco Warehouses, hearing aid
centers located in Costco Warehouses, and such others as Costco may reasonably
designate in writing from time to time, (v) call centers owned or operated by
Costco or its United States Affiliates, and (vi) other Costco programs,
including travel programs offered by Costco or its United States Affiliates.
Further, for purposes of this definition, “Costco Outlets” shall not include any
new store format or concept that is not Costco branded or otherwise differs
materially from the Costco branded Costco Outlet formats existing as at the date
hereof.
“Costco Owned Data” has the meaning set forth in Section 6.02(a)(ii).
“Costco Rebranding Option” has the meaning set forth in Section 2.05(e).
“Costco Shopper” means any Person who makes purchases of goods and/or services
in Costco Outlets and prospective customers and other Persons making inquiries
or supplying information to Costco or its Affiliates.
“Costco Shopper Data” means all Personal Information regarding a Costco Shopper
that is obtained by (or on behalf of) Costco or its Affiliates at any time
(including prior to the date hereof) in obtaining Costco Member applications
including Personal Information obtained in connection with such Costco Shopper
making a purchase of goods and/or services through a Costco Outlet.
“Costco Termination Event” has the meaning set forth in Section 12.04.
“Costco Termination Period” has the meaning set forth in Section 12.02.

- 66 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Costco Trainers” means the individuals designated by Costco to serve as
designated trainers for Costco employees about the terms, conditions, features,
operation, and other aspects of the Program and the Co-Branded Card.
“Costco Warehouses” means Costco’s membership warehouse locations branded with
the Costco Marks that are in operation now or may be operated in the future, in
the United States or Puerto Rico. For purposes of this Agreement, the defined
term “Costco Warehouses” shall include Costco Gasoline Outlets.
“Costco Website” means the website used by Costco in the United States in
connection with the sale of good, services or products.
“CPR Rules” has the meaning set forth in Section 16.02(a)(iii).
“Credit Card” means any revolving credit or charge card.
[*]
[*]
“Designated Purchaser” has the meaning set forth in Section 13.04(a).
“Designee” means any third party service provider selected by Costco to market
[*], but solely with respect to such product.
“Development Agreement” has the meaning set forth in Section 7.09(b)(i).
“Direct Claim” means any cause, matter, thing, act, omission or state of facts
not involving a Third Party Claim which entitles an Indemnified Person to make a
claim for indemnification under this Agreement.
“Disclosing Party” has the meaning set forth in 11.01(d).
“Dispute” has the meaning set forth in Section 16.02(a).
“Early Termination” has the meaning set forth in Section 12.01(b).
“EBT” means, with respect to any defined period of time (e.g., a Program Year),
the total of all Income less Eligible Expenses and [*].
“Eligible Expenses” has the meaning set forth in Section 9.07(a).
“Eligible Receivables” means all aggregate Account Indebtedness less any Account
Indebtedness that has been charged-off in accordance with Bank’s policies and
procedures relating to charged-off accounts.
[*]
[*]
[*]
“Executive Membership” means the program administered by Costco independently of
the Program as set forth in Schedule 4.04(d) attached hereto.

- 67 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Existing Subcontractors” has the meaning set forth in Section 6.03(b).
[*]
“External Royalty Payment” has the meaning set forth in Schedule 9.01.
“External Royalty Percentage” has the meaning set forth in Schedule 9.01.
“Fair Market Value” has the meaning set forth in, and shall be determined in
accordance with, Schedule 1.01(f).
"Financial Transaction Device" or "FTD" means account access or financial
transaction devices whatever their form factor, including but not limited to
cards, electronic checks, fobs, mobile phones, or other devices utilizing NFC,
RFID, WAP or similar, evolutionary technology, used for the purpose of obtaining
credit or debiting accounts, that are now or hereafter utilized in effecting
credit or debit transactions with merchants.
“Financing Transaction” has the meaning set forth in Section 10.04(h).
“Fiscal Year” means Costco’s fiscal year, which ends on the Sunday nearest the
end of August of each year.
“Force Majeure Event” means, whether foreseeable or unforeseeable, the following
events that are beyond the reasonable control of the applicable Party: any act
of God, acts of war, acts of nature, terrorism, acts of public enemy, civil
insurrection or disobedience, insurrections, riots, civil strife, vandalism,
blockades, quarantine, interferences of civil and military authority, epidemics,
earthquakes, landslides, mudslides, hurricanes, storms, perils of the sea,
volcanic eruption, explosions, fires, floods, civil disturbances and nuclear
accidents; provided, however, that in no event shall lack of funds, changes in
economic circumstances, Changes in Law, failure to comply with Applicable Laws
or the failure by a Party’s supplier be deemed to be Force Majeure Events.
“Funding Refund” has the meaning set forth in Section 9.03(a).
“Future Bank Subcontractor” has the meaning set forth in Section 6.03(b).
“Future Costco Subcontractors” has the meaning set forth in Section 6.03(h).
“GAAP” means the United States Generally Accepted Accounting Principles (US
GAAP).
“Governmental Authority” means any federal, state, or municipal legislative,
executive, judicial, regulatory or administrative body or Person in the United
States, and solely as and to the extent applicable to Bank any such Person
outside the United States, having or purporting to have jurisdiction in the
relevant circumstances.
“Impacted Party” has the meaning set forth in Section 10.06(a).
“Income” means, [*].
“Indemnified Person” means a Person with indemnification rights or benefits
under this Agreement.
“Indemnitor” means a Party against which a claim may be made for indemnification
under this Agreement.

- 68 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Initial Term” has the meaning set forth in Section 12.01(a).
“Initial Term Extension Notice” has the meaning set forth in Section 12.01(a).
“Innovative Program Improvement” has the meaning set forth in Section 4.07(c).
[*]
“Instant Approval” means an expedited process for an Applicant to be approved,
with such approval being solely determined by Bank, for a Co-Branded Card
Account, within a brief period of time in accordance with and as described in
the SLAs, following receipt of all the required Co-Branded Card Application
information, coupled with the ability to make purchases immediately thereafter.
[*]
“Intellectual Property” means intellectual property of any nature and kind,
however designated, whether arising by operation of law, contract, license or
otherwise, whether registered or not registered; including: all domestic and
foreign trade-marks, business names, trade names, service marks, logos, domain
names, generic top-level domains (“gTLDs”), universal resource locator
addresses, telephone numbers (including toll free numbers), trading styles, and
the goodwill associated therewith; rights associated with works of authorship
and literary property, including copyrights and moral rights of an author of a
copyrightable work (including any right to be identified as the author of the
work or to object to derogatory treatment of the work); patents, trade secrets,
algorithms, software, trade dress, ideas, concepts, techniques, industrial
designs and copyrights, and all applications for registration thereof, including
initial applications (including intent to use and provisional applications),
renewals, extensions, continuations, divisions or reissues thereof, and
inventions, formulae, recipes, product formulations, processes and processing
methods, technology, techniques and know-how.
“Interchange” means, with respect to any calendar month of the Term, the Network
published rate that is designated as interchange or the like and is applicable
to Co-Branded Cards, expressed in basis points.
“IP Owner” has the meaning set forth in Section 7.09(a).
“Legally Mandated Change” means a change to the Program that is required by
Applicable Laws.
“LIBOR” means the three-month London Interbank Offered Rate, as published by The
Wall Street Journal on the applicable due date.
[*]
“Losses” has the meaning set forth in Section 15.01.
“Loyalty Program” has the meaning set forth in Section 4.06(a).
“Loyalty Program Expenses” has the meaning set forth in Section 9.07(a)(iv).
“Loyalty Program Payment” has the meaning set forth in Section 4.07(e)(ii).
“Loyalty Program Annual Maximum” has the meaning set forth in
Section 9.03(a)(ii).
“Major Card Network” means any of American Express, Discover, MasterCard, Visa,
and any Affiliate or successor organization to the foregoing.

- 69 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Major Card Network Mark” means business names, trade names, trademarks, service
marks, logos or other proprietary designations claimed, owned, licensed to or
used by any Major Card Network.
“Market Program Improvement” has the meaning set forth in Section 4.07(c).
“Marketing Expenses” has the meaning set forth in Section 9.07(a)(ii).
“Marketing Plan” has the meaning set forth in Section 5.02(b).
“Marks” means the Costco Marks or the Bank Marks, as the case may be.
“Membership Plan” has the meaning set forth in Section 5.03(b).
“Natural Termination” has the meaning set forth in Section 12.01(b).
“Natural Termination Date” has the meaning set forth in Section 12.01(b).
“Natural Termination Period” has the meaning set forth in Section 12.01(b).
“Net Purchase Charges” means Purchase Charges net of returns, chargebacks,
credits, and refunds.
“Network” means Visa, or any successor thereto, in each case, as amended in
accordance with Section 2.02.
“Network Cards” means any cards or other account access devices carrying the
same Network Marks as the Co-Branded Cards.
“Network Marks” means business names, trade names, trademarks, service marks,
logos, or other proprietary designations claimed, owned, licensed to or used by
the Network.
“Network Rules” means the operating rules, guidelines, and other requirements of
the Network applicable to Bank and/or the Program or Co-Branded Card; provided
that, in reference to compliance with such rules, guidelines, and other
requirements by Costco, “Network Rules” shall be read to mean such rules,
guidelines, and requirements only as and to the extent they apply to retailers.
“New Card Issuer” has the meaning set forth in Section 13.01(a).
“New Costco Warehouse” has the meaning set forth in Section 5.07(i).
“New POS Methods” has the meaning set forth in Section 8.02(b).
“Non-Impacted Party” has the meaning set forth in Section 10.06(a).
[*]
“Non-Renewal Notice” has the meaning set forth in Section 12.01(b).
“Notice of Termination” has the meaning set forth in Section 12.02.
“Notification of Intent to Purchase the Portfolio” has the meaning set forth in
Section 13.04(a).
[*]
“Onserts” has the meaning set forth in Section 5.05(a).

- 70 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Operations Centers” has the meaning set forth in Section 7.02(a).
[*]
“Other Bank Card Programs” means [*].
“Other Costco Data” means (i) transaction data and other Costco Shopper Data
relating to spending by Costco Members for goods and/or services offered by
Costco and its Affiliates, (ii) Costco membership information, and (iii) any
information obtained by Costco, other than through the Program, from any other
source other than Bank.
“Other Program Payment” has the meaning set forth in Section 4.07(e)(iii).
“Other Program Annual Maximum” has the meaning set forth in
Section 9.03(a)(iii).
“Other Network” has the meaning set forth in Section 2.02(b).
“Other Store Card” means a credit card or charge card which (i) is accepted for
the purpose of purchasing goods and services at a particular business (and may
also be accepted at establishments other than such business), (ii) is marketed
for and focused on customers of the business; (iii) is issued by a third party
in the United States; (iii) contains certain trademarks of the issuer and the
business on the card.
[*]
“Party” means a party to this Agreement.
“Par Value” means the face value in United States dollars of the aggregate
Account Indebtedness on Bank’s books with respect to the Portfolio (calculated
in accordance with GAAP and exclusive of any Co-Branded Card Accounts that have
been charged-off in accordance with Bank’s policies and procedures relating to
charged-off accounts.
“Person” includes an individual, partnership, trust, trustee, executor,
administrator, legal personal representative, government, governmental body or
authority, corporation, body corporate, limited liability corporation, unlimited
liability corporation or other incorporated or unincorporated entity.
“Personal Information” means information about an identifiable individual,
including non-public personal information as defined in Applicable Privacy Laws.
“Physical Security” means physical security at any location housing systems
maintained by a Party or its Affiliates, agents or subcontractors in connection
with the Program and in the course of physical transportation of assets used by
a Party in performing its obligations with respect to the Program and physical
media including Co-Branded Card Account Data, Cardholder Data and Costco Shopper
Data.
“Portfolio” has the meaning set forth in Section 13.03(a).
[*]
[*]
“Process,” or “Processing” means any operation or set of operations which is
performed upon Personal Information, whether or not by automatic means, such as
viewing, hosting, generating, accessing, printing, backing up, collection,
recording, organization, storage, adaptation or alteration, retrieval,

- 71 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

consultation, use, disclosure by transmission, dissemination or otherwise making
available, alignment or combination, blocking, erasure, disposal or destruction.
“Program” has the meaning set forth in Section 2.01(a).
“Program Assets” means assets solely used in the Program, including the
Co-Branded Card Accounts, the Co-Branded Card Documentation, Cardholder List,
Cardholder Data, Solicitation Materials, and all Eligible Receivables.
“Program Credit Policy” means the contents of Schedule 3.02(c)-1 as revised by
Bank from time to time, provided that no such revision shall reduce the volume
of information or the level of detail set forth in Section 3.02(c)-1.
“Program Data” has the meaning set forth in Section 6.03(a).
“Program Economics Schedule” has the meaning set forth in Section 9.01.
“Program Effective Date” means the date set forth in Section 12.01(a).
“Program Executives” has the meaning set forth in Section 4.01(b)(ii).
“Program Improvements” has the meaning set forth in Section 4.07(a).
[*]
“Program Managers” has the meaning set forth in Section 4.01(b)(i).
“Program Payment” has the meaning set forth in Section 9.02(a).
“Program P&L Statement” means a profit and loss statement generated by Bank
under the Program in the format, content and methodology mutually agreed upon by
the Parties as set forth in Schedule 9.08.
“Program Privacy Policy” means the policy attached as Schedule 1.01(g),
including any notices regarding the disclosure of non-public personal
information required pursuant to the Gramm-Leach-Blilely Act, as it may be
amended from time to time pursuant to the terms of this Agreement; [*].
“Program Purchase Date” has the meaning set forth in Section 13.04(d).
“Program Year” means each consecutive 12-month period after the Program
Effective Date of this Agreement.
“Purchase Charges” means Charges for goods and services (inclusive of applicable
sales tax) which do not include Charges for such things as cash advances,
balance transfers, convenience checks, service fees and other Charges which are
not for the purchase of goods and services.
[*]
“Purchase Right” has the meaning set forth in Section 13.03(a).
“Receiving Party” has the meaning set forth in 11.01(d).
“Refresh Card” has the meaning set forth in Section 4.09(a).

- 72 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

“Region” means the geographical operating units of Costco as designated by
Costco from time to time.
“Renewal Term” has the meaning set forth in Section 12.01(b).
“Replacement Program” has the meaning set forth in Section 13.01(a).
[*]
“Rewards” has the meaning set forth in Section 4.06(b).
“Sales Tax” means any sales, use, transaction privilege, or similar Tax owing to
any state, county, or municipal authority (including local taxing districts).
“Security Breach” means: (A) any circumstance pursuant to which Applicable Law
or the Program Privacy Policy or Costco’s privacy policy requires notification
of such breach to be given to affected parties or other activity in response to
such circumstance; or (B) any actual compromises (or attempted compromises, to
the extent that they are unsuccessfully deflected and result in the material
impairment of a security control) that permit unauthorized Processing, use,
disclosure or acquisition of or access to any Co-Branded Card Account Data,
Cardholder Data or Costco Shopper Data developed, maintained, processed or
transmitted by a Party or its Affiliates, agents or subcontractors in connection
with the Program.
“Security Guidelines” has the meaning set forth in Section 6.01(c).
“Settlement Amount” has the meaning set forth in Section 14.02(b).
[*]
[*]
“SKU” means a stock-keeping unit, a unique identifier for each distinct product
and service that can be purchased at a Costco Outlet or other Acceptance
Location.
“SLAs” means the performance standards set forth in Schedule 7.03.
“Solicitation Materials” means works of authorship, documentation, materials,
artwork, copy, brochures, Co-Branded Card Application, any other written or
recorded materials and any advertisements in any format or media (including
television, internet and radio), used to promote or identify the Program to
Co-Branded Cardholders and potential Co-Branded Cardholders or Bank Cardholders,
as applicable, including direct mail solicitation materials, electronic mail
solicitation materials and coupons.
“Subcontractors” means Existing Subcontractors, Future Bank Subcontractors and
Future Costco Subcontractors, where applicable.
“Systems Enhancements” has the meaning set forth in Section 7.01(d).
“Systems” means hardware, software, databases, computers, systems and networks
which either Bank or Costco utilizes in support of the Program.
“Systems Security” means security control measures of computer, electronic or
telecommunications systems of any variety (including data bases, hardware,
software, storage, switching and interconnection devices and mechanisms), and
networks of which such systems are a part or

- 73 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

communicate with, used directly or indirectly by a Party or its Affiliates,
agents or subcontractors in connection with the Program.
“Taxes” means any taxes, levies, duties, withholdings, imposts, levies,
premiums, assessments, fees or dues of any kind or nature whatsoever imposed by
any federal, state, local or other jurisdiction having power to tax, or any
deduction, charge or withholding on account thereof, including sales, transfer,
use, goods and services, value added excise and other federal, state, or local
taxes, and any interest, fines, additions to tax and penalties payable thereon
or in respect thereof, excluding a Party’s income taxes.
“Term” means the Initial Term or any Renewal Term, as applicable.
[*]
“Termination Event” has the meaning set forth in Section 12.04.
“Termination Period” means the Natural Termination Period, the Costco
Termination Period, or the Bank Termination Period, as applicable, and the end
of the Termination Period is the effective date of termination of this
Agreement.
“Third Party Claim” means any action, suit, proceeding, arbitration, claim or
demand that is instituted or asserted by a third party, including a Governmental
Authority, against an Indemnified Person which entitles the Indemnified Person
to make a claim for indemnification under this Agreement.
“Transitioned Card Account” has the meaning set forth in Section 4.08(c).
[*]
[*]
“Unique Value Proposition” means a cash reward component (a cash rebate) based
upon card spend at Costco Warehouses, or any successor spend-based rewards
program that is associated with a Co-Branded Card. The comparative value of a
cash-reward Unique Value Proposition is determined by reference to the
percentage cash reward (rebate) being offered, where, for example, a 1.25% cash
reward on card spend at Costco Warehouses is superior to a 1.00% cash reward on
card spend at Costco Warehouses.
“United States” means each of the fifty states of the United States of America,
all United States territories, and the District of Columbia.
[*]
“Welcome Kits” means the welcome fulfillment packages provided to new Co-Branded
Cardholders, which shall include the Co-Branded Card, any terms, conditions and
disclosure required by Applicable Laws, promotional messages and onserts
designed to encourage activation (including activation incentives) and use of
Co-Branded Cards both at Costco Outlets and at other Acceptance Locations.



- 74 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Exhibit B
Riders and Reports
(attached)

- 75 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

RIDER 4


Visa Co-Brand Supplemental Quarterly Documentation


(Capitalized terms not defined herein have the meanings given them in the
Agreement)
In the event of a conflict between this Rider and the Agreement, the Agreement
will govern.


Program:        Costco Visa Co-Brand Card
Program Issuer:    Citibank, N.A.
Program Year:        From ________________________ to ________________________
Program Quarter:    From ________________________ to ________________________


Gross Program Volume* for the recently completed Program Quarter
 
Total Gross Program Volume* for the Program Year
 
Total Cumulative Visa Gross Program Volume from the Launch Date
 



*Exclude all chargebacks, credits and other reversals and cash transactions,
which include: convenience checks, balance transfers, cash disbursements
(including ATM and manual cash disbursements), and point-of-sale cash back
transactions.
BIN #: _____________________________
Account Ranges: ______________ to __________________
I certify that on behalf of Program Issuer, that to the knowledge of Program
Issuer, the information contained in this document is accurate and complete.
Program Issuer understands that Visa may audit all applicable records and the
records of our processor to verify the accuracy of these reports.
[Name of Program Issuer]
Signed: _____________________________________________________
Printed Name: _______________________________________________
Title: _______________________________________________________
(Must be an officer of Program Issuer)
Date: _______________________________________________________


“Gross Program Volume” means the U.S. dollar amount of Visa-branded transactions
for purchases of goods and services originating on Program Cards that are
cleared and settled through [*], excluding Cash Transactions and In-Store Sales.

- 76 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Visa Acceptance and Co-Brand Incentive Agreement
RIDER 5


Costco Visa Co-Brand Program Launch Date


(Capitalized terms not defined herein have the meanings given them in the
Agreement)


1. Launch Date:


Program Launch Date for: Costco Visa Co-Brand Card


Month, Day and Year of Program Launch: __________________________, ____________


I certify that on behalf of Program Issuer that to the knowledge of Program
Issuer, the information contained in this document is accurate and complete.
[Name of Program Issuer]


By:    _____________________________


Name:    _____________________________


Title:    _____________________________
(Must be an officer of Program Issuer)


Date:    _____________________________



- 77 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Visa Acceptance and Co-Brand Incentive Agreement
RIDER 7


Costco Co-Brand Card BIN Update


(Capitalized terms not defined herein have the meanings given them in the
Agreement)


To be submitted to Visa within 15 days of the Program Issuer’s assignment of a
new Co-Brand BIN or a change to an existing Co-Brand BIN (e.g., conversion to
non-co-brand BIN, etc.).
This form is for informational purposes only and does not replace the
signatory’s responsibilities for fulfilling Visa’s other obligations regarding
BIN licensing, etc.
Change Request #1
BIN # (6 numeric digits): ____________
BIN Activity (please circle one)    add    change    delete        other
Explanation:
__________________________________________________________________________________
__________________________________________________________________________________
Program Launch: _____________
Change Request #2
BIN # (6 numeric digits): ____________
BIN Activity (please circle one)     add     change     delete         other
Explanation:
__________________________________________________________________________________
__________________________________________________________________________________
Program Launch: _____________
I certify that on behalf of Program Issuer that the information contained in
this document is accurate and complete to the best of my knowledge.
[Name of Program Issuer]


By:    _____________________________
Name:    _____________________________
Title:    _____________________________
(Must be an officer of Program Issuer)
Date:    _____________________________

- 78 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Defined Terms used in the Riders
“Gross Program Volume” means the U.S. dollar amount of Visa-branded transactions
for purchases of goods and services originating on Program Cards that are
cleared and settled through Standard Visa Networks, excluding Cash Transactions
and In-Store Sales.
“Cash Transactions” means convenience checks, balance transfers, cash
disbursements, including ATM and manual cash disbursements, and point-of-sale
cash back transactions.
“In-Store Sales” means the sale of goods and/or services through the use of a
Program Card at any Merchant Location. “In-Store Sales” shall not include Cash
Transactions occurring on Program Cards.
“Launch Date” means April 1, 2016.
“Merchant Location” means: (a) any physical retail location at which a sales
transaction can occur and that has a unique address, city, state, and zip code
in the Territory (including, for the sake of clarity, gas stations and car
washes adjacent to Costco warehouse locations); (b) an electronic commerce
platform, mail order channel, or telephone order channel aimed principally at
residents in the Territory and through which a sales transaction can occur; and
in the case of (a) or (b) that are owned and operated by Merchant using
Merchant’s trademarks or owned and operated by an Affiliate of Merchant using
Merchant’s trademarks
“Program Cards” mean any and all co-branded Credit Cards, issued pursuant to the
Program, including Credit Cards issued to consumers and small to medium sized
businesses, but excluding Commercial Credit Cards.
“Program Quarter” means the three-month period starting on the Launch Date each
succeeding three-month period thereafter during the Term.
“Program Year” means the 12-month period starting on the Launch Date and each
succeeding 12-month period thereafter during the Term.
[*]
“Territory” means the 50 United States, the District of Columbia and Puerto
Rico.



- 79 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(a)
[*]
[*]





- 80 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(b)
Bank Marks


CITI, US Reg. No. 1181467
CITIBANK, US Reg. No. 691,815
CITI and Arc Design US Reg. No. 2424088


[citi.jpg]


All use must be in accordance with Bank’s Trademark Usage Policy and the Bank
Marks Style Guidelines attached hereto.

- 81 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Bank Marks Style Guidelines
[*]

- 82 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(c)
Costco Charge Transaction Data
1. Transaction Date
2. Description of the goods or services
3. Price including taxes
4. Customer name
5. Costco name
6. Costco Warehouse address
7. Costco customer service phone number
8. Other information required Network



- 83 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(d)
Costco Marks
Costco may update this Schedule in accordance with Section 5.01(d).
Costco Word Marks


Costco Wholesale, Word mark unregistered


Costco, US Registration Nos. 3937730, 3937727, 3324704, 2895701, 3657105,
2850353, 2498170, 2459542, 2459541, 2463677, 2463676, 2461439, 2481924, 2459540,
2299961, 2306055, 2299958, 2299957, 2220450, 1954925, 1994826, 1954932, 1976242,
2029565
Costco Wholesale Cash Card, word mark unregistered
Kirkland Signature, US Registration Nos. 3952607, 2325788, 2111464, 3146864,
2724087, 4029875, 2251582, 2263801, 2309372, 2102368, 2729125, 2363308, 2787088,
2251581, 2265601, 2102369, 2304295, 2296255, 2111456, 2193866, , 2102370,
2264258, 2133426, 2780567, 3330638, 2105724, 2195925, 2532373, 3876918, 2296256,
2192373, 2239804, 2127878, 2560144, 2464040, 2192372, 2779825, 2133430, 2508127,
2309500, 2195960, 2779779, 2133429, 2251578, 2131406, 2866982, 2127876, 2925867,
3178169
Executive Member, US Registration No., 2413557, 2501213, 2484183, 2501212
Gold Star, US Registration Nos. 2596795, 3960218, 2850003, 2427089
Costco.com, US Registration No. 2440636
Costco Design Marks
[costcowholesale.jpg]
US Registration No. 4334343,
2244972, 2261409, 2243349, 2241879, 2250148, 2250149, 2299960, 2302095


[costcocom.jpg]
US Registration No. 3471209

- 84 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

[kirkland.jpg]


US Registration Nos. 3952609, 2201547, 2547575, 4316489, 2268493, 2267825,
3435833, 3435834, 3435835, 3435836, 3386103, 2547573, 2196092, 3093327, 2196094,
3498209, 3498210, 2373426, 3435838, 3435839, 3453214, 2547574, 2196095, 4142255,
2559126, 2196091, 4142257, 2502333, 2196089, 2547572, 2196090, 3453215, 3453216,
3317882, 3331905, 3749582, 3865966
[cashcard.jpg]


Costco Wholesale Cash Card US Registration No. 4334345
[travel.gif]
[costcoservices.jpg]











- 85 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(f)
Fair Market Value
(i)
Notwithstanding that the purchaser of the Portfolio may be Costco or its
Affiliate, for the purpose of conducting the fair market valuation of the
Portfolio provided for in this Schedule 1.01(f), it will be assumed that the
Portfolio would be purchased by an independent third party that would enter into
an agreement with Costco for the continuing operation of the Portfolio on terms
that are no less favorable to such third-party purchaser than those set forth in
this Agreement.

(ii)
The Fair Market Value of the Portfolio determined pursuant to this
Schedule 1.01(f) must be expressed as a percentage that can be applied to the
Eligible Receivables with respect to the Portfolio as of the Program Purchase
Date of the Portfolio.

(iii)
Within ten (10) days after Bank’s delivery of the information set forth in
section 13.04(a), the Parties shall enter into good faith negotiations for a
period [*] to determine the Fair Market Value of the Portfolio.

(iv)
If the Parties have not agreed on the Fair Market Value of the Portfolio within
such [*] day period, each of Bank and Costco shall within five (5) days retain
an independent appraiser of nationally recognized standing and experience in
valuing credit card portfolios to determine the purchase price for the
Portfolio.

(v)
Each of Costco and Bank shall promptly instruct its respective independent
appraiser to execute a separate confidentiality agreement with Bank in a form
reasonably determined by Bank. Bank shall promptly provide identical information
and instructions to both appraisers (which shall include the items set forth on
this Schedule 1.01(f) and Schedule 13.02(c)) as is necessary to permit each of
the appraisers to provide a valuation of the Portfolio as of a valuation date
selected by the Parties for such purpose. The appraisals will be performed on
the basis of the parameters and assumptions set forth on this Schedule 1.01(f)
and the Parties shall instruct the appraisers to complete their respective
appraisals within twenty (20) days after receiving the information from Bank. No
Party shall have any ex-parte communications with any designated appraiser while
the valuation processes is ongoing. The Fair Market Value of the Portfolio will
be the average of the valuations received from the appraisers, unless the
valuations made by the two (2) appraisers differ by more than an amount equal to
[*] of the aggregate outstanding Eligible Receivables as of the appraisal date.

(vi)
If the valuations made by the two appraisers differ by more than an amount equal
to [*] of the aggregate outstanding Eligible Receivables, such appraisers will
jointly select a third independent appraiser of nationally recognized standing
and experience in valuing credit card portfolios. Costco and Bank shall jointly
retain the third appraiser within five (5) days and cause such third appraiser
to execute a separate confidentiality agreement with Bank and Costco in a form
reasonably determined by Bank and Costco. The third appraiser will provide a
valuation of the Portfolio as of the valuation date selected by the Parties (as
described above) using the parameters, assumptions and instructions set forth on
this Schedule 1.01(f) and the same information that was made available to the
initial two appraisers, and the Parties shall instruct the third appraiser to
complete such appraisal within twenty (20) days of the appraiser receiving the
necessary information. No Party shall have any ex parte communications with such
third appraiser while the valuation process is ongoing.


- 86 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

(vii)
If (A) the valuations delivered by the initial two appraisers differ by an
amount equal to or less than [*] of the aggregate outstanding Eligible
Receivables as of the appraisal date, and (B) the valuation delivered by the
third appraiser is [*] of the aggregate outstanding Eligible Receivables as of
the appraisal date, the Fair Market Value of the Portfolio will be [*].

(viii)
If (A) the valuations delivered by the initial two appraisers differ by an [*]
of the aggregate outstanding Eligible Receivables as of the appraisal date and
the third appraisal is not between the two valuations delivered by the initial
two appraisers and differs from both valuations by an amount greater than [*] of
the aggregate outstanding Eligible Receivables as of the appraisal date, the
Fair Market Value of the Portfolio will be [*].

(ix)
Costco shall bear the expenses of any appraiser nominated by Costco and Bank
shall bear the expenses of any appraiser nominated by Bank. Costco and Bank
shall share equally the expenses of any jointly-retained appraiser.

(x)
The provision for the transfer of the Portfolio shall include, without
limitation, provisions that will terminate any right, title or interest
whatsoever held by Bank in or to the Portfolio, including any data or records
related thereto that do not need to be retained pursuant to Applicable Law and
will prohibit Bank from soliciting Co-Branded Cardholders for any credit card or
other payment services product by using any information (including the Costco
member list) obtained by Bank in connection with the operation of the Program
pursuant to this Agreement.


- 87 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Portfolio Appraisal Parameters and Assumptions


Parameter
Source/Assumption
[*]
[*]



[*]

- 88 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 1.01(g)
Program Privacy Policy
A.
Consumer



FACTS
WHAT DOES CITIBANK DO WITH
YOUR PERSONAL INFORMATION?
Why?
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. Please read this notice carefully to understand what we do.
What?
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:
Social Security number and income
Account balances and employment information
Credit history and transaction history
How?
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Citibank
chooses to share; and whether you can limit this sharing.



Reasons we can share your personal information
Does Citibank share?
Can you limit this sharing?
For our everyday business purposes - 
such as to process your transactions, maintain
your account(s), respond to court orders and legal
investigations, or report to credit bureaus
Yes
No
For our marketing purposes -
to offer our products and services to you
Yes
No
For joint marketing with other financial companies
Yes
No
For our affiliates’ everyday business purposes - 
information about your transactions and experiences
Yes
No
For our affiliates’ everyday business purposes - 
information about your creditworthiness
Yes
Yes
For our affiliates to market to you
Yes
Yes
For our non-affiliates to market to you
Yes
Yes



To limit
our sharing
Call 1-877-640-3983 - our menu will prompt you through your choice(s).
Please note:
If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice. When you are no longer our customer, we continue
to share your information as described in this notice.
However, you can contact us anytime to limit our sharing.
 
Questions?
Call 1-877-640-3983 or call the Customer Service number on the back of your
credit card or on your billing statement.


- 89 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

 
Who we are
Who is providing this notice?
You are receiving this notice from Citibank, N.A., the bank that issues your
credit card.
 
 
What we do
How does Citibank protect my personal information?
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
How does Citibank collect my personal information?
We collect your personal information, for example, when you
provide account information or give us your contact information
provide employment information or apply for a loan
use your credit or debit card
We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.
Why can’t I limit all sharing?
Federal law gives you the right to limit only
sharing for affiliates' everyday business purposes-information about your
creditworthiness
affiliates from using your information to market to you
sharing for nonaffiliates to market to you
State laws and individual companies may give you additional rights to limit
sharing. See below for more on your rights under state law.
 
 
Definitions
Affiliates
Companies related by common ownership or control. They can be financial and
nonfinancial companies.
Our affiliates include companies with a Citi name; financial companies such as
Citigroup Global Markets Inc. and Banamex USA.
Nonaffiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.
Nonaffiliates we share with can include companies engaged in direct marketing
and the selling of consumer products and services.
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.
Our joint marketing partners include insurance companies and other financial
companies.
 
 
Other Important Information
For Vermont Residents:  We will not share information we collect about you with
nonaffiliated third parties, except as permitted by Vermont law, such as to
process your transactions or to maintain your account. In addition, we will not
share information about your creditworthiness with our affiliates except with
your authorization.
For California Residents: We will not share information we collect about you
with nonaffiliated third parties, except as permitted by California law, such as
to process your transactions or to maintain your account.
 


- 90 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Important Information about Credit Reporting
We may report information about your account to credit bureaus. Late payments,
missed payments or other defaults on your account may be reflected in your
credit report.



© 2014 Citibank, N.A. Citi and Citi with Arc Design are registered service marks
of Citigroup Inc.


B.
Small Business



FACTS
WHAT DOES CITIBANK DO WITH
YOUR PERSONAL INFORMATION?
 
 
Why?
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. Please read this notice carefully to understand what we do.
 
 
What?
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:
Social Security number and income
Account balances and employment information
Credit history and transaction history
 
 
How?
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Citibank
chooses to share; and whether you can limit this sharing.



Reasons we can share your personal information
Does Citibank share?
Can you limit this sharing?
For our everyday business purposes -
such as to process your transactions, maintain your account(s), respond to court
orders and legal investigations, or report to credit bureaus
Yes
No
For our marketing purposes -
to offer our products and services to you
Yes
No
For joint marketing with other financial companies
Yes
No
For our affiliates’ everyday business purposes -
information about your transactions and experiences
Yes
No
For our affiliates’ everyday business purposes -
information about your creditworthiness
Yes
Yes
For our affiliates to market to you
Yes
Yes
For our nonaffiliates to market to you
Yes
Yes




- 91 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

To limit our sharing
Call 1-800-750-7453.
Please note:
If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice. When you are no longer our customer, we continue
to share your information as described in this notice.
However, you can contact us anytime to limit our sharing.
Questions?
Call 1-800-750-7453.



Who we are
Who is providing this notice?
You are receiving this notice from Citibank, N.A., the bank that issues your
credit card.



How does Citibank protect my personal information?
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
How does Citibank collect my personal information?
We collect your personal information, for example, when you
provide account information or give us your contact information
provide employment information or apply for a loan
use your credit or debit card
We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.
Why can’t I limit all sharing?
Federal law gives you the right to limit only
sharing for affiliates’ everyday business purposes-information about your
creditworthiness
affiliates from using your information to market to you
sharing for nonaffiliates to market to you.
State laws and individual companies may give you additional rights to limit
sharing. See below for more on your rights under state law.



Definitions
Affiliates
Companies related by common ownership or control. They can be financial and
nonfinancial companies.
Our affiliates include companies with a Citi name; financial companies such as
Citigroup Global Markets Inc. and Banamex USA.
Nonaffiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.
Nonaffiliates we share with can include companies engaged in direct marketing
and the selling of consumer products and services.
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.
Our joint marketing partners include insurance companies and other financial
companies.



Other Important Information
For Vermont Residents:  We will not share information we collect about you with
nonaffiliated third parties, except as permitted by Vermont law, such as to
process your transactions or to maintain your account. In addition, we will not
share information about your creditworthiness with our affiliates except with
your authorization.


- 92 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission



Important Information about Credit Reporting
We may report information about your account to credit bureaus. Late payments,
missed payments or other defaults on your account may be reflected in your
credit report.



© 2014 Citibank, N.A. Citi and Citi with Arc Design are registered service marks
of Citigroup Inc.



- 93 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 2.06(a)
Competitors


[*]

- 94 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 3.02(a)
[*]

- 95 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 3.02(c)-1
Program Credit Policy
[*]

- 96 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 3.02(c)-2
[*]

- 97 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 3.02(e)
Credit Line Assignments


See Schedule 3.02(c)-1.



- 98 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 4.04(d)
Costco Membership Program
The following are the terms of the Costco Membership Program as displayed to
consumers as of the date hereof:
Gold Star Membership - $55 per year
Gold Star Membership at Costco Wholesale allows you to purchase products for
personal use at any Costco throughout the world. One additional card is also
provided for a member of your household at no additional charge. Your Gold Star
Membership is valid for one year at any Costco Wholesale worldwide, and at
costco.com. All memberships must be renewed annually.
A membership number will be emailed to you within 2 business days.
Note: Gold Star Membership fees are for U.S. residents only.
Business Membership - $55 per year
Business Membership at Costco Wholesale allows you to purchase products for
business, personal and resale* use. Your membership fee includes an additional
household card. Your Business Membership is valid for one year at any Costco
Wholesale worldwide, and at Costco.com. All memberships must be renewed
annually.
A membership number will be emailed to you within 2 business days.
Business identification (business license, resale certificate, or three pieces
of business ID) is required when applying for a Business Membership. Please
bring your new membership cards and present the appropriate documentation at the
membership counter of any US warehouse location.
Business members also may add up to six additional cardholders (add-ons) as
Business Members to their membership at $55.00 each per year, which includes one
household card per add-on. To add these additional cards, visit the Membership
counter at any Costco Location or call 1-800-774-2678.
Note: Business Membership fees are for U.S. residents only.
*A household card is available to any cardholders spouse, domestic partner or
any immediate family member over the age of 18 and living at the same address.
Executive Gold Star Membership - $110 per year
Executive Gold Star Membership is available to anyone who wants the benefits of
a Costco Gold Star Membership with the added value of an Executive Membership.
A membership number will be emailed to you within 2 business days.
The Executive Gold Star Membership includes a free household card*, and allows
you to purchase products for your home and family. Your Executive Gold Star
Membership is valid for one year at any Costco Wholesale location worldwide, and
at Costco.com. All memberships must be renewed annually.

- 99 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Executive Membership is our highest level of membership. Executive Members enjoy
an annual 2% Reward (up to $750) on most Costco purchases. They also receive
additional benefits and greater discounts on many Costco Services including
Travel. Terms and conditions apply. See the membership counter for details.
*A household card is available to any cardholder's spouse, domestic partner or
any immediate family member over the age of 18 and living at the same address.
Executive Business Membership - $110 per year
Executive Business Membership is available to owners or operators of businesses
who want the benefits of a Costco Business Membership, with the added value of
an Executive Membership.
A membership number will be emailed to you within 2 business days.
The Executive Business Membership includes a free household card*, and allows
you to purchase products for business, personal and resale** use. Your Executive
Business Membership is valid for one year at any Costco Wholesale location
worldwide, and at costco.com. All memberships must be renewed annually.
Executive Membership is our highest level of membership. Executive Members enjoy
an annual 2% Reward on most Costco purchases, as well as additional values on
member services, such as lower prices on check printing, payroll services and
identity protection; an account bonus for money market and online investing
accounts; free roadside assistance for vehicles covered through the auto
insurance program; and extra travel benefits.
For more information on Executive Membership, please visit the warehouse or call
1-800-220-6000.
Business identification (business license, resale certificate, or three pieces
of business ID) is required when applying for an Executive Business Membership.
Please bring your new membership cards and present appropriate documentation at
the membership counter of any US warehouse location.
Executive Business Members also may add up to six additional cardholders
(add-ons) as Business Members to their membership at $55.00 each per year, which
includes one household card per add-on.* (Please note that 2% Rewards are
calculated on purchases by the primary member and spouse but additional
cardholders and their spouses are not eligible for Executive Membership benefits
or the 2% Reward.) To add these additional cards, visit the membership counter
at any Costco location, or call 1-800-774-2678.
*A household card is available to any cardholders spouse, domestic partner or
any immediate family member over the age of 18 and living at the same address.
**Executive Business Members who wish to purchase for resale must provide the
Costco warehouse membership counter with the appropriate resale information.
As a service to our Business Members who purchase tobacco products for resale,
we provide certain information to the tobacco manufacturers representative to
process retail incentives for our Business Members. The information we provide
is the Business Member name, address, the brand name, and the amount of tobacco
products purchased. Pursuant to California law, if you are a Business Member in
California and you do not want us to disclose this information on your behalf,
you can notify us at any U.S. location, by calling 800-774-2678 or by e-mailing
us.

- 100 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Member Privileges and Conditions
We look forward to serving you as a Costco member. Your membership and the
privileges and conditions of membership are described below. If you have any
questions, please ask our member services personnel at any Costco membership
counter, call our toll-free number at 1-800-774-2678, or visit us on the
Internet at Costco.com.
MEMBERSHIP
•
Membership is available to all qualifying individuals 18 years of age and over.

•
Costco reserves the right to refuse membership to any applicant and membership
is revocable without cause.

•
Membership is subject to any and all rules adopted by Costco including our
privacy policies and practices, and they may be amended from time to time
without notice.

MEMBERSHIP CARDS AND FEES
•
Membership fee is for one twelve (12)-month period from the date of enrollment
of the primary cardholder.

•
Your card is valid at any Costco warehouse worldwide.

•
You will be requested to show your card when entering Costco warehouses and when
checking out at the register.

•
Your membership card must have a card number and your photo to be valid. If your
photo is not on your card, stop by the membership counter to have your photo
taken and added to your card.

•
If your card is ever lost or stolen, your picture prevents unauthorized use.

•
Report lost or stolen cards to any Costco membership counter immediately, or
call 1-800-774-2678.

•
Memberships may be terminated at Costco's discretion. Cards remain the property
of Costco and must be returned upon request.

•
Cards are not transferable.

•
A free Household Card is available to a primary or add-on cardholder's spouse,
domestic partner, or immediate family member over the age of 18 and living at
the same address. Household Cardholders will be asked to present proof that they
live at the same address as either the primary or add-on cardholder.

•
Limit one Executive Membership per household or business.

•
You may bring up to two guests in the warehouse each time you shop, though only
Costco members may purchase items.

RENEWING, ADDING OR DELETING CARDS
•
The primary member must authorize renewal or cardholder changes, including
additions or deletions, and is responsible for the membership.

•
You will receive a renewal notice by mail each year. Renewal fees are due no
later than the last day of the month your membership expires. You may remit your
renewal fee by mail, online at Costco.com or at any warehouse. Costco Credit
Card holders may charge their membership fees automatically on their Costco
Credit Cards; the card will be charged on the first day of your renewal month.
Members who autobill their membership will not receive a renewal notice in the
mail.

•
Membership renewal must be completed for all cardholders on the membership when
the renewal is processed.

•
You will not receive new membership cards each year.


- 101 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

•
Memberships renewed within 2 months after expiration of the current membership
year will be extended for 12 months from the expiration date. Memberships
renewed more than 2 months after such expiration will be extended for 12 months
from the renewal date.

•
Primary Business Members may add up to six additional cardholders (add-ons) to
their membership. The add-on membership fee is $55, and includes one free
Household Card for a married spouse, common-law spouse, same sex spouse or
immediate family member over the age of 18 and living at the same address. To
add cardholders to your Business Membership, visit the membership counter at any
warehouse or call 1-800-774-2678.

RISK-FREE 100% SATISFACTION GUARANTEE
•
On Membership: We will refund your membership fee in full at any time if you are
dissatisfied.

•
On Merchandise: We guarantee your satisfaction on every product we sell, and
will refund your purchase price, with the following exceptions:

1.
Electronics: Costco will accept returns within 90 days from the date of purchase
for Televisions and Projectors, Computers, Touchscreen Tablets, Cameras,
Camcorders, iPod/MP3 players and Cellular Phones.

2.
Diamonds: 1.00ct or larger: Members returning a diamond over 1.00ct must also
present all original paperwork (IGI and/or GIA certificates) at which time they
will receive a Jewelry Credit Memo. Within 48 hours, our Costco Graduate
Gemologist will inspect for authenticity.

3.
Cigarettes and alcohol: Costco does not accept returns on cigarettes or alcohol
where prohibited by law.

4.
Special Order Kiosk and Home Installed Programs.

PRICES
•
Each item is marked with an item number or a UPC Code. The price of the item,
along with the description and identifying number, is posted above the item.

PAYMENT
•
We welcome cash,* checks,* debit/ATM cards,** Costco Cash Cards, Costco Credit
Cards**, EBT Cards, and American Express Cards.** Checks may require picture
identification and approval by a supervisor or manager.

•
* Not accepted at Costco Gas Stations.

•
** Not accepted at Costco Food Courts.

•
Costco does not accept manufacturers' discount coupons or other retail
establishment discount coupons (other than those distributed by Costco).

•
Personal checks must be written in the exact amount, issued on the member's
checking account, pre-printed with the member's name, address and telephone
number and presented by the member. Any exceptions must be pre-approved by the
warehouse manager.

•
The primary member is responsible for purchases made by any additional
cardholders. In the event that either the primary member or additional
cardholder has a check returned by the bank, the primary will make good the face
amount of the check upon demand, plus a reasonable service charge and other
expenses incurred.

•
If any legal action is brought by or on behalf of Costco to collect payment on a
check, the member writing the check will be liable for reasonable fees and costs
of collection.


- 102 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

SALES AND USE TAXES, AND RESALE CERTIFICATES
•
The member agrees to pay Costco any sales, excise, use or ad valorem tax that is
imposed on the sale price of the items purchased. The member agrees that in the
event they fail to pay Costco such tax, they will hold Costco harmless and
indemnify Costco from any claim, loss, assessment or expense occasioned by such
non-payment. In addition, Costco membership will be subject to immediate
forfeiture.

•
If any merchandise is being purchased for resale, the member shall have a valid
resale license number on file with Costco and shall notify the cashier prior to
recording the sale on the cash register. Such declaration, and the products
purchased thereunder, shall be recorded on a "Certificate for Resale.” Sales tax
will not be charged at the time of purchase only on those products the member
states are specifically for resale; all other products subject to tax will be
deemed taxable.

•
In the event any product that was purchased for resale (tax free) is
subsequently consumed or used in any manner which creates or imposes a sales or
use tax, member agrees to report and pay to the proper taxing authority any tax
due, including penalties and interest.

•
Resale of liquor prohibited except where expressly allowed by state law.

GENERAL POLICIES
•
Shirts and shoes are required.

•
Members are welcome to bring their children and up to two guests into the
warehouse, however, only Costco members may purchase items.

•
Parents are responsible for their children and should not leave them unattended.

•
Members are responsible for their guests and other family members.

•
Costco reserves the right to inspect any container, backpack, briefcase, etc.,
upon entering or leaving the warehouse.

•
To ensure that all members are correctly charged for the merchandise purchased,
all receipts and merchandise will be inspected as you leave the warehouse.

•
Liquor and tobacco sales cannot be made to minors.

•
Costco policy prohibits firearms to be brought into the warehouse, except in the
case of authorized law enforcement officers.

PRIVACY
•
We respect your right to privacy. Our Privacy Statement outlines our policies
and practices in detail. Please obtain a copy from our membership counter, or
view/ read the privacy statement at Costco.com.

©2012 Costco Wholesale Corporation. All rights reserved.

- 103 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 4.05(a)
Consumer Co-Branded Cardholder Account Terms
Co-Brand Credit Card Disclosures
Annual Percentage Rate (APR) for purchases*
[*]% introductory APR for [*] from date of account opening.
After that, your APR will be [*]%. This APR will vary with the market based on
the Prime Rate.
APR for Balance Transfers
[*]% on balance transfers completed within 2 months from date of account
opening.
This APR will vary with the market based on the Prime Rate.
APR for Cash Advances
[*]%
This APR will vary with the market based on the Prime Rate.
Penalty APR and When it Applies
[*]%. This APR will vary with the market based on the Prime Rate.
This APR may be applied to your account if you:
(1) Make a late payment or
(2) Make a payment that is returned.
How Long Will the Penalty APR Apply? [*]
Paying Interest
Your due date is at least [*] days after the close of each billing cycle. We
will not charge you any interest on purchases if you pay your entire balance by
the due date each month. We will begin charging interest on cash advances and
balance transfers on the transaction date.
For Credit Card Tips from the Consumer Financial Protection Bureau
To learn more about factors to consider when applying for or using a credit
card, visit the website of the Consumer Financial Protection Bureau at
http://www.consumerfinance.gov/learnmore.
Annual Fee
No annual fee for this credit card with your paid Costco Membership
Transaction Fees
Balance Transfer
Cash Advance
Foreign Purchase Transaction


Either [*] or [*]% of the amount of each transfer, whichever is greater.
Either [*] or [*]% of the amount of each cash advance, whichever is greater.
[*]% of each purchase transaction in US dollars.
Penalty Fees
Late Payment
Returned Payment


Up to [*]
Up to [*]



How We Will Calculate Your Balance: We use a method called “daily balance
(including new purchases).” For further details, please see Additional
Disclosures or Card Agreement that will be provided to you before you can begin
using your new card.


Loss of Introductory APR: We may end your introductory APR and apply the Penalty
APR if you make a late payment.


[*]



- 104 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 4.05(a)(ii)
Small Business Co-Branded Card Terms
Co-Brand Credit Card Disclosures
Annual Percentage Rate (APR) for purchases*
[*]% introductory APR for 6 months from date of account opening.
After that, your APR will be [*]% (Prime Rate + [*]%).  This APR will vary with
the market based on the Prime Rate.
APR for Cash Advances
[*]% (Prime Rate + [*]%)
This APR will vary with the market based on the Prime Rate.
Penalty APR and When it Applies
[*]. This APR will vary with the market based on the Prime Rate.
This APR may be applied to your account if:
(1) You make a late payment or
(2) You make a payment that is returned.
How Long Will the Penalty APR Apply? [*]
Paying Interest
Your due date is at least [*] days after the close of each billing period. We
will not charge you interest on purchases if you pay your entire balance by the
due date each month. We will begin charging interest on cash advances on the
transaction date.
Annual Fee
No annual fee for this credit card with your paid Costco Membership
Transaction Fees
Cash Advance
Foreign Purchase Transaction


Either [*] or [*]% of the amount of each cash advance, whichever is greater.
[*]% of each purchase transaction in US dollars.
Penalty Fees
Late Payment
Overlimit
Returned Payment


Up to [*]
[*]
[*]



How We Will Calculate Your Balance: We use a method called “daily balance
(including new purchases).”
Loss of Introductory APR: We may end your introductory APR and apply the Penalty
APR if you make a late payment. Your introductory APR will also end if the
Penalty APR applies to your Account.
[*]

- 105 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 4.06(a)
Loyalty Program and Rewards
Consumer Card Loyalty Program (Cash Rebate portion only)
Co-Branded Cardholders will earn an annual reward based on the eligible
purchases on their Co-Branded Card from Costco and Citi during an annual reward
period. An annual reward period is 12 billing periods, starting with the one
that begins in February. Eligible purchases are purchases for goods and services
minus returns and other credits. Eligible purchases do NOT include fees or
interest charges, balance transfers, cash advances, purchases of traveler's
checks, purchases or reloading of prepaid cards, or purchases of any cash
equivalents. Additional terms and restrictions apply. Co-Branded Cardholders
will earn an annual reward of: 3% on the first $4,000 of purchases each annual
reward period (1% thereafter) of gasoline at Costco and at gas stations located
in the U.S. (excluding superstores, supermarkets, convenience stores, and
warehouse clubs other than Costco); 2% at restaurants located in the U.S.; 2%
for eligible travel purchases (eligible travel purchases are: airfare for a
scheduled flight on a passenger carrier, hotel stays (excluding timeshares,
banquets and events), car rentals from select major car rental companies listed
at https://www.cardbenefits.citi.com/, and other purchases from Costco Travel,
cruise lines, travel agencies and tour operators); and 1% on all other eligible
purchases, including at Costco.
Merchants are assigned codes based on what they primarily sell. A purchase will
not earn a higher percentage reward if the merchant's code is not eligible.
Purchases made through a third-party payment account or on an online marketplace
(with multiple retailers) will not earn a higher percentage reward. A purchase
may not earn a higher percentage reward if the merchant submits the purchase
using a mobile or wireless card reader or if the Co-Branded Cardholder uses a
mobile or digital wallet.
Reward is distributed and valid at any U.S. Costco warehouse, including Puerto
Rico, for merchandise or cash. Requests for cash may be fulfilled in the form of
a check at the Costco warehouse's discretion. Coupon must be redeemed in person
prior to its expiration date of August 31st in the year in which it is issued.
Additional terms and conditions apply. See Co-Branded Cardholder Agreement for
full terms and conditions.
Small Business Loyalty Program (Cash Rebate portion only)
Co-Branded Cardholders will earn an annual reward based on eligible purchases on
their small business Co-Branded Cards from Costco during an annual reward
period. An annual reward period is 12 billing periods, starting with the one
that begins in February. Eligible purchases are purchases for goods and services
minus returns and other credits. Eligible purchases do NOT include fees or
interest charges, balance transfers, cash advances, purchases of traveler's
checks, purchases or reloading of prepaid cards, or purchases of any cash
equivalents. Additional terms and restrictions apply. Co-Branded Cardholders
will earn an annual reward of: 4% on the first $7,000 of purchases each annual
reward period (1% thereafter) of gasoline at Costco and at gas stations located
in the U.S. (excluding superstores, supermarkets, convenience stores, and
warehouse clubs other than Costco); 2% at restaurants located in the U.S.; 2%
for eligible travel purchases (eligible travel purchases are: airfare for a
scheduled flight on a passenger carrier, hotel stays (excluding timeshares,
banquets and events), car rentals from select major car rental companies listed
at https://www.cardbenefits.citi.com/, and other purchases from Costco Travel,
cruise lines, travel agencies and tour operators); and 1% on all other eligible
purchases, including at Costco.
Merchants are assigned codes based on what they primarily sell. A purchase will
not earn a higher percentage reward if the merchant's code is not eligible.
Purchases made through a third-party payment account or on an online marketplace
(with multiple retailers) will not earn a higher percentage reward. A

- 106 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

purchase may not earn a higher percentage reward if the merchant submits the
purchase using a mobile or wireless card reader or if the Co-Branded Cardholder
uses a mobile or digital wallet.
Reward is distributed and valid at any U.S. Costco warehouse, including Puerto
Rico, for merchandise or cash. Requests for cash may be fulfilled in the form of
a check at the Costco warehouse's discretion. Coupon must be redeemed in person
on or prior to its expiration date of August 31st in the year in which it is
issued. Additional terms and conditions apply. See Co-Branded Cardholder
Agreement for full terms and conditions.

- 107 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 4.06(a)-1
Additional Co-Branded Cardholder Benefits


[*]
[*]




- 108 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 5.01(d)
Use of Costco Marks and Bank Marks
1.    Costco License.
Subject to the terms set forth in Section 9 below, Costco hereby grants to Bank
and Bank’s Affiliates a royalty-free, nontransferable, non-sublicenseable
(except as set forth in Section 3 of this Schedule), non-exclusive license to
use the Costco Marks [*]. Bank shall obtain Costco’s prior written approval of
each use by Bank of any Costco Mark in accordance with Section 4 below. Bank may
not use any Costco Mark as part of a top level domain name without a written
agreement signed by the parties.
2.    Bank License.
Subject to the terms set forth in Section 9 below, Bank hereby grants to Costco
a royalty-free, limited, non-exclusive, nontransferable, non-sublicenseable
(except as set forth in Section 3 of this Schedule), license [*]. Costco shall
obtain Bank’s prior written approval with respect to each use by Costco of any
Bank Mark in accordance with Section 4 below. Costco may not use any Bank Mark
as part of a top level domain name without a written agreement signed by the
parties.
3.    Delegates.
To the extent a Party delegates any of its rights or obligations hereunder to
any vendor, third-party service provider or agent (“Delegate”) to perform its
obligations under this Agreement and such Delegate would require rights to use
the other Party’s Marks, [*].
4.    Approval Process.
Any approval or rejection of such materials must be communicated electronically
or in such other form as the Program Managers for the Parties establish. The
Party from which approval has been requested will respond to the approval
request within 7 Business Days after such Party’s receipt of the approval
request and, if any materials are not approved shall provide specific reasons
for such non-approval. Failure of a Party from which an approval has been
requested to grant such approval in writing within such period of 7 Business
Days will be deemed to constitute a disapproval. Any materials resubmitted after
non-approval will be similarly reviewed under this Section 4. Subject to
Section 7 below, once approval is received, with respect to the use or placement
of Marks in a specific material, no further review or approval will be required
for its continued use.
5.    Guidelines.
Without limiting either Party’s pre-approval rights above, each Party, in
connection with its use of the other Party’s Marks (each Party in such capacity
as user of the other’s Marks, “Licensee”), shall comply with any written rules
provided to the other Party governing the manner of usage of one or more Marks
that such licensing Party has provided in writing to the Licensee, including
those set forth in Schedules 1.01(b), 1.01(d), or 5.04(a), provide that a Party
will not be in breach of this Section if it obtains written consent of the other
Party for usage not in accordance with the foregoing schedules. Licensee shall
not use the other Party’s Marks for any purpose not specifically authorized
under this Agreement without the express prior written consent of such other
Party.
6.    Acknowledgments; Goodwill.
Licensee shall ensure that each use by Licensee of any Mark of the other Party
does not injure or diminish

- 109 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

the goodwill associated with such Mark. The goodwill associated with each
Party’s Marks will inure solely to the benefit of the Party owning such Marks.
The Parties acknowledge that (a) each Party shall retain exclusive ownership of
its Marks, all rights therein, and the goodwill associated therewith and
(b) each Party shall neither contest nor take any other action that shall
adversely affect the other Party’s exclusive ownership of its Marks or the
goodwill associated therewith. Nothing herein shall give the Parties any
proprietary interest in or to the other Party’s Marks. Nothing shall preclude
either Party from using descriptive or generic terms contained within the Marks.
7.    Changes.
Costco will have the right to add, replace, or modify the Costco Marks on
Schedule 1.01(d) on written notice to Bank, and Bank will have the right to add,
replace, or modify the Bank Marks on Schedule 1.01(b) on written notice to
Costco, in each case subject to the approval of the other Party (such approval
not to be unreasonably withheld, delayed or conditioned). Each Party will have
the right to amend its usage guidelines on written notice to the other Party, in
each case subject to the approval of the other Party (such approval not to be
unreasonably withheld, delayed or conditioned). The Party from which approval is
requested pursuant to this section shall respond to the approval request in
writing within five Business Days after receipt of the request. If Costco amends
Schedule 1.01(d) or 5.04(a), or Bank amends Schedule 1.01(b), Licensee shall at
its own expense conform its use of the other Party’s Marks hereunder to such
amended Schedule (a) immediately with respect to materials not yet produced and
(b) with respect to materials previously produced, at the earliest date on which
such materials normally would be re-printed, re-fabricated, updated, modified or
altered in the ordinary course of business. If the Party that amends a Schedule
pursuant to this section requests that conforming modifications be made to
material previously produced by or for Licensee before the date described in
clause (b), and making such modifications would result in additional
out-of-pocket cost to Licensee, Licensee shall notify the other Party in writing
of such anticipated costs and shall not be required to implement the
modifications unless the other Party agrees to reimburse Licensee for such
costs.
8.    Remedies.
Each Party, in its capacity as a Licensee, acknowledges that any use of a Mark
of the other Party in a manner that exceeds the scope of the license granted
herein or that otherwise constitutes a breach of this Schedule 5.01(d) may cause
the licensing Party irreparable harm for which the licensing Party has no
adequate remedies at law, and that the licensing Party will be entitled to seek
immediate injunctive and other equitable relief with respect to any such breach.
9.    Term and Termination.
The licenses set forth in this Schedule 5.01(d) shall commence as of the date
hereof and terminate as follows: (a) if Costco does not exercise the Purchase
Right under Section 13.03, (i) all license rights of Costco to use the Bank
Marks granted shall terminate and Costco shall immediately discontinue all use
of Bank’s Marks; and (ii) Bank may exercise the license rights to use the Costco
Marks for the time period and as set forth in Section 13.06(c); (b) if Costco
exercises the Purchase Right, then the licenses from each Party to the other
shall survive until such time as the Designate Purchaser has re-issued credit
card products and marketing materials relating to the Portfolio but no longer
[*]; or (c) [*] termination of the Agreement for breach or any other reason not
set forth in Sections 9(a) or (b) above. Upon termination of the licenses
granted hereunder, all rights in a Party’s Marks granted thereunder shall revert
to the licensing Party and each Party shall discontinue immediately all use of
the other Party’s Marks. Notwithstanding anything in this Agreement to the
contrary, each Party shall have the right at all times after the termination of
the licenses granted in this Schedule 5.01(d) to use the other Party’s Marks on
any archival or legal documents. Neither Party will have an obligation to
retrieve documents bearing the

- 110 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

other Party’s Marks from a third party other than Delegates, if the Licensee
cannot reasonably control or retrieve the documents from such third party.
Notwithstanding anything to the contrary, Bank and its Delegates may not use the
Costco Marks for any external purposes prior to the Program Effective Date.

- 111 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 5.04(a)
Costco Trademark Usage Policy
[*]

- 112 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Exhibit 1 to Schedule 5.04(a)


Costco Wholesale Logo Standards


(attached)

- 113 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

[logopage.jpg]

- 114 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 6.01(c)


[*]

- 115 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 7.01(a)
Data Security
With respect to each type of report or file transmission under the Agreement,
the Parties will use the following transmission method:


[*]

- 116 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 7.02
Operations Centers
•
Florence, KY

•
Jacksonville, FL

•
Sioux Falls, SD

•
Tucson, AZ

•
Boise, ID

[*]

- 117 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 7.03
Service Level Agreements (SLAs)
[*]

- 118 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 7.05(a)
Monthly Reports
Note: no report will include any Personal Information
[*]

- 119 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 9.01


Program Economics


[*]

- 120 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 9.07(a)(v)-1
[*]







- 121 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 9.07(a)(vii)


[*]

- 122 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 9.08
Monthly P&L


[*]

- 123 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 13.02(a)
Information Regarding the Program Assets
Bank shall provide Costco with customary data by product (e.g. consumer cobrand
credit card, small business cobrand credit card etc.) [*]:


[*]

- 124 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 13.02(c)
Appraisal Information


[*]



- 125 -

--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Commission

Schedule 13.03(b)
[*]



- 126 -